Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”), dated as of the 29th day of
October, 2007, by and among VCG Holding Company, a Colorado corporation (“VCG”),
or their assigns (“Purchaser”), and Manana Entertainment, Inc., a Texas
corporation d/b/a Jaguar’s Gold Club Dallas (hereinafter the “Business”), and
Bryan S. Foster (hereinafter “Shareholder”).

 

WHEREAS, the Business operates an adult entertainment facility; and

 

WHEREAS, the Shareholder is the beneficial and record holder of all of the
issued and outstanding Shares of Manana Entertainment, Inc. (the “Shares”) of
the Business, and Purchaser desires to purchase the Shares subject to and upon
the terms of this Agreement; and

 

WHEREAS, the Shareholder desires to sell and Purchaser desires to purchase the
Shares of the Shareholder subject to and conditioned upon the terms of this
Agreement; and

 

WHEREAS, the Purchaser desires to purchase the physical structure located on the
land where the Business currently operates, and all contents thereto without the
purchase of the physical land underneath the building, and Shareholder desires
to sell the building and contents thereto; and

 

WHEREAS, the Purchaser desires to lease the ground underlying the building, and
Shareholder is or will be the owner in fee simple of the land at the time of
Closing.

 

NOW, THEREFORE, in consideration of the foregoing and mutual representations,
warranties and covenants contained herein, the parties agree as follows:

 

ARTICLE I

Recitals

 

Section 1.1.                                   Recitals.   The Recitals above
are an integral part of this Agreement and incorporated herein by reference as
if copied verbatim.

 

ARTICLE II

Purchase and Sale

 

Section 2.1.                                   Purchase and Sale.   Purchaser
shall purchase from Shareholder, and Shareholder shall sell and transfer to
Purchaser, all of his right, title and interest in the Shares of the Business,
the building where the Business is currently located, and the contents therein.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

Section 2.2.                                   Purchase Price.   The total
Purchase Price for the Shares shall be Three Million Five Hundred Twenty
Thousand ($3,520,000.00) Dollars and Three Million ($3,000,000.00) Dollars shall
be allocated for the purchase of the building now housing Jaguar’s Gold Club
Dallas, and all contents contained therein, including Improvements, Fixtures,
and Personal Property as shown on Schedule 3.1(a)(2), excluding the ground where
the building is currently located, as evidenced by a Demand Note of even date
herewith,  in the form of the Demand Note shown on Schedule 2.2 hereto, to
become due and payable on the Effective Date, as described hereinbelow, and only
upon Purchaser receiving the License from the City of Dallas pursuant to Dallas
City Code, Section 41A-4, and Purchaser having the right to operate the
Business.

 

Section 2.3.                                   Earnest Money.   One Hundred and
Fifty Thousand ($150,000.00) Dollars has heretofore been placed in escrow for
the closing of this transaction, and such escrow account shall be part of the
Purchase Price herein described. In the event of breach of this Agreement solely
on the part of Purchaser, the escrow funds shall be paid to Shareholder as
satisfaction of any and all damages. If Agreement is terminated pursuant to
Article 12 hereof, then all funds held in escrow shall be returned to Purchaser
without claims, damages, or setoff.

 

Section 2.4.                                   Closing.   The closing of the
purchase and sale of the Shares (the “Closing”) shall be held at a date and time
to be agreed upon among the parties, at the offices of United Title at 4880 Long
Prairie, Suite 200, Flower Mound, TX 75028, on or before October 29, 2007 at a
time to be agreed upon between the parties (the “Closing Date”) at 2151 Manana
Drive, Dallas, Texas.

 

Section 2.5                                      Effective Date.   The Effective
Date shall be the date on which the Purchaser receives the License issued by the
City of Dallas, Texas, as set forth in the Dallas City Code, Section 41A-4,
giving Purchaser the right to operate the Business.

 

Section 2.6                                      Post Effective Date Settlement
Agreement.   In addition to the Purchase Price set forth above, the parties
agree to pay the sums in the manner set forth in the Post Effective Date
Settlement Agreement set forth in Schedule 2.6.

 

ARTICLE III

Conditions Precedent

 

Section 3.1.                                   Deliveries of Information to
Purchaser.    Shareholder upon the execution of this Agreement shall provide
information to satisfy conditions precedent to Purchaser, which in its sole and
absolute discretion shall evaluate and review the following information to
determine the sufficiency and accuracy thereof, as set forth in the due
diligence section as found in Article VII. Shareholder shall deliver unto
Purchaser immediately upon execution of this Agreement, or prior to Closing, the
following:

 

(INITIALED: BF, MO)

 

2

--------------------------------------------------------------------------------


 

(a)                                  a Bill of Sale as shown on Schedule
3.1(a)(1) conveying all the interest in the Business (Shares) and a Bill of Sale
for the building and improvements, including fixtures and personal property
(Improvements, Fixtures and Personal Property) located at 2151 Manana, Dallas,
Texas, as shown on Schedule 3.1(a)(2); and

 

(b)                                 all licenses and permits required for the
operation of the Business as an adult entertainment business are current and in
force with no actions pending for revocation, or adjudication; and

 

(c)                                  pending transactions shall have no adverse
effect upon the lease of the premises or any contracts which may have been
entered into by Shareholder with third parties or its customers;

 

(d)                                 that the Business is properly zoned as an
adult entertainment facility at its present location, and there are currently no
amendments or modifications to any law, rule, regulation, ordinance, statute,
code or any court order by federal, state or local governmental agency, unit,
division, or department relating to the operation of the Business;

 

(INITIALED: BF, MO)

 

(e)                                  documents necessary to assist Purchaser in
applications and actually obtaining the necessary permits, licenses, and
certificates for the ongoing operations of an adult entertainment business at
the current location of Jaguar’s Gold Club Dallas;

 

(f)                                    documents necessary to establish the
payoff of a certain contract for deed of the real property where Jaguar’s Gold
Club Dallas is currently located, and prior to Closing a commitment for a title
policy from a reputable title insurance company showing Shareholder as owner of
the real property subject only to a payoff of the contract for deed, and a
commitment to issue such title policy once Shareholder pays such contract for
deed. The title policy shall show Shareholder as the sole owner of the real
property in fee simple, with Purchaser as the owner of the building; and

 

(g)                                 as set forth in Schedule 5.9 hereto, a
Ground Lease fully executed by authorized individuals for the land where the
current Jaguar’s Gold Club Dallas is located.

 

ARTICLE IV

Documents at Closing

 

Section 4.1.                                   Deliveries of Individual
Shareholder.    Shareholder at Closing shall deliver to Purchaser the following:

 

(a)                                  executed Bills of Sales as shown on
Schedules 3.1(a)(1) and 3.1(a)(2);

 

(INITIALED: BF, MO)

 

3

--------------------------------------------------------------------------------


 

(b)                                 all stock certificates, corporate minute
books, stock transfer ledgers, and the seals (if any) of the Business, or in the
alternative, a statement by the Shareholder that same are lost or do not exist,
but that nothing contained therein in any way has or had any effect on the
Shareholder’s ability and authority to perform under this Agreement or will or
has a Material Adverse Effect on the Business as shown on Schedule 4.1(b);

 

(c)                                  resignations of the directors and officers
of the Business, as shown on Schedule 4.1(c);

 

(d)                                 each of the certificates and documents
necessary to satisfy the conditions and obligations of the transaction set out
herein;

 

(e)                                  all books, records and accounts, liability
policies, financial statements, audited or unaudited financial records, true and
accurate copies of tax returns and other necessary documents held in the
ordinary course of business for the Business;

 

(f)                                    documents necessary to establish the
payoff of a certain contract for deed of the real property where Jaguar’s Gold
Club Dallas is currently located, and prior to Closing a commitment for a title
policy from a reputable title insurance company showing Shareholder as owner of
the real property subject only to a payoff of the contract for deed, and a
commitment to issue such title policy once Shareholder pays such contract for
deed. The title policy shall show Shareholder as the sole owner of the real
property in fee simple, with Purchaser as the owner of the building; and

 

(g)                                 a document committing Shareholder to assist
in the transition of the Business for ninety (90) days following the Effective
Date of the transaction contemplated hereby as shown on Schedule 4.1(g).

 

(h)                                 a ground lease executed by the owner as set
forth in Schedule 5.9.

 

Section 4.2.                                   Deliveries of
Purchaser.   Purchaser at Closing shall deliver to Shareholder the following:

 

(a)                                  the Note in accordance with the Purchase
Price and the allocations set herein; and

 

(b)                                 an executed Ground Lease of certain real
property where Business is operating as set forth in Schedule 5.9 herein.

 

(INITIALED: BF, MO)

 

4

--------------------------------------------------------------------------------


 

ARTICLE V

Representation and Warranties of the Shareholder

 

The Shareholder represents and warrants to the Purchaser as follows:

 

Section 5.1.                                    Organization and
Qualification.   The Business (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of its organization,
(ii) has the requisite corporate power to carry on its business as now being
conducted, and (iii) is duly qualified as a corporation in good standing in each
jurisdiction in which the conduct of its business requires such qualification,
except where the failure to be so qualified would not, individually or in the
aggregate, have a Material Adverse Effect (as defined in Section 13.1(a)). The
Business does not own, of record or beneficially, either directly or indirectly,
any capital stock or other equity or ownership or proprietary interest in any
business, and does not have any obligation to acquire such an interest.

 

Section 5.2.                                    Shareholder Authorization.   The
execution, delivery and performance by the Shareholder of this Agreement and the
consummation of the transactions contemplated hereby are within the
Shareholder’s power and has been duly authorized by all necessary action. This
Agreement constitutes the valid and binding obligation of the Shareholder, and
enforceable against the Shareholder in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general application affecting the enforcement of creditors’ rights generally.

 

Section 5.3.                                    Financial Data.   (a) The
Shareholder has previously furnished to the Purchaser copies of the Business’
compiled balance sheets and related statements of income and cash flows along
with existing applicable tax documents from all governmental entities, if any,
beginning June 20, 2006 through September 2007,  as set forth in Schedule
5.3(a). In addition thereto, the Business shall cause to be furnished all
compiled balance sheet and related statements of income for calendar year 2007
up to September 30, 2007, and within 30 days following Closing for the period
ended on the Effective Date (collectively, the “Financial Statements”). The
Financial Statements (i) are and will be complete and correct, (ii) do and will
fairly present the financial condition of the Business as of the dates thereof
and the results of operations and cash flows of the Business for the periods
covered thereby, and (iii) have been and will be prepared in accordance with
cash/tax accounting methods consistently applied. There has been no material
adverse change in the operations or financial condition of the Business, taken
as a whole, and no series of events have occurred that could reasonably be
expected to have a Material Adverse Effect. All exceptions to the foregoing, if
any, are fully disclosed in Schedule 5.3(c) hereto.

 

(b) There are no liabilities, debts, obligations or claims against the Business
of any nature, absolute or contingent except (i) as and to the extent reflected
or reserved against on the balance sheet of the Business as shown in the
financial data contained in Schedule 5.3(a) (“Reference Financial Data”); (ii)
as specifically described

 

(INITIALED: BF, MO)

 

5

--------------------------------------------------------------------------------


 

and identified as an exception to this paragraph in any of the Schedules
delivered to Purchaser pursuant to this Agreement or (iii) as incurred since the
last date shown on the Reference Financial Data in the ordinary course of
business consistent with prior practice. All exceptions to the foregoing, if
any, are fully disclosed in Schedule 5.3(b) hereto.

 

Section 5.4.                                    Ownership of Shares.   All such
issued and outstanding Shares have been duly authorized and issued, are fully
paid and non-assessable, are free of preemptive rights, and will at the date of
closing be owned of record and beneficially by the Shareholder. The Business
does not have any outstanding options, warrants or similar rights to acquire, or
any securities convertible into or exchangeable for, any of its Shares. Upon
consummation of the transactions contemplated herein, the Purchaser will own the
entire equity interest in the Business.

 

Section 5.5.                                    Consents and Approvals.   Except
as set forth on Schedule 5.5 hereto, the execution, delivery and performance by
the Shareholder of this Agreement and the consummation of the transactions
contemplated hereby require no action by or in respect of, or any filing with or
notice to, any governmental or regulatory body, agency or official which, if not
obtained or made, would have a Material Adverse Effect. Except as set forth on
Schedule 5.5, neither the execution, delivery and performance by the Shareholder
of this Agreement, nor the consummation of the transactions contemplated hereby,
will (a) violate, conflict with, or result in a breach of any provision of the
articles of organization or operating agreement of the Business or of any
applicable law, regulation, rule, order, judgment, decree or writ of any
foreign, federal, state or local governmental or regulatory authority or body or
court (collectively, “Law”) or (b) result in a default (or give rise to any
penalty or give to any third party a right of termination, cancellation,
acceleration or result in the creation of any material Encumbrance) under any of
the terms, conditions or provisions of any Material Contract (as defined in
Section 5.10) to which the Business is a party or by which it is bound, except
for such violations, breaches or defaults which would not, individually or in
the aggregate, have a Material Adverse Effect.

 

Section 5.6.                                    Litigation.   Except as set
forth in Schedule 5.6 hereto, there are no claims, actions, suits, approvals,
investigations, informal objections, complaints or proceedings pending against
or affecting the Business before any court, arbiters or administrative,
governmental or regulatory authority or body, or any of the Business or assets
thereof, subject to any order, judgment, writ, injunction or decree, except for
matters which would not, individually or in the aggregate, have a Material
Adverse Effect. There are no claims, actions, suits, approvals, investigations,
informal objections, complaints or proceedings pending against the Shareholder
before any court arbiters, or administrative, governmental or regulatory
authority or body, nor is the Shareholder subject to any order, judgment, writ,
injunction or decree, for matters which will not prevent, materially delay or
materially burden the transactions contemplated hereby.

 

Section 5.7.                                    Compliance with Law.   Except as
set forth on Schedule 5.7 hereto, the Business is not in violation of any Law,
except where any such violation would not, individually or in the aggregate,
have a Material Adverse Effect. Except as

 

(INITIALED: BF, MO)

 

6

--------------------------------------------------------------------------------


 

set forth on Schedule 5.7 the Business has all permits, approvals, licenses and
franchises from governmental authorities required to conduct their business as
now being conducted (collectively “Permits”), and is in compliance with all such
Permits, except for such Permits the absence of which would not, individually or
in the aggregate, have a Material Adverse Effect.

 

Section 5.8.                                   Tax Matters.   As of the date of
organization and at all times thereafter, the Business has been and continues to
be a corporation within the meaning of the Internal Revenue Code of 1986, as
amended (the “Code”). Except as described on Schedule 5.8, the Business, as of
the date hereof, has timely and accurately filed all federal, state, foreign and
local tax returns and reports required to be filed by it prior to such date, and
has timely and accurately paid or made adequate provision on its Financial
Statements for all taxes shown to be owing thereon, and will continue to do so
through the Effective Date. The Business has collected or withheld all amounts
required to be collected or withheld by it for any taxes and all such amounts
has been paid to the appropriate governmental agencies or reserved for future
payment when due. There are, and on the Effective Date will be, no due and
unpaid taxes, additions to tax, penalties, or interest payable by the Business
or by any other entity that are or could become a lien on any asset, or
otherwise adversely affect the business, properties or financial condition, of
the Business. Unpaid taxes not yet due will be accrued on the Business’ books as
of the Effective Date. The Business is in compliance with, and its records
contain all information and documents necessary to comply with, all applicable
information reporting and tax withholding requirements. The balance sheet
contained in the Financial Statements fully and properly reflects, as of the
date thereof, the liabilities of the Business for all accrued taxes, additions
to tax, penalties and interest. The Business is not, nor will it become, subject
to any additional taxes, interest, penalties or other similar charges as a
result of filing or failing to file timely or accurately, as required by
applicable law, any tax return or to pay timely any amount required to be paid
with respect thereto, including, without limitation, any such taxes, interest,
penalties or charges resulting from the obtaining of an extension of time to
file any return or to pay any tax. No assessments or notices of deficiency or
other communications have been received by the Business with respect to any such
return. There are no agreements between the Business and any taxing authority,
including, without limitation, the Internal Revenue Service, waiving or
extending any statute of limitations with respect to any tax return, and it has
not filed a consent under Section 341(f) of the Code. The Business is not
required to include in income any amount for an adjustment pursuant to Section
481 of the Code. The Shareholder is not a “foreign person” for purposes of
Section 1445 of the Code. None of the transactions contemplated hereby will
result in any of the Business making or being required to make any “excess
parachute payment” as that term is defined in § 280G of the Code. Purchaser
hereby acknowledges that the 2006 tax return has yet to be filed, but Seller
agrees that such tax return will be filed as soon as practicable after the
Closing Date. Any taxes, interest and penalties due thereon for 2006 will be
paid by Seller.

 

Section 5.9.                                     Real Property.   No real
property is being transferred. The building (Improvements, Fixtures and Personal
Property) which is currently occupied by the

 

(INITIALED: BF, MO)

 

7

--------------------------------------------------------------------------------


 

facility known as Jaguar’s Gold Club Dallas, is being transferred, as stated
herein. Shareholder warrants that he has the authority to enter into a ground
lease for the real property, and the authority to execute such lease as shown in
Schedule 5.9 attached hereto and incorporated by reference.

 

Section 5.10.                               Material Contracts.   Except as
listed or described on Schedule 5.10 hereto, as of the date hereof, the Business
is not a party to or bound by any written or oral leases, agreements,
instruments, or other contracts or legally binding contractual commitments
(“Contracts”) that are of a type described below (collectively, the “Material
Contracts”):

 

(i) any collective bargaining arrangement with any labor union;

 

(ii) any Contract, singly or in the aggregate, for capital expenditures or the
acquisition or construction of fixed assets in excess of $2500.00;

 

(iii) any Contract, singly or in the aggregate, for the purchase or sale of
inventory, materials, supplies, merchandise, machinery, equipment, parts or
other property, assets, or services requiring aggregate future payments in
excess of $2500.00 (other than standard inventory purchase orders executed in
the ordinary course of business);

 

(iv) any Contract relating to the borrowing of money or the guaranty of another
person’s borrowing of money;

 

(v) any Contract granting any person a lien on all or any part of assets;

 

(vi) any Contract granting to any person a first refusal, first offer or similar
preferential right to purchase or acquire any of its assets;

 

(vii) any Contract under which the Business is (A) a lessee or sublessee of any
machinery, equipment, vehicle (including fleet equipment) or other tangible
personal property, or (B) a lessor of any property, in either case having an
original value in excess of $2500.00;

 

(viii) any Contract limiting, restricting or prohibiting it from conducting
business anywhere in the United States or elsewhere in the world or any Contract
limiting the freedom of the Business to engage in any line of business or to
compete with any other Person;

 

(ix) any joint venture or partnership Contract;

 

(x) Contracts, singly or in the aggregate, requiring future payments of $2500.00
or more that require the consent of the other party thereto in connection with
the transactions contemplated hereby; and

 

(INITIALED: BF, MO)

 

8

--------------------------------------------------------------------------------


 

(xi) any material employment Contract with any employee.

 

The Shareholder has made available to the Purchaser a true and complete copy of
each written Material Contract, including all amendments or other modifications
thereto. Except as set forth on Schedules 5.9 and 5.10 hereto, each Material
Contract is a valid and binding obligation of each party thereto, enforceable in
accordance with its terms, subject only to bankruptcy, reorganization,
receivership and other laws affecting creditors’ rights generally. Except as set
forth on Schedules 5.9 and 5.10 hereto, the Business has performed all
obligations required to be performed by it under the Material Contracts and the
Business is not in breach or default thereunder.

 

Section 5.11.          Personal Property.   Except as set forth on Schedule 5.11
hereto, the Business has good and marketable title to the assets reflected on
its books and records as owned by it (other than real property) free and clear
of all Encumbrances other than Permitted Liens.

 

Section 5.12.          Environmental Safety Matters. Except as shown on Schedule
5.12, as of the Effective Date, Seller is not in receipt of any notice from a
governmental entity regarding environmental claims with respect to the Property
located at 2151 Manana Drive, Dallas, Texas, and has no personal knowledge of
any negative environmental issues.

 

Section 5.13.          Employee Relations.   Except as set forth on Schedule
5.13 hereto, within the last two years, the Business has not experienced any
strike, picketing, boycott, work stoppage or slowdown or other labor dispute,
nor is any such event or any organizing effort threatened against it. Except as
set forth on Schedule 5.13 hereto, there is no pending charge or complaint of
unfair labor practice, employment discrimination or similar matters against the
Business relating to the employment of labor.

 

Section 5.14.          Business Insurance.   The Business has no insurance in
force on or before the Closing. The risk of loss will not pass to the Purchaser
until the Effective Date.

 

Section 5.15.          Absence of Changes.   The Business has not, except as
specifically disclosed on Schedule 5.15 attached hereto:

 

5.15.1. except as set forth in Schedule 5.15, transferred, assigned or conveyed
any of its assets or business or entered into any transaction or incurred any
liability or obligation, other than in the ordinary course of its business and
consistent with past practice;

 

5.15.2. suffered any adverse change in its business, operations, or financial
condition of the Business or become aware of any event which may result in any
such adverse change, the effect of which has had or could have a Material
Adverse Effect;

 

(INITIALED: BF, MO)

 

9

--------------------------------------------------------------------------------


 

5.15.3. written off as uncollectible any notes or accounts receivable or any
portion thereof, other than in the ordinary course of business;

 

5.15.4. suffered any destruction, damage or loss to property (casualty or
other), whether or not covered by insurance;

 

5.15.5. suffered, permitted or incurred the imposition of any lien, charge,
encumbrance (which as used herein includes, without limitation, any mortgage,
deed of trust, conveyance to secure debt or security interest) or claim upon any
of its assets, except for any current year lien with respect to personal taxes
not yet past due;

 

5.15.6. committed, suffered, permitted or incurred any default in any material
liability or obligation;

 

5.15.7. made or agreed to any material adverse change in the terms of any
contract or instrument to which it is a party;

 

5.15.8. waived, canceled, sold or otherwise disposed of, for less than the face
amount thereof, any material claim or right it has against others;

 

5.15.9. (a) disposed of or permitted to lapse, or otherwise failed to preserve
then existing exclusive rights, if any, of the Business to use any (i) patent,
trademark, trademark registration, logo, assumed name, trade name, copyright or
copyright registration, or (ii) any patent, trademark, trade name or copyright
application, (b) disposed of or permitted to lapse any license, permit or other
form of authorization, or any trade name, or (c) disposed of or disclosed to any
Person any trade secret, formula or process;

 

5.15.10. made any change in any method of accounting or accounting practice;

 

5.15.11. except as set forth in Schedule 5.15 declared, promised or made any
distribution or other payment to the Shareholder (other than compensation
payable in the ordinary course to employees of the Business consistent with past
practice), or issued any additional Shares or rights, options or calls with
respect to its Shares, or redeemed, purchased or otherwise acquired any of its
Shares, or made any change whatsoever in its capital structure;

 

5.15.12. increased or changed, or agreed to increase or change, its obligation
for any payment for, any contribution or other amount to, or with respect to,
any employee benefit plan, or paid any bonus to, or granted any increase in the
compensation of, its directors, officers, agents or employees, or made any
increase in the pension, retirement or other benefits of its directors,
officers, agents or other employees;

 

5.15.13. except as set forth in the Schedules hereto, paid, loaned or advanced
any amount to or in respect of, or sold, transferred or leased any properties or
assets (whether real, personal, mixed, tangible or intangible) to, or entered
into any agreement, arrangement or transaction with, the Shareholder, any of the
officers or

 

(INITIALED: BF, MO)

 

10

--------------------------------------------------------------------------------


 

directors of the Business, or any affiliate or associate of any of them, or any
business or entity in which the Shareholder or the Business or any affiliate or
associate of any of them has any direct or indirect interest, except for
compensation to the officers and employees of the Business, or the Shareholder;

 

5.15.14. committed, suffered, permitted or incurred any transaction or event
which would increase its tax liability for any prior taxable year;

 

5.15.15. except for the Leases, entered into any lease of real property or
material lease of personal property;

 

5.15.16. except as set forth in Schedule 5.3(a) or 5.3(b) incurred any other
liability or obligation or entered into any transaction other than in the
ordinary course of business;

 

5.15.17. terminated or amended or suffered the termination or amendment of, or
failed to perform in all material respects all of its obligations or suffered or
permitted any default to exist under any contract, lease, agreement or license;

 

5.15.18. received any notices that any supplier or customer has taken or
contemplates any steps which could materially and adversely disrupt the business
relationship of the Business with said supplier or customer; or

 

5.15.19. agreed, whether in writing or otherwise, to take any action described
in this Section 5.15.

 

Section 5.16.          Independent Contractors.    The Business has heretofore
utilized independent contractors to work as entertainers/dancers in the facility
known as Jaguar’s Gold Club Dallas. Shareholder hereby warrants that he has
continually treated the entertainers/dancers as independent contractors, and has
complied hereto with all applicable federal and Texas laws concerning those
independent contractors, and shall do so up until the Effective Date.

 

Section 5.17.          Broker.    Shareholder hereby warrants that no broker,
finder, or investment banker is entitled to any brokerage, finders or other fee
of commission in connection with the transaction contemplated by this Agreement
based upon arrangements made by or on behalf of the Shareholder.

 

Section 5.18.          Limitation on Representations and Warranties.    The
representations and warranties set forth in Sections 5.6, 5.7, and 5.13 shall be
limited to the best of Shareholder’s knowledge, provided, however, that should
there be a breach of any of said sections that occurred prior to the Effective
Date which arise within two (2) years after the Effective Date, the Shareholder
shall be solely responsible for any damages to Purchaser as a result of said
breach and will indemnify and hold harmless Purchaser. Sections 5.8 and 5.12
shall also be limited to the best of Shareholder’s knowledge, but shall not be
subject to the two (2) year termination of liability as set forth above as to a
breach which occurred prior to the Effective Date.

 

(INITIALED: BF, MO)

 

11

--------------------------------------------------------------------------------


 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

Purchaser represents and warrants to the Business and Shareholder as follows:

 

Section 6.1.                                   Organization and Qualification.
   Purchaser is a corporation or other legal entity duly formed, validly
existing and in good standing under the laws of the State of Colorado or other
state. The Purchaser has the requisite corporate power to execute and deliver
this Agreement and to carry-out the transactions contemplated hereby. If
necessary, the Purchaser is duly qualified as a foreign corporation in good
standing in each jurisdiction in which the conduct of its business requires such
qualification, except where the failure to be so qualified would not prevent or
materially delay consummation of the transactions contemplated hereby.

 

Section 6.2.                                    Authorization.   The execution,
delivery and performance by the Purchaser of this Agreement and the transactions
contemplated hereby are within the powers of the Purchaser and have been duly
authorized by all necessary action. This Agreement constitutes a valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws of general application
affecting the enforcement of creditors’ rights generally.

 

Section 6.3.                                    Consents and Approvals.    The
execution, delivery and performance by the Purchaser of this Agreement and the
consummation of the transactions contemplated hereby have been duly approved by
VCG, its board of directors, and those individuals executing this Agreement
shall have all necessary authority for the action therein taken. VCG has or will
notify all required regulatory bodies, or governmental agencies, as needed, of
the transaction contemplated hereby. Neither the execution, delivery and
performance by the Purchaser of this Agreement, nor the consummation by the
Purchaser of the transactions contemplated hereby, will (a) violate, conflict
with, or result in a breach of. any provision of the charter or bylaws of the
Purchaser or (b) result in a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, franchise, permit, lease,
agreement or other instrument or obligation to which the Purchaser are a party,
or by which its properties or assets may be bound, except for such violations,
breaches or defaults which would not prevent or materially delay consummation of
the transactions contemplated hereby.

 

ARTICLE VII

 

DUE DILIGENCE

 

Section 7.1.                                   Shareholder’s documents.    Prior
to the execution hereof, Shareholder shall have produced for inspection and
review the Business records beginning as of June 20, 2006 through September 2007
(the “Confidential Records”) for

 

(INITIALED: BF, MO)

 

12

--------------------------------------------------------------------------------


 

the inspection by Purchaser, along with a copy of any items to be included on
any or all of the Schedules which are a part of this Agreement. Purchaser hereby
acknowledges that the due diligence has been completed as required as of the
Closing Date and the execution of this Agreement shall indicate Purchaser’s
acceptance of this Agreement and the completion of the due diligence required
herein.

 

Section 7.2.                                   Covenant of Cooperation.
   Shareholder or its employees and agents, has fully and accurately cooperated
with Purchaser in all aspects of their inquiry during this due diligence phase.

 


ARTICLE VIII


 


COVENANTS


 

Section 8.1.                                    Future Assurances.   Shareholder
herein shall continue to work with Purchaser to consummate the transaction
herein, and Shareholder covenants to execute all reasonably required documents,
as may be determined from time to time in the sole and absolute discretion of
Purchaser, and work with Purchaser for the acquisition of all necessary
licenses, permits, or certificates which may be required by any and all
governmental entities.

 

Section 8.2.                                    Personnel of Purchaser.    Upon
execution hereof, Shareholder shall allow an individual designated by Purchaser
to immediately be placed into the operating facility of Jaguar’s Gold Club
Dallas for an inspection of the day-to-day operation of the Business, including
but not limited to accountings, business operations, cash management, and other
day-to-day material aspects of the Business. Shareholder hereby covenants that
the individual so designated by Purchaser shall have full and open opportunity
to observe every aspect of the operations of the Business, and shall cooperate
with that individual in providing reasonably requested information, documents,
personnel, and other vital elements of the day-to-day operations of the
Business.

 

Section 8.3.                                    Conduct of Business.    Except
as contemplated by this Agreement or otherwise consented to in writing by the
Purchaser, during the period from the date of this Agreement to the Effective
Date, the Business shall, and the Shareholder shall cause the Business to,
conduct their business in the ordinary course of business of the Business
consistent with past practice, all as may be required to carry on the business
in the ordinary course of the Business consistent with past practice, and the
Business will not intentionally take any actions that could reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, and except as otherwise expressly provided in this Agreement,
prior to the Effective Date, the Business will not and Shareholder will not
permit the Business to, without the prior written consent of the Purchaser:

 

(i) sell, pledge, dispose of or encumber its assets, except for sales of
inventory and sales of obsolete assets and assets concurrently replaced with
similar assets, in each case in the ordinary course of its business;

 

(INITIALED: BF, MO)

 

13

--------------------------------------------------------------------------------


 

(ii) except as otherwise required by law or by any existing employee benefit
plan, arrangement or agreement, materially increase the compensation or benefits
payable to any employee of the Business or enter into, adopt, amend or terminate
any employee benefit plan or any material employment agreement;

 

(iii) declare or make any dividends or other distributions on the Common Stock,
or repurchase or otherwise reacquire for value any Shares of Common Stock;

 

(iv) issue any Shares of capital stock, or any warrants, options or other rights
to purchase or acquire any capital stock;

 

(v) incur any indebtedness for borrowed money other than borrowings for working
capital purposes under existing credit facilities in the ordinary course of
business;

 

(vi) amend any tax return, change any method of tax accounting, make any
elections that have any effect on any tax return, file for or make any refund
claims relating to any tax or any tax return or settle any issues arising in any
tax audit or contest.

 

(vii) other than in the ordinary course of business, enter into any Material
Contract (including without limitation, any arrangement with any governmental
body) or any amendment, cancellation or termination of any Material Contract,
including without limitation any Contract with any governmental body or agency,
or take any action impairing its rights under any Material Contract or take, or
fail to take, any action that constitutes a material breach or default under any
Material Contract;

 

(viii) amend or propose to amend the charter or bylaws of any of the Business;
or

 

(ix) agree to do any of the foregoing.

 

Section 8.4.                                    Filings.    The Business,
Purchaser and the Shareholder shall exercise reasonable best efforts to take or
cause to be taken all actions, and to do or cause to be done all things
necessary, proper or advisable under applicable laws to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated
hereby. Without limiting the generality of the foregoing, each of the Business,
Shareholder and the Purchaser (a) shall make all required filings with or
applications to governmental bodies and other regulatory authorities no later
than five business days after the execution of this Agreement, and (b) shall
exercise reasonable best efforts to (1) obtain all necessary waivers, consents
and approvals from other parties to Material Contracts as identified by the
Purchaser and set forth on Schedules 5.9 and 5.10 and to oppose, lift or rescind
any injunction or restraining order or other order adversely

 

(INITIALED: BF, MO)

 

14

--------------------------------------------------------------------------------


 

affecting the ability of the parties to consummate the transactions contemplated
hereby, and (2) otherwise fulfill all conditions to this Agreement.

 

Section 8.5.                                     Notification of Certain
Matters.    The Business shall give prompt written notice to the Purchaser of
(i) the occurrence, or failure to occur, of any event or existence of any
condition that has caused or could reasonably be expected to cause any
representation or warranty of the Business or Shareholder contained in this
Agreement to be untrue or inaccurate in any material respect at any time after
the date of this Agreement, up to and including the Effective Date, and (ii) any
failure of the Business or Shareholder to comply with or satisfy, in any
respect, any material covenant, condition or agreement to be complied with or
satisfied under this Agreement.

 

Section 8.6.                                    Covenant Not to Compete.    At
the Closing, the Shareholder and Richard Richardson shall enter into a Covenant
Not to Compete Agreement as contained in the form of Schedules 8.6(a) and 8.6(b)
hereto.

 

Section 8.7.                                    Employee Benefits.    There are
no disputes, issues or claims relating to any Employee Benefits, including any
such disputes, issues, or claims by any employee or by the Internal Revenue
Service, any administrator or agent. All benefits are in full compliance with
all regulations, rules, laws, statutes, agreements and federal state and local
regulatory authorities. All Employee Benefits have been fully funded, or shall
be fully funded prior to the date of Closing, or will be pro rated to the date
of Closing.

 

Section 8.8.                                    Certain Income Tax Matters.

 

(a) Shareholder shall pay or make provisions for offset or recoupment to
Purchaser for all income and other tax liability as a result of the Business
operations to any governing authority on or prior to the Effective Date.
Shareholder shall prepare or cause to be prepared all tax computations for such
taxes due on or before the Effective Date, and the amount of such taxes due
shall be paid by Shareholder either by direct payment to the Department of
Revenue, and proof of payment thereof, direct payment to Purchaser therefore, or
offset in adjustment of the Purchase Price by the Purchaser. Shareholder
warrants that the tax computations will be accurate and complete and, subject to
Section 5.8 hereof, shall be responsible for all taxes, penalties and interest
due on all such taxes as of the Effective Date. The Shareholder shall prepare
and cause to be filed all income tax returns for the Business for the Business’
taxable years ending as of the end of the Effective Date. The Purchaser shall be
responsible for the preparation and filing of all income tax returns and the
payment of all income and other tax liabilities of the Business for the
Business’ taxable periods beginning the day after the Effective Date and
subsequent periods. Each party agrees to indemnify the other against any
liability for federal income taxes payable by the indemnifying party as a result
of any portion of the Business’ income allocable to the indemnifying party.

 

(b) The Shareholder agrees to cooperate with the Purchaser, and the Purchaser
agrees to cooperate (and cause the Business to cooperate) with the Shareholder,
to the extent necessary in connection with the filing of any tax return or

 

(INITIALED: BF, MO)

 

15

--------------------------------------------------------------------------------


 

similar document relating to the Purchaser’s acquisition of the Business. Each
such tax return shall be based on the same tax accounting methods and elections
as used for the Business’ taxable years immediately preceding the year of such
return, except as otherwise required by law or as agreed upon by the Purchaser
and the Shareholder. A photocopy of each such tax return shall be furnished to
the Purchaser at least 30 days before the due date (including any extensions)
for filing the tax return. If the Purchaser disagrees with the amount or
treatment of any item on any such return, the Purchaser shall notify the
Shareholder, and the Purchaser and the Seller shall proceed in good faith to
resolve any dispute regarding the return before the due date.

 

Section 8.9.                                   Disbursing Agent.    The parties
agree the closing funds will be disbursed through the trust or escrow account of
United Title, 4880 Long Prairie, Suite 200, Flower Mount, TX 75028, Linda
Miller, Branch Manager.

 

Section 8.10. Payment of Contracts for Deeds. Shareholder has heretofore entered
into contracts for deeds for the real property where Jaguar’s Gold Club Dallas.
Shareholder hereby covenants that he shall upon, at the date and time of the
Effective Date, take all necessary actions to insure immediate payment in full
of the deeds of contract to acquire the real property in fee simple no later
than the date of Effective Date, and obtain a title policy showing the owner as
owner in fee simple of the real property, and Purchaser as owner of the
structures thereon.

 

Section 8.11.                             Cash and Inventory at Closing.    The
Shareholder hereby covenants, that the Business shall pay all accounts payable
up to the Effective Date that have been incurred prior to the Effective Date in
the operations of the Business. The Shareholder covenants to have cash on hand
sufficient to pay all outstanding checks issued prior to the Effective Date
without the right of attachment, setoff, or other encumbrances leaving a net
amount as of the date of the Effective Date of no less than $12,000.00 available
to Purchaser.

 

(a)                                  Inventory.   Business and Shareholder
hereby covenant to have on hand in Inventory based on prior usage, or on
schedules, at least three (3) weeks of food and beverage and other operating
supplies necessary for Purchaser to acquire and operate the Business for three
(3) consecutive weeks without the necessity of re-ordering those items from the
Effective Date.

 

Section 8.12.                             Public Announcements.    The
Shareholder hereby covenants that he shall not issue any press release or
otherwise making any public statement with respect to this Agreement, or the
transactions contemplated hereby. Shareholder covenants that he shall not
object, and accept Purchaser has certain mandated regulated announcements which
must be made, and covenant that it shall be allowed to make all necessary press
releases, statements, or other such comments as required by law, rule or
regulation without consultation and restriction.

 

(INITIALED: BF, MO)

 

16

--------------------------------------------------------------------------------


 

Section 8.13.                             Representations, Warranties, and
Covenants.    The representations, warranties and covenants contained herein
shall survive the Closing Date as follows:

 

(i)                                     Sections 5.1, 5.2, 5.4 and 5.9 and
Article VIII without limitation.

 

(ii)                                  Sections 5.3, 5.5, 5.6., 5.7, 5.10, 5.11,
5.13, 5.14, 5.15, 5.16 and 5.17 for a period of two (2) years after the
Effective Date.

 

(iii)                               Sections 5.8 and 5.12 without limitation
only subject to the statute of limitations for said items.

 

Section 8.14.                             Joint and Several Liability.    The
Shareholder herein agrees that the covenants, representations and warranties
made in this section and previous sections of this Agreement, shall be joint and
several liabilities against the Shareholder (if more than one) for any breach of
such covenant, representation, or warranty.

 

Section 8.15.                             Consents and Approvals.   The
Shareholder shall obtain any waiver, consent, or approval as may be required in
order to consummate the transactions contemplated by this Agreement, or that may
be required by any agreement, lease, instrument, arrangement, judgment, decree,
order or license to which such Shareholder is a party or subject to up to the
Effective Date, which would prohibit, or require the waiver, consent or approval
of any Person to such transaction or under which, without such waiver, consent
or approval, such transaction would constitute an occurrence of default under
the provisions thereof, result in the acceleration of any obligation thereunder,
or give rise to a right of any party thereto to terminate its obligations
thereunder.

 

Section 8.16.                             Authority and Status.   Each
Shareholder shall obtain full capacity, power and authority to execute and
deliver this Agreement (if necessary), to perform hereunder, and to consummate
the transactions contemplated hereby without the necessity of any act or consent
of any other Person whomsoever. The execution, delivery and performance by each
Shareholder of this Agreement and each and every agreement, document and
instrument provided for herein to be executed and delivered by such Shareholder
have been duly authorized and approved by each Shareholder. This Agreement and
each and every agreement, document and instrument to be executed, delivered and
performed by a Shareholder in connection herewith constitutes or will, when
executed and delivered, constitute the legal, valid and binding obligation of
each Shareholder, enforceable against each Shareholder in accordance with their
respective terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws from time to time in effect affecting the enforcement of
creditors’ rights generally.

 

Section 8.17.                             Ownership of Shares.   The outstanding
Share of the Business shall be beneficially owned, and of record by the
Effective Date of those individuals and entities as shown on Schedule 8.17
hereto, and such Shares shall be at the time of the Effective Date free and
clear of all liens, claims, charges and encumbrances of any kind

 

(INITIALED: BF, MO)

 

17

--------------------------------------------------------------------------------


 

or nature whatsoever, and at such time the authorization of no other Person or
entity will be required in order to consummate the transactions contemplated
herein.

 

Section 8.18.                             Certain Payments.   The Shareholder
shall not, nor shall its officers, employees, agents and affiliates directly or
indirectly be given or agree to be given or solicit or receive any gift, rebate
or similar benefit to any customer, supplier, governmental employee or other
Person which might subject the Business to any damage or penalty in any civil,
criminal or governmental litigation or proceeding, (i) if not given in the past
might have had an adverse effect on the assets, business or operation of the
Business, or (ii) if not continued in the future might adversely affect the
assets, business, operations or prospects of the Business.

 

Section 8.19.                              Litigation.   Shareholder shall give
notice of any suit, action, proceeding, claim or investigation which it shall
become aware of prior to Closing, affecting any Shareholder that if pursued
and/or resulting in a judgment or decision against such Shareholder would have a
material and adverse affect on the assets, business, goodwill or financial
condition of the Business up to the date of the Effective Date.

 

Section 8.20.                              Transition Period.    Shareholder
hereby covenants that he shall from the Effective Date and for ninety (90)
consecutive days thereafter assist Purchaser in every reasonable manner in the
transition of the day-to-day operations of the Business. The assistance shall
include, but not limited to, physical presence at the Business facility, and
good faith activities including phone calls, face to face meetings, and other
such activities to assist Purchaser in the transition for ninety (90) days
immediately after the Effective Date in accordance with Schedule 4.1(g).

 

Section 8.21.                              Use of Jaguar’s Gold Club Name.   
Shareholder hereby covenants that the Purchaser shall be allowed to have
unlimited use of the name Jaguar’s Gold Club provided, however, Shareholder
shall have the right to terminate such use with sixty (60) days notice. In the
event Purchaser shall be sued as a result of the use of the name after the
Effective Date, Purchaser shall be solely responsible for the defense,
consequences, and damages and the right and be entitled to any awards of any
such suit; and the Shareholder shall not be required to indemnify or hold
harmless Purchaser for such suit.

 


ARTICLE IX


 


INDEMNIFICATION BY SHAREHOLDER


 

Section 9.1.                                   Indemnification by Shareholder.
   Shareholder hereby agrees to defend, indemnify and hold harmless Purchaser,
the Business, and the respective successors, assigns and affiliates of the
foregoing entities (collectively, the “Purchaser Indemnitees”) from and against
any and all losses, diminish in value, liabilities, damages, assessments,
judgments, costs and expenses, including reasonable attorneys’ fees (both those
incurred in connection with the defense or prosecution of an indemnifiable claim

 

(INITIALED: BF, MO)

 

18

--------------------------------------------------------------------------------


 

and those incurred in connection with the enforcement of this provision)
(collectively, “Purchaser Losses”), caused by, or resulting from or in any way
arising out of:

 

(a) (i) breaches of representations or warranties hereunder on the part of
Shareholder; and (ii) failure by Shareholder to perform or otherwise fulfill any
undertaking or other agreement or obligation hereunder;

 

(b) claims occurring on or prior to the Effective Date as a result of, directly
or indirectly, the sale of any product, performance, or services, by the Company
on or before the Effective Date, or any other claim asserted against Purchaser
or the Business arising from any action or inaction of Shareholder or the
Business on or before the Effective Date.

 

(c) (i) any and all taxes imposed on Shareholder or any Affiliate of Shareholder
(including, without limitation, the Business) for, or relating to, any taxable
periods commencing before the Effective Date, including, but not limited to, (a)
any liability of the Companies under any tax sharing agreement, whether or not
written; and (b) any tax liability resulting from the termination, as of the
Effective Date, of the Business as a Shareholder of any consolidated,
affiliated, combined, unitary or other similar tax group and (ii) liabilities of
the Business or Shareholder as a result of prior filings of tax returns of
federal, state, local, or any other tax subdivision thereof, heretofore filed by
the Business prior to the Effective Date; and

 

(d) any and all actions, suits, proceedings, claims or demands incident to any
of the foregoing for such indemnification.

 

Section 9.2.                                    Ongoing Lease Obligation/Offset.
   (a)  In addition hereto, and not as an exclusive remedy, any sums, claims or
demands which give rise to indemnification may be satisfied by Purchaser by way
of setoff of rental obligations referred to in Section 5.9 as limited by and
more particularly described in the Ground Lease therein referenced and
incorporated herein by reference, provided, however, that the Shareholder may
after the running of the statute of limitations has expired for the
representations set forth in Section 5.8 and 8.8 as limited by Section 8.13(iii)
without their being a claim of breach of Section 5.8 or 8.8, elect to place the
sum of $500,000.00 in an escrow account as described in Section (b) below in
lieu of the right to offset granted herein. If the Shareholder shall so elect,
the Purchaser’s right of offset against the Ground Lease referred to in Section
5.9 shall be terminated.

 

(b) The escrow account described in (a) above shall be held by the Purchaser in
an interest-bearing demand account with a United States Bank insured by the FDIC
with capital excess of $100,000,000.00. The Purchaser shall be the only
signature required to withdraw funds from said escrow account, but only for any
event which gives the Purchaser the right of offset as set forth in this Section
9.2. Interest on said account shall be payable at least quarterly to the
Shareholder. Any remaining balance in said escrow account at the termination of
the Lease shall be paid over to the Shareholder.

 

(INITIALED: BF, MO)

 

19

--------------------------------------------------------------------------------


 


ARTICLE X


 


INDEMNIFICATION BY PURCHASER


 

Section 10.1.                             Indemnification by Purchaser.
   Purchaser hereby agrees to defend, indemnify and hold harmless Shareholder or
his successors and assigns (collectively, “Shareholder Indemnitees”) from and
against any and all losses, damages, assessments, judgments, costs and expenses,
including reasonable attorneys’ fees, resulting from or arising out of:

 

(a) (i) breaches of representations and warranties under any part of the
Agreement; and (ii) failure by Purchaser to perform or otherwise fulfill any
undertaking or agreement or obligation hereunder;

 

(b) claims occurring after the Effective Date as a result of, directly or
indirectly, the sale or service to the public at large by the Business arising
or occurring after the Effective Date.

 

(c)  claims occurring after the Effective Date for its brokers fees or
commissions incurred as a result of the transaction herein contemplated.

 


ARTICLE XI


 


CONDITIONS OF THE EFFECTIVE DATE


 

Section 11.1.                             Conditions to Each Party’s
Obligation.    The respective obligations of each party to effect the
transactions contemplated hereby are subject to the satisfaction or waiver prior
to the Effective Date of the following conditions:

 

(a) No Legal Prohibition. No statute, rule, regulation or order shall be
enacted, promulgated, entered or enforced by any court or governmental authority
which would prohibit consummation by or the ongoing business operation of an
adult cabaret upon the Property.

 

(b) No Injunction. Such party shall not be prohibited by any order, ruling,
consent, decree, judgment or injunction of a court or regulatory agency of
competent jurisdiction from consummating the transactions contemplated hereby.

 

Section 11.2                                Conditions to Obligation of the
Purchaser. The obligation of the Purchaser to effect the transactions
contemplated hereby shall be subject to the satisfaction or waiver, prior to or
at the Effective Date, of the following conditions:

 

(a) Representations and Covenants. Except as expressly contemplated by this
Agreement, the representations and warranties of the Shareholder contained in
this Agreement shall be true and correct on and as of the Effective Date with
the same force and effect as though made on and as of the Effective Date, except
for such breaches of representations and warranties as, individually or in the
aggregate, do not have a Material Adverse Effect. The Shareholder shall have
performed and complied in all material

 

(INITIALED: BF, MO)

 

20

--------------------------------------------------------------------------------


 

respects with all covenants and agreements required by this Agreement to be
performed or complied with by it on or prior to the Effective Date.

 

(b) Approvals. All governmental and third-party approvals, consents, permits or
waivers set forth on Schedules 5.5 shall have been obtained.

 

(c) Shareholder Agreements. All agreements of the Shareholder with any
Shareholder or any relative of the Shareholder shall have been canceled, or
shall be canceled effective as of the Effective Date, with no payment or cost of
any nature to the Shareholder.

 

(d) Covenant Not to Compete and Non-Disclosure Agreement. At the Closing,
Shareholder and Richard Richardson shall execute and deliver a Covenant Not to
Compete and a Non-Disclosure Agreement contained in Schedule 8.6(a) and 8.6(b)
hereto, to be effective as of the Effective Date.

 

(e) Officer’s Certificate. The Shareholder and the President of the Business
shall have delivered a certificate substantially in the form of Schedule 11.2(e)
hereto.

 

(f) Secretary’s Certificate. The Secretary of the Business shall have delivered
a certificate substantially in the form of Schedule 11.2(f) hereto.

 

(g) Absence of Adverse Changes. Since the date of the Reference Balance Sheet:

 

(I) The Business shall not have suffered any change in its financial condition,
business, prospects, property or assets which, either singularly or in the
aggregate, constitutes a Material Adverse Effect; and

 

(II) the Business and the Shareholder shall not have permitted or suffered to
occur any transaction or event which will materially adversely affect the
transaction herein contemplated in the sole and absolute discretion of the
Purchaser.

 

(h) Two Title Policies. Premises is paid in full and policies issued as set
forth in 3.1(f) and 4.1(f).

 


ARTICLE XII


 


TERMINATION


 

Section 12.1                                Termination.    This Agreement may
be terminated at any time prior to the Closing:

 

(a)    By mutual written consent of the Purchaser and Shareholder.

 

(b)    In writing by the Purchaser if prior to the Effective Date the Business
or Shareholder fail to perform in any material respect any of their obligations
under this

 

(INITIALED: BF, MO)

 

21

--------------------------------------------------------------------------------


 

Agreement or the Company or Shareholder have breached in any material respect
any of their representations or warranties, and such failure or breach has not
been cured within five (5) days after receipt of written notice of such failure
or breach by the Purchaser.

 

(c)                                   In writing by the Purchaser if Purchaser
is unable to acquire, in a satisfactory manner as determined by Purchaser in its
sole and absolute discretion, any governmental authority, permits, licenses, of
use and occupancy certificates or any governmental permission as may be required
by law prior to the Effective Date.

 

Section 12.2 Effect of Termination.    In the event of termination of this
Agreement by the Purchaser or Shareholder as provided in Section 12.1 hereof,
all obligations of the parties under this Agreement shall terminate without
liability of any party to any other party. All funds, escrow, and/or deposits
heretofore paid by Purchaser shall be returned without offset, claims or
demands.

 


ARTICLE XIII


 


GENERAL PROVISIONS


 

Section 13.1                                Rules of Construction.

 

(a) Material Adverse Effect. For purposes of this Agreement, a “Material Adverse
Effect” shall mean a material adverse effect on the financial condition, assets,
liabilities (contingent or otherwise), result of operations, business or
prospects of the Company /taken as a whole, or on the Company and the
Shareholder’s ability to consummate the transactions contemplated by this
Agreement. For purposes hereof, an adverse effect on the financial condition,
assets, liabilities (contingent or otherwise), results of operations, business
or prospects of the Company which has resulted or could reasonably be expected
to result individually or in the aggregate in Losses of $25,000.00 shall be
deemed a Material Adverse Effect.

 

(b) Knowledge. The Shareholder and officers of the Company have made reasonable
inquiry to obtain full knowledge of any and all material matters referred to in
this agreement.

 

(c) Schedules. Any matter disclosed on any of the schedules attached hereto for
any purpose of this Agreement shall be deemed to be disclosed on each of the
schedules.

 

(d) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(e) Severability. If any provision of this Agreement, or the application thereof
to any person, place or circumstance, shall be held by a court of competent
jurisdiction to be illegal, invalid, unenforceable or void, then such provision
shall be enforced to the extent that it is not illegal, invalid, unenforceable
or void, and the

 

(INITIALED: BF, MO)

 

22

--------------------------------------------------------------------------------


 

remainder of this Agreement, as well as such provision as applied to other
persons, places or circumstances, shall remain in full force and effect.

 

Section 13.2.                             Survival.    All representations and
warranties shall survive as provided in Section 8.13 hereof.

 

Section 13.3.                             Notices.    All notices, demands, or
other communications to be given or delivered under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been duly given or delivered when (i) delivered personally, (ii) sent by
certified mail, return receipt requested or (iii) sent via a nationally
recognized overnight courier to the recipient for next business day delivery.
Such notices, demands and other communications shall be sent to the address
indicated below:

 

(i)                                     If to Shareholder:

 

Bryan S. Foster

2171 Manana Drive

Dallas, TX 75202

 

With copy to:

 

ARTHUR F. SELANDER

Attorney at Law

2001 Bryan Tower, Ste. 1800

Dallas, TX 75201

 

(ii)                                  If to Purchaser:

 

Troy Lowrie

Brent Lewis

VCG Holding Corp.

390 Union Blvd., Suite 540

Lakewood, CO 80228

 

With copies to:

 

Mike Ocello

1401 Mississippi Avenue #10

Sauget, IL 62201

 

Martin A. Grusin

780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

Facsimile: 901-682-3590

 

(INITIALED: BF, MO)

 

23

--------------------------------------------------------------------------------


 

or to such other address as any party may specify by notice given to the other
party in accordance with this Section 13.3. The date of giving any such notice
shall be (i) the date of hand delivery, (ii) the date sent by telephone
facsimile if a business day or the first business day thereafter or (iii) the
business day after delivery to the overnight courier service.

 

Section 13.4                                 Governing Law.    This Agreement
shall be governed by and construed in accordance with the domestic laws of the
State of Texas without giving effect to any choice or conflict of law provision
or rule (whether of the State of Texas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Texas.

 

Section 13.5                                 Entire Agreement.    This Agreement
(including attached exhibits and schedules, and any ancillary or other
agreements referred to therein) and the Confidentiality Agreement previously
entered into among the parties, constitute the entire agreement among the
parties with respect to the subject matter of this Agreement and supersedes any
prior agreement or understanding, whether written or oral, among the parties or
between any of them with respect to the subject matter of this Agreement. here
are no representations, warranties, covenants, promises or undertakings, other
than those expressly set forth or referred to herein.

 

Section 13.6                                  Amendment; Waiver.    This
Agreement may be amended, modified or waived only by a written agreement signed
by the Purchaser, the Company and Shareholder. With regard to any power, remedy
or right provided in this Agreement or otherwise available to any party, (i) no
waiver or extension of time, shall be effective unless expressly contained in a
writing signed by the waiving party, (ii) no alteration, modification or
impairment shall be implied by reason of any previous waiver, extension of time,
delay or omission in exercise or other indulgence, and (iii) waiver by any party
of the time for performance of any act or condition hereunder does not
constitute a waiver of the act or condition itself.

 

Section 13.7                                 Assignabilitv.   This Agreement may
not be assigned by Shareholder or the Business for any purpose. This Agreement
is fully assignable by Purchaser to a wholly-owned entity of the Purchaser.

 

Section 13.8                                 Binding Effect.   This Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and, if applicable, permitted assigns.

 

Section 13.9                                 Third-Party Beneficiaries.   Each
party intends that this Agreement shall not benefit or create any right or cause
of action in any person other than the parties hereto.

 

Section 13.10                           Counterparts.   This Agreement may be
executed in one or more counterparts, each of which shall constitute an original
but when taken together shall constitute but one instrument.

 

(INITIALED: BF, MO)

 

24

--------------------------------------------------------------------------------


 

Section 13.11                            Expenses.    Each party to this
Agreement shall bear all of its own expenses in connection with the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, including without limitation all fees and expenses of its agents,
representatives, counsel and accountants, provided that all expenses of the
Company and Shareholder shall be borne by the Shareholder.

 

Section 13.12.                         Attorney’s Fees.    Should either party
be required to engage an attorney to enforce this Agreement, or the arbitration
section as set forth below, the prevailing party shall receive all reasonable
cost of enforcement, including, but not limited to a reasonable attorney’s fee.

 


ARTICLE XIV


 


ARBITRATION


 

Section 14.                                      Arbitration.    Each of the
parties hereto agrees to submit to binding arbitration any and all differences
and disputes which may arise between them, their heirs, successors, assigns,
employees, officers, directors, affiliates, subsidiaries, or Shareholder which
are related to this Agreement. Prior to initiating arbitration, the parties
shall first meet face-to-face to effect a resolution of the differences. Any
differences which the parties are unable to resolve in said face-to-face meeting
shall be heard and finally settled at a mutually agreed upon location by the
parties, by binding arbitration in accordance with the Commercial Rules of the
American Arbitration Association. If the parties do not agree upon a location,
the arbitration proceeding shall be conducted in Dallas, Texas. Any award
entered in any such arbitration shall be final, binding, and may be entered and
enforced in any court of competent jurisdiction. The arbitrator shall make such
orders, conduct and schedule all proceedings in connection with the arbitration
so that final arbitration commences no less than thirty (30) days and concludes
no later than seventy-five (75) days after a party files the initial notice of
arbitration, and so that the final arbitration award is made and delivered to
the parties within ninety (90) days after the filing of the initial notice of
arbitration. The cost of such arbitration shall be apportioned as determined by
the arbitrator, in any manner determined by him/her based upon the fault or lack
thereof by the respective parties. If the cost of such arbitration is not
apportioned by the arbitrator, then the cost shall be borne equally between the
parties hereto. Nothing herein contained shall be construed as preventing any
party from instituting legal or equitable action against any of the other
parties for temporary or similar provisional relief to the full extent permitted
under the laws applicable to this Agreement, or any such other written agreement
between the parties or the performance hereof or thereof or otherwise pending
final settlement of any dispute, difference or question by arbitration. Any such
provisional relieve may be modified or amended in any way by the arbitrator at
any time after his appointment.

 

 

  /s/ BF

 

 

 

 

Initials

 

Initials

 

 

(INITIALED: BF, MO)

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set forth their hands and seals as
of the day and year first above written.

 

 

VCG HOLDING COMPANY

 

 

 

 

By:

    /s/ Micheal L. Ocello

 

 

Title:

  President

 

 

 

 

 

MANANA ENTERTAINMENT, INC.

 

 

 

 

By:

/s/ Bryan S. Foster

 

 

Title:

   President

 

 

 

 

 

 

 

 

   /s/ Bryan S. Foster

 

 

Bryan S. Foster, Individually

 

 

(INITIALED: BF, MO)

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

TRACT I:

 

Being Lot 5, Block D/6508, of C.W.F. ADDITION, an addition to the City of
Dallas, Dallas County, Texas according to the Amended Plat thereof recorded in
County Clerk File No. 200600205073, of the Map Records of Dallas County, Texas.

 

TRACT II:

 

BEING a tract of land situated, in the J.L. Hunt Survey, Abstract No. 588, and
being a portion of a tract of land described in a deed to Second Century
Investments, as recorded in Volume 2000245, Page 2769, of the Deed Records of
Dallas County, Texas (DRDCT) and being more particularly described as follows:

 

COMMENCING from a point in the north right-of-way line of Manana Drive, (60 feet
right-of-way), said point being in the southwest corner of said Second Century
Investments tract, and being in the southeast corner of a tract of land conveyed
to Miriam L. Barnett, by deed, as recorded in Volume 84243, Page 1759, of the
Deed Records of Dallas County, Texas;

 

THENCE, along said north right-of-way line of Manana Drive, (60 feet
right-of-way), North 89 deg. 22’51” East, a distance of 199.81 feet, to a ½ inch
iron rod set for corner and POINT OF BEGINNING;

 

THENCE, departing said north right of way of Manana Drive, (60 feet
right-of-way), North 00 deg. 16’28” West, a distance of 498.72 feet to a ½ inch
iron rod set for corner in the north line of said Second Century Investments
tract;

 

THENCE, along said north line of Second Century Investments tract, North 89 deg.
43’32” East, a distance of 165.00 feet to a ½ inch iron rod set for corner;

 

THENCE, South 00 deg. 16’28” East, a distance of 497.73 feet to a ½ inch rod set
for corner in said north right-of-way line of Manana Drive, (60 feet
right-of-way);

 

THENCE, along said north right-of-way line of Manana Drive, (60 feet
right-of-way), South 89 deg. 22’51” West, distance of 165.00 feet to the POINT
OF BEGINNING; containing within these metes and bounds 1.887 Acres or 82,206
Square Feet of land more or less.

 

NOTE: The Company is prohibited from insuring the area or quantity of the land
described herein. Any statement in the legal description contained in Schedule
“A” as to area or quantity of land is not a representation that such area or
quantity is correct, but is made only for informal identification purposes and
does not override Item 2 of Schedule “B” hereof.

 

SAVE AND EXCEPT

 

Being a 1.34 acre tract of land situated in the J.L. Hunt SURVEY, ABSTRACT NO.
588, being

 

--------------------------------------------------------------------------------


 

a portion of that certain tract of land conveyed to Curtis Wise Finance, L.P. by
deed as recorded in Volume 2003051, Page 9284, Deed Records, Dallas County,
Texas and being more particularly described by metes and bounds as follows:

 

COMMENCING at an “X” cut in concrete set for corner, said point being in the
southeast corner of Lot 5, Block D/6508, C.W.F. Addition, and addition to the
City of Dallas, according to the plat thereof recorded in Instrument No
200600205073, Official Public, Records, Dallas County, Texas, same point being
the southwest corner of said Curtis Wise Finance, L.P. tract, said point also
being in the northerly right-of-way line of Manana Drive (a 60.0’ Right-of-Way);

 

THENCE North 00 degrees 16 minutes 28 seconds West, along the common line of
said Curtis Wise Finance, L.P. tract, and said Lot 5, Block D/6508, a distance
of 145.00 feet to a ½ inch iron rod set for the POINT OF BEGINNING;

 

THENCE North 00 degrees 16 minutes 28 seconds West, continuing along the common
line of said Curtis Wise Finance, L.P. tract, and said Lot 5, Block D/6508, a
distance of 353.72 feet to a 3” aluminum disk stamped “R.P.L.S. No 3047” set for
corner, said point being the northwest corner of said Curtis Wise Finance, L.P.
tract, same being the northeast corner of said Lot 5, Block D/6508, same point
being in the southerly line of a tract of land conveyed to the City of Dallas by
deed as recorded in Volume 2004224, Page 12443, Deed Records, Dallas County,
Texas;

 

THENCE North 89 degrees 43 minutes 32 seconds East, along the common line of
said Curtis Wise Finance, L.P. tract and said City of Dallas tract, a distance
of 165.00 feet to a Rail Road Spike found for corner, said point being the
northeast corner of said Curtis Wise Finance, L.P. tract, same point being the
northwest corner of Lot 4, Block D/6508,

 

C.M.G. Addition, an addition to the City of Dallas, according to the plat
thereof recorded in Volume 2004028, Page 00141, Map Records, Dallas County,
Texas;

 

THENCE South 00 degrees 16 minutes 28 seconds East, along the common line of
said Curtis Wise Finance, L.P. tract, and said Lot 4, Block D/6508, a distance
of 352.73 feet to a ½ inch iron rod set for corner;

 

THENCE South 89 degrees 22 minutes 51 seconds West, through the interior of said
Curtis Wise Finance, L.P. tract, a distance of 165.00 feet to the POINT of
BEGINNING and containing 58,281 square feet or 1.34 acres of computed land.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.2

FORM OF DEMAND NOTE

 

PROMISSORY NOTE

 

$6,520,000.00

October 29, 2007

 

Dallas, Texas

 

ON DEMAND, and upon the Effective Date, as described in the Stock Purchase
Agreement entered into by and between VCG Holding Company, a Colorado
corporation, and Manana Entertainment, Inc., a Texas corporation d/b/a Jaguar’s
Gold Club Dallas and Bryan S. Foster, the undersigned promises to pay to the
order of Bryan S. Foster the principal sum of SIX MILLION FIVE HUNDRED TWENTY
($6,520,000.00) DOLLARS, for value received

 

All payments of principal and interest on this Note shall be payable in lawful
money of the United States of America, which shall be legal tender in payment of
all debts and dues, public and private, at the time of payment. Payment shall be
made at c/o Linda Miller at United Title at 4880 Long Prairie, Suite 200, Flower
Mound, Texas 75028, or at such other place as the holder may designate in
writing.

 

The makers and endorsers hereof waive protest, demand, presentment, and notice
of dishonor, and agree that this Note may be extended, in whole or in part,
without limit as to the number of such extensions, or the period or periods
thereof, and without notice to them and without affecting their liability
thereon.

 

If, upon three (3) Business Days after Demand for payment hereunder, all
payments have not been paid in full pursuant to this Promissory Note, then
interest shall be (i) the lessor of Ten (10%) percent per annum or (ii) at the
highest rate allowed by the State of Texas until paid in full.

 

It is the intention of Lender and the undersigned to comply strictly with all
applicable usury laws; and, accordingly, in no event and upon no contingency
shall Lender ever be entitled to receive, collect or apply as interest any
interest, fees, charges or other payments equivalent to interest, in excess of
the maximum rate which Lender may lawfully charge under applicable statutes and
laws from time to time in effect. In determining whether or not the interest
paid or payable, under any specific contingency, exceeds the highest contract
rate permitted by applicable law from time to time in effect, the undersigned
hereof and Lender shall, to the maximum extent permitted under applicable law,
characterize the non-principal payment as a reasonable loan charge, rather than
as interest. Any provision hereof, or of any other agreement between Lender and
the undersigned, that operates to bind, obligate or compel the undersigned to
pay interest in excess of such maximum lawful contract rate shall be construed
to require the payment of the maximum rate only. The provisions of this
paragraph shall be given precedence over any other provision contained herein or
in any other agreement between Lender and the undersigned that is in conflict
with the provisions of this paragraph.

 

If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, the undersigned will pay all costs of collection and litigation,
together with reasonable attorneys’ fees.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

Upon payment to United Title on behalf of Bryan S. Foster, this Note shall be
returned to the undersigned marked “Paid In Full.”

 

 

VCG HOLDING COMPANY,

 

A Colorado corporation

 

 

 

 

 

 

 

By:

  /s/ Micheal L. Ocello

 

 

Its:

   President

 

 

(INITIALED: BF)

 

--------------------------------------------------------------------------------


 

Schedule 2.6

Post Effective Date Settlement Agreement

 

1.                                       The parties agree to, within sixty (60)
days after the Effective Date, pay on a pro-rated daily basis any items related
to the Business set forth below which arise after the Effective Date but relate
to periods prior to the Effective Date:

 

A.                                   Utilities

B.                                     Sales Tax

C.                                     Any bonuses due the General Managers

D.                                    Any advertising expenses

 

2.                                       The parties further agree that all
salaries, benefits, payroll taxes, and any other items measured by said salaries
of any employee of the Business will be paid by the Shareholder through the
Effective Date and any of such payments after the Effective Date shall be paid
by the Purchaser.

 

3.                                       The Shareholder shall be responsible
and shall pay:

 

A.                                   All accounts payable related to the
Business received by the Business or Shareholder which accounts payable are
related to the Business prior to the Effective Date; and

 

B.                                     All accounts payable as stated above
received after the Effective Date in an aggregate amount in excess of
$25,000.00.

 

4.                                       The Purchaser shall be responsible and
shall pay:  All accounts payable received by the Business related to the
Business after the Effective Date, limited to an aggregate amount of $25,000.00
for any services, supplies, or miscellaneous items that are related to the
Business prior to the Effective Date, which payments shall reduce the $25,000.00
limitation set forth in Section 13.1 of the Stock Purchase Agreement
dollar-for-dollar..

 

 

VCG HOLDING COMPANY

 

 

 

By:

  /s/ Micheal L. Ocello

 

 

Its:

  President

 

 

 

 

 

MANANA ENTERTAINMENT, INC.

 

 

 

 

By:

  /s/ Bryan S. Foster

 

 

Its:

  President

 

 

 

 

 

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(a)1

BILL OF SALE

 

Bryan S. Foster (“Seller”) does hereby sell, transfer, assign and convey unto
VCG Holding Company, a Colorado corporation (“VCG”) Seller’s 100% share interest
in Manana Entertainment, Inc., a Texas corporation d/b/a Jaguar’s Gold Club
Dallas (“Seller’s Shares”).

 

The Seller hereby covenants and warrants that the (i) Seller is the lawful owner
of Seller’s Shares, and Seller shall defend title to Seller’s Shares against the
claims and demands of all persons; (ii) Seller’s Shares are free from all liens,
claims, charges and encumbrances; and (iii) Seller has the right to sell
Seller’s Shares.

 

IN WITNESS WHEREOF, the Seller has executed and delivered this Bill of Sale
effective as of the  29th  day of October        , 2007.

 

 

 

SELLER:

 

 

 

 

 

/s/ Bryan S. Foster

 

 

BRYAN S. FOSTER

 

 

INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(a)(2)

 

BILL OF SALE FOR IMPROVEMENTS,
FIXTURES & PERSONAL PROPERTY

 

Bryan S. Foster and Manana Entertainment, Inc., a Texas corporation, d/b/a
Jaguar’s Gold Club Dallas (“Sellers”) do hereby sell, transfer, assign and
convey unto VCG Holding Company, a Colorado corporation (“VCG”) Sellers’ 100%
interest in the Improvements, Fixtures and Personal Property Interests located
at 2151 Manana Drive, Dallas, Texas located on, but not with the land as
described in the legal description attached hereto and made a part hereof as
Exhibit “A”  (“Sellers’ Improvements, Fixtures and Personal Property Interests
“) as set forth in greater detail hereinbelow.

 

Not included in this Bill of Sale for Improvements, Fixtures and Personal
Property is the land located in Dallas County, Texas and more fully described in
Exhibit AA@ attached hereto and made a part hereof for all purposes, together
with all of the easements, rights of way, privileges, liberties, hereditaments,
strips and gores, streets, alleys, passages, ways, waters, watercourses, rights
and appurtenances thereunto belonging or appertaining, and all of the estate,
right, title, interest, claim or demand whatsoever of Grantor therein and in the
streets and ways adjacent thereto, either in law or in equity (collectively, the
ALand@);

 

Sold, transferred, assigned and conveyed in this Bill of Sale for Improvements,
Fixtures and Personal Property are the structure or buildings, and all additions
and improvements thereto, erected upon the Land, including all buildings
materials and Fixtures (hereinafter defined) now forming a part of said
structures or buildings, or delivered to the Land and intended to be installed
in such structures or buildings (collectively the AImprovements@); as well as,

 

All systems, devices, machinery, apparatus, equipment, fittings, appliances and
fixtures of every kind and nature whatsoever located on the Land or the
Improvements, including all electrical, anti-pollution, heating, lighting,
laundry, incinerating, power, air-conditioning, plumbing, lifting, cleaning,
fire prevention, fire extinguishing, refrigerating, ventilating, communication,
garage and cooking systems, devices, machinery, apparatus, equipment, fittings,
appliances and fixtures, and all engines, pipes, pumps, tanks, motors, conduits,
ducts, compressors and switchboards, and all storm doors and windows,
dishwashers, attached cabinets and partitions not included in the Improvements
(collectively, the AFixtures@); as well as,

 

All articles of personal property of very kind and nature whatsoever, including
but not limited to, all shades, awning, screens, furniture and carpets, now and
hereafter affixed to, attached to, placed upon, used or usable in any way in
connection with the use, enjoyment, occupancy or operation of the Land,
Improvements, or Fixtures, unless excepted on Schedule 5.11 of the agreement set
forth below and the Business as that term is defined in one certain STOCK
PURCHASE AGREEMENT dated, 29th day of October, 2007 between Sellers and VCG
(collectively, the APersonal Property@);

 

The Sellers hereby covenant and warrant that the (i) Bryan S. Foster and/or
Manana Entertainment, Inc., a Texas corporation are the lawful owners of
Sellers’ Improvements, Fixtures and Personal Property Interests and Sellers
shall defend title to Sellers’ Improvements,

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

Fixtures and Personal Property Interests against the claims and demands of all
persons; (ii) Sellers have the right to sell Seller’s Improvements, Fixtures and
Personal Property Interests.

 

Upon the termination of the Deed of Ground Lease described in the attached
Memorandum of Deed of Ground Lease and Key Provisions Summary attached hereto as
Exhibit “B”, the title and ownership of the Improvements, Fixtures and
Personalty as described herein shall revert back to Bryan S. Foster.

 

IN WITNESS WHEREOF, the Seller has executed and delivered this BILL OF SALE FOR
IMPROVEMENTS, FIXTURES & PERSONAL PROPERTY as of October 29, 2007 to be
effective as of the EFFECTIVE DATE. As set forth in the Stock Purchase Agreement
dated October 29, 2007.

 

 

 

BRYAN S. FOSTER

 

 

 

 

 

/s/ Bryan S. Foster

 

 

BRYAN S. FOSTER

 

 

 

 

 

 

 

 

Manana Entertainment, Inc., a Texas corporation,

 

 d/b/a    JAGUAR’S GOLD CLUB DALLAS

 

 

 

 

 

 

 

By:

/s/ Bryan S. Foster

 

 

 

     Bryan S. Foster, President and Sole Stockholder

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TRACT I:

 

Being Lot 5, Block D/6508, of C.W.F. ADDITION, an addition to the City of
Dallas, Dallas County, Texas according to the Amended Plat thereof recorded in
County Clerk File No. 200600205073, of the Map Records of Dallas County, Texas.

 

TRACT II:

 

BEING a tract of land situated, in the J.L. Hunt Survey, Abstract No. 588, and
being a portion of a tract of land described in a deed to Second Century
Investments, as recorded in Volume 2000245, Page 2769, of the Deed Records of
Dallas County, Texas (DRDCT) and being more particularly described as follows:

 

COMMENCING from a point in the north right-of-way line of Manana Drive, (60 feet
right-of-way), said point being in the southwest corner of said Second Century
Investments tract, and being in the southeast corner of a tract of land conveyed
to Miriam L. Barnett, by deed, as recorded in Volume 84243, Page 1759, of the
Deed Records of Dallas County, Texas;

 

THENCE, along said north right-of-way line of Manana Drive, (60 feet
right-of-way), North 89 deg. 22’51” East, a distance of 199.81 feet, to a ½ inch
iron rod set for corner and POINT OF BEGINNING;

 

THENCE, departing said north right of way of Manana Drive, (60 feet
right-of-way), North 00 deg. 16’28” West, a distance of 498.72 feet to a ½ inch
iron rod set for corner in the north line of said Second Century Investments
tract;

 

THENCE, along said north line of Second Century Investments tract, North 89 deg.
43’32” East, a distance of 165.00 feet to a ½ inch iron rod set for corner;

 

THENCE, South 00 deg. 16’28” East, a distance of 497.73 feet to a ½ inch rod set
for corner in said north right-of-way line of Manana Drive, (60 feet
right-of-way);

 

THENCE, along said north right-of-way line of Manana Drive, (60 feet
right-of-way), South 89 deg. 22’51” West, distance of 165.00 feet to the POINT
OF BEGINNING; containing within these metes and bounds 1.887 Acres or 82,206
Square Feet of land more or less.

 

NOTE: The Company is prohibited from insuring the area or quantity of the land
described herein. Any statement in the legal description contained in Schedule
“A” as to area or quantity of land is not a representation that such area or
quantity is correct, but is made only for informal identification purposes and
does not override Item 2 of Schedule “B” hereof.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

SAVE AND EXCEPT

 

Being a 1.34 acre tract of land situated in the J.L. Hunt SURVEY, ABSTRACT NO.
588, being a portion of that certain tract of land conveyed to Curtis Wise
Finance, L.P. by deed as recorded in Volume 2003051, Page 9284, Deed Records,
Dallas County, Texas and being more particularly described by metes and bounds
as follows:

 

COMMENCING at an “X” cut in concrete set for corner, said point being in the
southeast corner of Lot 5, Block D/6508, C.W.F. Addition, and addition to the
City of Dallas, according to the plat thereof recorded in Instrument No
200600205073, Official Public, Records, Dallas County, Texas, same point being
the southwest corner of said Curtis Wise Finance, L.P. tract, said point also
being in the northerly right-of-way line of Manana Drive (a 60.0’ Right-of-Way);

 

THENCE North 00 degrees 16 minutes 28 seconds West, along the common line of
said Curtis Wise Finance, L.P. tract, and said Lot 5, Block D/6508, a distance
of 145.00 feet to a ½ inch iron rod set for the POINT OF BEGINNING;

 

THENCE North 00 degrees 16 minutes 28 seconds West, continuing along the common
line of said Curtis Wise Finance, L.P. tract, and said Lot 5, Block D/6508, a
distance of 353.72 feet to a 3” aluminum disk stamped “R.P.L.S. No 3047” set for
corner, said point being the northwest corner of said Curtis Wise Finance, L.P.
tract, same being the northeast corner of said Lot 5, Block D/6508, same point
being in the southerly line of a tract of land conveyed to the City of Dallas by
deed as recorded in Volume 2004224, Page 12443, Deed Records, Dallas County,
Texas;

 

THENCE North 89 degrees 43 minutes 32 seconds East, along the common line of
said Curtis Wise Finance, L.P. tract and said City of Dallas tract, a distance
of 165.00 feet to a Rail Road Spike found for corner, said point being the
northeast corner of said Curtis Wise Finance, L.P. tract, same point being the
northwest corner of Lot 4, Block D/6508,

 

C.M.G. Addition, an addition to the City of Dallas, according to the plat
thereof recorded in Volume 2004028, Page 00141, Map Records, Dallas County,
Texas;

 

THENCE South 00 degrees 16 minutes 28 seconds East, along the common line of
said Curtis Wise Finance, L.P. tract, and said Lot 4, Block D/6508, a distance
of 352.73 feet to a ½ inch iron rod set for corner;

 

THENCE South 89 degrees 22 minutes 51 seconds West, through the interior of said
Curtis Wise Finance, L.P. tract, a distance of 165.00 feet to the POINT of
BEGINNING and containing 58,281 square feet or 1.34 acres of computed land.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MEMORANDUM OF DEED OF GROUND LEASE
AND KEY PROVISIONS SUMMARY

 

 

Effective Date:

                            , 2007

Landlord:

Bryan S. Foster

Tenant:

VCG Holding Company, a Colorado corporation

Land and Leased Premises:

2151 Manana Drive, Dallas, Texas, Dallas County, and more particularly described
on Exhibit “A”

Notices:

Landlord:

Tenant:

 

Bryan S. Foster

2171 Manana Drive

Dallas, Texas 75248

 

VCG Corporation

c/o Troy Lowry

390 Union Blvd., Suite 540

Lakewood, CO 80228

 

With a copy to:

With a copy to:

 

Kevin Richardson

6716 Valley View Lane

Sachse, TX 75048

 

Art Selander, Esq.

Quilling, Selander,

Cummiskey & Lownds, P.C.

2001 Bryan Street, Suite 1800

Dallas, TX 75201

 

VCG Holding Corp.

c/o Michael Ocello

1401 Mississippi Ave., Suite 10

Sauget, IL 62201

 

Martin A. Grusin

The Law Offices of Martin A. Grusin, P.C.

780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

Lease Commencement Date:

                          , 2007

Rent Commencement Date:

                          , 2007

Expiration Date (Initial Term):

                      31, 2012

Lease Term:

Initial Term - five (5) years (Section 1.1)

Renewal Terms - four (4) terms of five (5) years each (Section 1.2)

Initial Monthly Rent:

$25,000.00

2nd Term Monthly Rent:

(if renewed) $27,500.00

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

3rd Term Monthly Rent:

(if renewed) $30,250.00

4th Term Monthly Rent:

(if renewed) $33,275.00

5th Term Monthly Rent:

(if renewed) $36,602.50

 

Permitted Uses:

Solely for the operation of an adult entertainment facility or adult cabaret or
for such other lawful purpose as Tenant may elect, so long as Tenant maintains a
Specialized Certificate of Occupancy or the equivalent to operate as an adult
cabaret (Section 1.4)

Broker

None

Exhibits

Exhibit “A” - Legal Description

 

If there are any inconsistencies between this Memorandum of Deed of Ground Lease
and Key Provisions Summary and the other provisions of the Deed of Ground Lease,
then the Deed of Ground Lease shall control.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(b)

EXCEPTIONS TO STATEMENT ON LOST RECORDS

 

Bryan S. Foster hereby states and affirms the following as part of the purchase
of the Stock Purchase Agreement dated the 29th day of October, 2007, by and
among VCG Holding Company and Manana Entertainment, Inc. d/b/a Jaguar’s Gold
Club Dallas and Bryan S. Foster (Agreement):

 

1.                                       He is the sole owner and Shareholder of
all of the Shares of Stock of Manana Entertainment, Inc. (the Business); and

 

2.                                       That the Shares, certificates,
corporate minute books, stock transfer ledgers, regulations, and seals (if any)
of the Business either have been delivered or do not exist any more or are lost;
and

 

3.                                       Nothing contained in the items set
forth in 2 above in any way has or had any effect on his ability and authority
to perform all of his and the Business’ obligations, representations, covenants
and warranties contained in the Agreement nor does same have any Material
Adverse Effect as that term is defined in the Agreement on the Business.

 

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster

 

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

4.1(c)

 

RESIGNATION OF MANAGERS, OFFICERS AND DIRECTORS

 

Bryan S. Foster hereby states that he owns clear of all liens and encumbrances
of any kind all the interests (Shares) and is the President and sole shareholder
of Manana Entertainment, Inc., and that he and all officers, directors and
managers (not operational managers, that is the persons designated to manage the
day-to-day actual operations of the Business) have resigned or been discharged
from their positions as such.

 

 

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster

 

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(g)

TRANSITIONAL HELP OF SHAREHOLDER

 

Shareholder or his designated representative shall assist in transition of the
Business for ninety (90) days following the Effective Date in a reasonable
manner fulfilling all reasonable requests to Purchaser for assistance in the
transaction without pay.

 

 

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster

 

 

INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3(a)

FINANCIAL STATEMENTS

 

SEE ATTACHED.

 

 

 

  /S/ MO

 

/S/ BF

 

 

Initials

 

 Initials

 

 

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the Nine Months Ending September 30, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

1,665,976.60

 

52.88

 

$

1,665,976.60

 

52.88

 

Sales-VIP Cover Charges

 

63,175.00

 

2.01

 

63,175.00

 

2.01

 

Sales-Food & Beverages

 

326,085.53

 

10.35

 

326,085.53

 

10.35

 

Sales-Cigars

 

10,536.00

 

0.33

 

10,536.00

 

0.33

 

Sales-Frozen Drinks

 

8.00

 

0.00

 

8.00

 

0.00

 

Sales-Champagne

 

10,065.00

 

0.32

 

10,065.00

 

0.32

 

Sales-Vending

 

43,567.00

 

1.38

 

43,567.00

 

1.38

 

Sales-Dancer’s House Fee

 

415,710.00

 

13.20

 

415,710.00

 

13.20

 

Sales-Dancer’s Merchandise

 

70,382.75

 

2.23

 

70,382.75

 

2.23

 

Sales-Dancer’s Skips

 

24,120.00

 

0.77

 

24,120.00

 

0.77

 

Sales-Dancer’s Booths

 

328,954.75

 

10.44

 

328,954.75

 

10.44

 

Sales-Dancer’s Fines

 

41,365.00

 

1.31

 

41,365.00

 

1.31

 

Sales-Poker Chip Fee

 

138,574.25

 

4.40

 

138,574.25

 

4.40

 

DSR Over/ Short

 

280.00

 

0.01

 

280.00

 

0.01

 

Other Income

 

10,441.00

 

0.33

 

10,441.00

 

0.33

 

Interest Income

 

1,076.16

 

0.03

 

1,076.16

 

0.03

 

Sales Discounts

 

149.00

 

0.00

 

149.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

3,150,466.04

 

100.00

 

3,150,466.04

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

40,993.12

 

1.30

 

40,993.12

 

1.30

 

Cost of Sales- Contract Labor

 

10,300.00

 

0.33

 

10,300.00

 

0.33

 

Cost of Sales-Supplies

 

8,578.12

 

0.27

 

8,578.12

 

0.27

 

Cost Of Sales-Tobacco

 

5,008.43

 

0.16

 

5,008.43

 

0.16

 

Cost of Sales-Taxi Commission

 

83,194.00

 

2.64

 

83,194.00

 

2.64

 

Vending Supplies

 

21,226.52

 

0.67

 

21,226.52

 

0.67

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

169,300.19

 

5.37

 

169,300.19

 

5.37

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

2,981,165.85

 

94.63

 

2,981,165.85

 

94.63

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

157,340.24

 

4.99

 

157,340.24

 

4.99

 

Accounting Expense

 

6,150.00

 

0.20

 

6,150.00

 

0.20

 

Advertising Expense

 

179,254.42

 

5.69

 

179,254.42

 

5.69

 

Decorating Expense

 

9,664.58

 

0.31

 

9,664.58

 

0.31

 

Auto Expenses

 

3,944.97

 

0.13

 

3,944.97

 

0.13

 

Bank Charges

 

5,979.79

 

0.19

 

5,979.79

 

0.19

 

Bar Supplies

 

21,164.80

 

0.67

 

21,164.80

 

0.67

 

Emergency Ice

 

3,336.59

 

0.11

 

3,336.59

 

0.11

 

Bank Card Fees/Charge Back

 

32,996.38

 

1.05

 

32,996.38

 

1.05

 

Cash Over and Short

 

(9,191.26

)

(0.29

)

(9,191.26

)

(0.29

)

Over Rings

 

360.00

 

0.01

 

360.00

 

0.01

 

Dues and Subscriptions Exp

 

133.90

 

0.00

 

133.90

 

0.00

 

Gifts Expense

 

2,500.00

 

0.08

 

2,500.00

 

0.08

 

Education Expense

 

4,956.68

 

0.16

 

4,956.68

 

0.16

 

Insurance Expense

 

608.36

 

0.02

 

608.36

 

0.02

 

Laundry and Cleaning Exp

 

5,089.49

 

0.16

 

5,089.49

 

0.16

 

Janitorial

 

46,767.28

 

1.48

 

46,767.28

 

1.48

 

Legal and Professional Expense

 

6,990.29

 

0.22

 

6,990.29

 

0.22

 

Licenses Expense

 

2,867.97

 

0.09

 

2,867.97

 

0.09

 

Maintenance Expense

 

26,611.91

 

0.84

 

26,611.91

 

0.84

 

Meals Expense

 

971.03

 

0.03

 

971.03

 

0.03

 

Music and Entertainment Exp

 

2,585.82

 

0.08

 

2,585.82

 

0.08

 

Equipment & Furnishings

 

1,015.00

 

0.03

 

1,015.00

 

0.03

 

Computer & POS

 

1,231.94

 

0.04

 

1,231.94

 

0.04

 

Printing & Copies

 

2,944.74

 

0.09

 

2,944.74

 

0.09

 

 

For Management Purposes Only

 

(INITIALED: MO, BF)

 

1

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the Nine Months Ending September 30, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Office Expense

 

4,786.45

 

0.15

 

4,786.45

 

0.15

 

Outside Services

 

41,338.60

 

1.31

 

41,338.60

 

1.31

 

Payroll Tax Expense

 

45,469.64

 

1.44

 

45,469.64

 

1.44

 

Property Taxes

 

25,772.87

 

0.82

 

25,772.87

 

0.82

 

Postage Expense

 

44.02

 

0.00

 

44.02

 

0.00

 

Rent or Lease Expense

 

30,932.48

 

0.98

 

30,932.48

 

0.98

 

Repairs Expense

 

7,009.26

 

0.22

 

7,009.26

 

0.22

 

Sales Promotion

 

230,698.92

 

7.32

 

230,698.92

 

7.32

 

Supplies Expense

 

5,834.72

 

0.19

 

5,834.72

 

0.19

 

Telephone Expense

 

5,635.52

 

0.18

 

5,635.52

 

0.18

 

Travel Expense

 

3,645.38

 

0.12

 

3,645.38

 

0.12

 

Salaries Expense

 

417,517.04

 

13.25

 

417,517.04

 

13.25

 

Salaries - Bonus

 

11,180.00

 

0.35

 

11,180.00

 

0.35

 

Utilities Expense

 

47,181.84

 

1.50

 

47,181.84

 

1.50

 

Other Expense

 

47,005.76

 

1.49

 

47,005.76

 

1.49

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

1,440,327.42

 

45.72

 

1,440,327.42

 

45.72

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

1,540,838.43

 

48.91

 

$

1,540,838.43

 

48.91

 

 

For Management Purposes Only

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Balance Sheet
September 30, 2007

 

ASSETS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Assets

 

 

 

 

 

 

 

Cash on Hand - Safe

 

$

3,091.22

 

 

 

 

 

Regular Checking Account

 

(51,108.79

)

 

 

 

 

Payroll Checking Account

 

23,655.14

 

 

 

 

 

American Express

 

10,162.88

 

 

 

 

 

Master/Visa Card

 

9,659.98

 

 

 

 

 

Discover

 

532.94

 

 

 

 

 

Due To/From Golden -FW

 

24,556.06

 

 

 

 

 

Other Current Assets

 

2,516.41

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Current Assets

 

 

 

 

 

23,065.84

 

 

 

 

 

 

 

 

 

Property and Equipment

 

 

 

 

 

 

 

Equipment

 

12,834.69

 

 

 

 

 

Building Improvements

 

43,220.05

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Property and Equipment

 

 

 

 

 

56,054.74

 

 

 

 

 

 

 

 

 

Other Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Other Assets

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

Total Assets

 

 

 

 

 

$

79,120.58

 

 

 

 

 

 

 

 

 

LIABILITIES AND CAPITAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Liabilities

 

 

 

 

 

 

 

Accounts Payable

 

$

184.17

 

 

 

 

 

Wages Payable

 

775.67

 

 

 

 

 

Poker Chips Sold

 

13,785.00

 

 

 

 

 

N/P Shareholder

 

20,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Current Liabilities

 

 

 

 

 

34,744.84

 

 

 

 

 

 

 

 

 

Long-Term Liabilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Long-Term Liabilities

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

Total Liabilities

 

 

 

 

 

34,744.84

 

 

 

 

 

 

 

 

 

Capital

 

 

 

 

 

 

 

Dividends Paid

 

(1,550,154.29

)

 

 

 

 

Retained Earnings

 

53,691.60

 

 

 

 

 

Net Income

 

1,540,838.43

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Capital

 

 

 

 

 

44,375.74

 

 

 

 

 

 

 

 

 

Total Liabilities & Capital

 

 

 

 

 

$

79,120.58

 

 

Unaudited - For Management Purposes Only

 

(INITIALED: MO, BF)

 

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the One Month Ending January 31, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

163,625.00

 

54.73

 

$

163,625.00

 

54.73

 

Sales-VIP Cover Charges

 

5,340.00

 

1.79

 

5,340.00

 

1.79

 

Sales-Food & Beverages

 

31,973.00

 

10.70

 

31,973.00

 

10.70

 

Sales-Cigars

 

253.00

 

0.08

 

253.00

 

0.08

 

Sales-Dancer’s House Fee

 

33,257.00

 

11.12

 

33,257.00

 

11.12

 

Sales-Dancer’s Merchandise

 

4,353.00

 

1.46

 

4,353.00

 

1.46

 

Sales-Dancer’s Skips

 

1,960.00

 

0.66

 

1,960.00

 

0.66

 

Sales-Dancer’s Booths

 

37,390.50

 

12.51

 

37,390.50

 

12.51

 

Sales-Dancer’s Fines

 

3,632.00

 

1.21

 

3,632.00

 

1.23

 

Sales-Poker Chip Fee

 

16,884.25

 

5.65

 

16,884.25

 

5.65

 

DSR Over/ Short

 

280.00

 

0.09

 

280.00

 

0.09

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

298,947.75

 

100.00

 

298,947.75

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

6,325.42

 

2.12

 

6,325.42

 

2.12

 

Cost of Sales- Contract Labor

 

10,300.00

 

3.45

 

10,300.00

 

3.45

 

Cost of Sales-Supplies

 

8,317.99

 

2.78

 

8,317.99

 

2.78

 

Cost Of Sales-Tobacco

 

1,087.98

 

0.36

 

1,087.98

 

0.36

 

Cost of Sales-Taxi Commission

 

8,796.00

 

2.94

 

8,796.00

 

2.94

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

34,827.39

 

11.65

 

34,827.39

 

11.65

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

264,120.36

 

88.35

 

264,120.36

 

88.35

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

15,256.33

 

5.10

 

15,256.33

 

5.10

 

Accounting Expense

 

495.00

 

0.17

 

495.00

 

0.17

 

Advertising Expense

 

37,476.65

 

12.54

 

37,476.65

 

12.54

 

Auto Expenses

 

1,639.67

 

0.55

 

1,639.67

 

0.55

 

Bank Charges

 

362.73

 

0.12

 

362.73

 

0.12

 

Bar Supplies

 

2,947.53

 

0.99

 

2,947.53

 

0.99

 

Bank Card Fees/Charge Back

 

765.39

 

0.26

 

765.39

 

0.26

 

Cash Over and Short

 

294.39

 

0.10

 

294.39

 

0.10

 

Over Rings

 

360.00

 

0.12

 

360.00

 

0.12

 

Dues and Subscriptions Exp

 

59.90

 

0.02

 

59.90

 

0.02

 

Janitorial

 

5,894.60

 

1.97

 

5,894.60

 

1.97

 

Legal and Professional Expense

 

3,565.46

 

1.19

 

3,565.46

 

1.19

 

Licenses Expense

 

2,817.97

 

0.94

 

2,817.97

 

0.94

 

Maintenance Expense

 

7,662.03

 

2.56

 

7,662.03

 

2.56

 

Office Expense

 

771.25

 

0.26

 

771.25

 

0.26

 

Outside Services

 

6,228.95

 

2.08

 

6,228.95

 

2.08

 

Payroll Tax Expense

 

3,734.88

 

1.25

 

3,734.88

 

1.25

 

Property Taxes

 

25,772.87

 

8.62

 

25,772.87

 

8.62

 

Postage Expense

 

39.97

 

0.01

 

39.97

 

0.01

 

Rent or Lease Expense

 

15,466.24

 

5.17

 

15,466.24

 

5.17

 

Repairs Expense

 

744.33

 

0.25

 

744.33

 

0.25

 

Sales Promotion

 

19,420.00

 

6.50

 

19,420.00

 

6.50

 

Supplies Expense

 

4,250.37

 

1.42

 

4,250.37

 

1.42

 

Telephone Expense

 

519.16

 

0.17

 

519.16

 

0.17

 

Travel Expense

 

2,550.67

 

0.85

 

2,550.67

 

0.85

 

Salaries Expense

 

34,621.52

 

11.58

 

34,621.52

 

11.58

 

Salaries - Bonus

 

8,598.00

 

2.88

 

8,598.00

 

2.88

 

Utilities Expense

 

7,969.26

 

2.67

 

7,969.26

 

2.67

 

Other Expense

 

2,741.95

 

0.92

 

2,741.95

 

0.92

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

213,027.07

 

71.26

 

213,027.07

 

71.26

 

 

For Management Purposes Only

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the One Month Ending January 31, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Net Income

 

$

51,093.29

 

17.09

 

$

51,093.29

 

17.09

 

 

For Management Purposes Only

 

(INITIALED: MO, BF)

 

--------------------------------------------------------------------------------


 

Page:1

Manana Entertainment, Inc.
Income Statement
For the Two Months Ending February 28, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

167,353.00

 

56.31

 

$

330,978.00

 

55.52

 

Sales-VIP Cover Charges

 

0.00

 

0.00

 

5,340.00

 

0.90

 

Sales-Food & Beverages

 

29,506.00

 

9.93

 

61,479.00

 

10.31

 

Sales-Cigars

 

1,527.00

 

0.51

 

1,780.00

 

0.30

 

Sales-Champagne

 

1,260.00

 

0.42

 

1,260.00

 

0.21

 

Sales-Vending

 

2,416.00

 

0.81

 

2,416.00

 

0.41

 

Sales-Dancer’s House Fee

 

33,894.00

 

11.40

 

67,151.00

 

11.26

 

Sales-Dancer’s Merchandise

 

6,497.50

 

2.19

 

10,850.50

 

1.82

 

Sales-Dancer’s Skips

 

2,220.00

 

0.75

 

4,180.00

 

0.70

 

Sales-Dancer’s Booths

 

29,225.00

 

9.83

 

66,615.50

 

11.17

 

Sales-Dancer’s Fines

 

5,510.00

 

1.85

 

9,142.00

 

1.53

 

Sales-Poker Chip Fee

 

10,109.50

 

3.40

 

26,993.75

 

4.53

 

DSR Over/ Short

 

0.00

 

0.00

 

280.00

 

0.05

 

Other Income

 

7,601.00

 

2.56

 

7,601.00

 

1.28

 

Sales Discounts

 

69.00

 

0.02

 

69.00

 

0.01

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

297,188.00

 

100.00

 

596,135.75

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

4,480.76

 

1.51

 

10,806.18

 

1.81

 

Cost of Sales- Contract Labor

 

0.00

 

0.00

 

10,300.00

 

1.73

 

Cost of Sales-Supplies

 

260.13

 

0.09

 

8,578.12

 

1.44

 

Cost Of Sales-Tobacco

 

183.00

 

0.06

 

1,270.98

 

0.21

 

Cost of Sales-Taxi Commission

 

7,170.00

 

2.41

 

15,966.00

 

2.68

 

Vending Supplies

 

1,329.17

 

0.45

 

1,329.17

 

0.22

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

13,423.06

 

4.52

 

48,250.45

 

8.09

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

283,764.94

 

95.48

 

547,885.30

 

91.91

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

15,138.39

 

5.09

 

30,394.72

 

5.10

 

Accounting Expense

 

0.00

 

0.00

 

495.00

 

0.08

 

Advertising Expense

 

19,244.77

 

6.48

 

56,721.42

 

9.51

 

Decorating Expense

 

1,461.38

 

0.49

 

1,461.38

 

0.25

 

Auto Expenses

 

543.86

 

0.18

 

2,183.53

 

0.37

 

Bank Charges

 

134.58

 

0.05

 

497.31

 

0.08

 

Bar Supplies

 

2,575.80

 

0.87

 

5,523.33

 

0.93

 

Bank Card Fees/Charge Back

 

1,913.64

 

0.64

 

2,679.03

 

0.45

 

Cash Over and Short

 

(1,401.03

)

(0.47

)

(1,106.64

)

(0.19

)

Over Rings

 

0.00

 

0.00

 

360.00

 

0.06

 

Dues and Subscriptions Exp

 

25.00

 

0.01

 

84.90

 

0.01

 

Education Expense

 

4,956.68

 

1.67

 

4,956.68

 

0.83

 

Insurance Expense

 

60.91

 

0.02

 

60.91

 

0.01

 

Laundry and Cleaning Exp

 

182.72

 

0.06

 

182.72

 

0.03

 

Janitorial

 

9,162.62

 

3.08

 

15,057.22

 

2.53

 

Legal and Professional Expense

 

1,324.83

 

0.45

 

4,890.29

 

0.82

 

Licenses Expense

 

0.00

 

0.00

 

2,817.97

 

0.47

 

Maintenance Expense

 

3,532.38

 

1.19

 

11,194.41

 

1.88

 

Meals Expense

 

80.00

 

0.03

 

80.00

 

0.01

 

Computer & POS

 

248.98

 

0.08

 

248.98

 

0.04

 

Printing & Copies

 

1,154.95

 

0.39

 

1,154.95

 

0.19

 

Office Expense

 

1,617.25

 

0.54

 

2,388.50

 

0.40

 

Outside Services

 

5,025.67

 

1.69

 

11,254.62

 

1.89

 

Payroll Tax Expense

 

4,133.10

 

1.39

 

7,867.98

 

1.32

 

Property Taxes

 

0.00

 

0.00

 

25,772.87

 

4.32

 

Postage Expense

 

4.05

 

0.00

 

44.02

 

0.01

 

Rent or Lease Expense

 

0.00

 

0.00

 

15,466.24

 

2.59

 

 

For Management Purposes Only

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

Page:2

 

Manana Entertainment, Inc.
Income Statement
For the Two Months Ending February 28, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Repairs Expense

 

1,167.41

 

0.39

 

1,911.74

 

0.32

 

Sales Promotion

 

7,124.56

 

2.40

 

26,544.56

 

4.45

 

Supplies Expense

 

101.41

 

0.03

 

4,351.78

 

0.73

 

Telephone Expense

 

755.03

 

0.25

 

1,274.19

 

0.21

 

Travel Expense

 

794.71

 

0.27

 

3,345.38

 

0.56

 

Salaries Expense

 

40,973.92

 

13.79

 

75,595.44

 

12.68

 

Salaries - Bonus

 

2,582.00

 

0.87

 

11,180.00

 

1.88

 

Utilities Expense

 

5,029.00

 

1.69

 

12,998.26

 

2.18

 

Other Expense

 

2,037.28

 

0.69

 

4,779.23

 

0.80

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

131,685.85

 

44.31

 

344,712.92

 

57.82

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

152,079.09

 

51.17

 

$

203,172.38

 

34.08

 

 

For Management Purposes Only

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the Three Months Ending March 31, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

198,279.00

 

54.92

 

$

529,257.00

 

55.29

 

Sales-VIP Cover Charges

 

620.00

 

0.17

 

5,960.00

 

0.62

 

Sales-Food & Beverages

 

38,455.00

 

10.65

 

99,934.00

 

10.44

 

Sales-Cigars

 

1,558.00

 

0.43

 

3,338.00

 

0.35

 

Sales-Champagne

 

1,080.00

 

0.30

 

2,340.00

 

0.24

 

Sales-Vending

 

3,383.00

 

0.94

 

5,799.00

 

0.61

 

Sales-Dancer’s House Fee

 

52,465.00

 

14.53

 

119,616.00

 

12.50

 

Sales-Dancer’s Merchandise

 

8,985.50

 

2.49

 

19,836.00

 

2.07

 

Sales-Dancer’s Skips

 

2,020.00

 

0.56

 

6,200.00

 

0.65

 

Sales-Dancer’s Booths

 

39,023.00

 

10.81

 

105,638.50

 

11.04

 

Sales-Dancer’s Fines

 

4,213.00

 

1.17

 

13,355.00

 

1.40

 

Sales-Poker Chip Fee

 

10,976.50

 

3.04

 

37,970.25

 

3.97

 

DSR Over/ Short

 

0.00

 

0.00

 

280.00

 

0.03

 

Other Income

 

0.00

 

0.00

 

7,601.00

 

0.79

 

Sales Discounts

 

0.00

 

0.00

 

69.00

 

0.01

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

361,058.00

 

100.00

 

957,193.75

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

3,149.89

 

0.87

 

13,956.07

 

1.46

 

Cost of Sales- Contract Labor

 

0.00

 

0.00

 

10,300.00

 

1.08

 

Cost of Sales-Supplies

 

0.00

 

0.00

 

8,578.12

 

0.90

 

Cost Of Sales-Tobacco

 

916.00

 

0.25

 

2,186.98

 

0.23

 

Cost of Sales-Taxi Commission

 

9,271.00

 

2.57

 

25,237.00

 

2.64

 

Vending Supplies

 

1,899.24

 

0.53

 

3,228.41

 

0.34

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

15,236.13

 

4.22

 

63,486.58

 

6.63

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

345,821.87

 

95.78

 

893,707.17

 

93.37

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

18,198.93

 

5.04

 

48,593.65

 

5.08

 

Accounting Expense

 

0.00

 

0.00

 

495.00

 

0.05

 

Advertising Expense

 

23,850.00

 

6.61

 

80,571.42

 

8.42

 

Decorating Expense

 

4,097.27

 

1.13

 

5,558.65

 

0.58

 

Auto Expenses

 

160.49

 

0.04

 

2,344.02

 

0.24

 

Bank Charges

 

191.34

 

0.05

 

688.65

 

0.07

 

Bar Supplies

 

1,675.18

 

0.46

 

7,198.51

 

0.75

 

Emergency Ice

 

1,237.09

 

0.34

 

1,237.09

 

0.13

 

Bank Card Fees/Charge Back

 

334.83

 

0.09

 

3,013.86

 

0.31

 

Cash Over and Short

 

(1,709.79

)

(0.47

)

(2,816.43

)

(0.29

)

Over Rings

 

0.00

 

0.00

 

360.00

 

0.04

 

Dues and Subscriptions Exp

 

0.00

 

0.00

 

84.90

 

0.01

 

Education Expense

 

0.00

 

0.00

 

4,956.68

 

0.52

 

Insurance Expense

 

60.99

 

0.02

 

121.90

 

0.01

 

Laundry and Cleaning Exp

 

609.22

 

0.17

 

791.94

 

0.08

 

Janitorial

 

3,800.00

 

1.05

 

18,857.22

 

1.97

 

Legal and Professional Expense

 

1,250.00

 

0.35

 

6,140.29

 

0.64

 

Licenses Expense

 

0.00

 

0.00

 

2,817.97

 

0.29

 

Maintenance Expense

 

645.95

 

0.18

 

11,840.36

 

1.24

 

Meals Expense

 

9.50

 

0.00

 

89.50

 

0.01

 

Computer & POS

 

0.00

 

0.00

 

248.98

 

0.03

 

Printing & Copies

 

0.00

 

0.00

 

1,154.95

 

0.12

 

Office Expense

 

716.50

 

0.20

 

3,105.00

 

0.32

 

Outside Services

 

3,458.96

 

0.96

 

14,713.58

 

1.54

 

Payroll Tax Expense

 

5,424.40

 

1.50

 

13,292.38

 

1.39

 

Property Taxes

 

0.00

 

0.00

 

25,772.87

 

2.69

 

Postage Expense

 

0.00

 

0.00

 

44.02

 

0.00

 

 

For Management Purposes Only

 

1

--------------------------------------------------------------------------------


 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Rent or Lease Expense

 

0.00

 

0.00

 

15,466.24

 

1.62

 

Repairs Expense

 

3,820.68

 

1.06

 

5,732.42

 

0.60

 

Sales Promotion

 

31,484.92

 

8.72

 

58,029.48

 

6.06

 

Supplies Expense

 

153.06

 

0.04

 

4,504.84

 

0.47

 

Telephone Expense

 

690.92

 

0.19

 

1,965.11

 

0.21

 

Travel Expense

 

0.00

 

0.00

 

3,345.38

 

0.35

 

Salaries Expense

 

46,694.14

 

12.93

 

122,289.58

 

12.78

 

Salaries - Bonus

 

0.00

 

0.00

 

11,180.00

 

1.17

 

Utilities Expense

 

4,242.82

 

1.18

 

17,241.08

 

1.80

 

Other Expense

 

2,198.39

 

0.61

 

6,977.62

 

0.73

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

153,295.79

 

42.46

 

498,008.71

 

52.03

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

192,526.08

 

53.32

 

$

395,698.46

 

41.34

 

 

For Management Purposes Only

 

2

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the Four Months Ending April 30, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

168,441.00

 

51.68

 

$

697,698.00

 

54.37

 

Sales-VIP Cover Charges

 

2,530.00

 

0.78

 

8,490.00

 

0.66

 

Sales-Food & Beverages

 

34,739.00

 

10.66

 

134,673.00

 

10.50

 

Sales-Cigars

 

1,577.00

 

0.48

 

4,915.00

 

0.38

 

Sales-Champagne

 

360.00

 

0.11

 

2,700.00

 

0.21

 

Sales-Vending

 

7,674.00

 

2.35

 

13,473.00

 

1.05

 

Sales-Dancer’s House Fee

 

45,653.00

 

14.01

 

165,269.00

 

12.88

 

Sales-Dancer’s Merchandise

 

8,996.00

 

2.76

 

28,832.00

 

2.25

 

Sales-Dancer’s Skips

 

1,800.00

 

0.55

 

8,000.00

 

0.62

 

Sales-Dancer’s Booths

 

34,760.75

 

10.66

 

140,399.25

 

10.94

 

Sales-Dancer’s Fines

 

4,735.00

 

1.45

 

18,090.00

 

1.41

 

Sales-Poker Chip Fee

 

11,809.00

 

3.62

 

49,779.25

 

3.88

 

DSR Over/ Short

 

0.00

 

0.00

 

280.00

 

0.02

 

Other Income

 

2,840.00

 

0.87

 

10,441.00

 

0.81

 

Interest Income

 

40.34

 

0.01

 

40.34

 

0.00

 

Sales Discounts

 

0.00

 

0.00

 

69.00

 

0.01

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

325,955.09

 

100.00

 

1,283,148.84

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

4,120.58

 

1.26

 

18,076.65

 

1.41

 

Cost of Sales- Contract Labor

 

0.00

 

0.00

 

10,300.00

 

0.80

 

Cost of Sales-Supplies

 

0.00

 

0.00

 

8,578.12

 

0.67

 

Cost Of Sales-Tobacco

 

659.00

 

0.20

 

2,845.98

 

0.22

 

Cost of Sales-Taxi Commission

 

7,480.00

 

2.29

 

32,717.00

 

2.55

 

Vending Supplies

 

3,829.95

 

1.17

 

7,058.36

 

0.55

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

16,089.53

 

4.94

 

79,576.11

 

6.20

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

309,865.56

 

95.06

 

1,203,572.73

 

93.80

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

15,746.19

 

4.83

 

64,339.84

 

5.01

 

Accounting Expense

 

1,375.00

 

0.42

 

1,870.00

 

0.15

 

Advertising Expense

 

8,750.00

 

2.68

 

89,321.42

 

6.96

 

Decorating Expense

 

1,387.77

 

0.43

 

6,946.42

 

0.54

 

Auto Expenses

 

391.99

 

0.12

 

2,736.01

 

0.21

 

Bank Charges

 

244.11

 

0.07

 

932.76

 

0.07

 

Bar Supplies

 

1,607.99

 

0.49

 

8,806.50

 

0.69

 

Emergency Ice

 

824.50

 

0.25

 

2,061.59

 

0.16

 

Bank Card Fees/Charge Back

 

2,763.67

 

0.85

 

5,777.53

 

0.45

 

Cash Over and Short

 

(1,468.04

)

(0.45

)

(4,284.47

)

(0.33

)

Over Rings

 

0.00

 

0.00

 

360.00

 

0.03

 

Dues and Subscriptions Exp

 

0.00

 

0.00

 

84.90

 

0.01

 

Education Expense

 

0.00

 

0.00

 

4,956.68

 

0.39

 

Insurance Expense

 

60.91

 

0.02

 

182.81

 

0.01

 

Laundry and Cleaning Exp

 

614.96

 

0.19

 

1,406.90

 

0.11

 

Janitorial

 

3,950.00

 

1.21

 

22,807.22

 

1.78

 

Legal and Professional Expense

 

50.00

 

0.02

 

6,190.29

 

0.48

 

Licenses Expense

 

0.00

 

0.00

 

2,817.97

 

0.22

 

Maintenance Expense

 

4,286.80

 

1.32

 

16,127.16

 

1.26

 

Meals Expense

 

0.00

 

0.00

 

89.50

 

0.01

 

Equipment & Furnishings

 

900.00

 

0.28

 

900.00

 

0.07

 

Computer & POS

 

855.18

 

0.26

 

1,104.16

 

0.09

 

Printing & Copies

 

0.00

 

0.00

 

1,154.95

 

0.09

 

Office Expense

 

167.86

 

0.05

 

3,272.86

 

0.26

 

Outside Services

 

3,981.56

 

1.22

 

18,695.14

 

1.46

 

Payroll Tax Expense

 

4,561.06

 

1.40

 

17,853.44

 

1.39

 

 

For Management Purposes Only

 

1

--------------------------------------------------------------------------------


 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Property Taxes

 

0.00

 

0.00

 

25,772.87

 

2.01

 

Postage Expense

 

0.00

 

0.00

 

44.02

 

0.00

 

Rent or Lease Expense

 

0.00

 

0.00

 

15,466.24

 

1.21

 

Repairs Expense

 

988.78

 

0.30

 

6,721.20

 

0.52

 

Sales Promotion

 

26,115.10

 

8.01

 

84,144.58

 

6.56

 

Supplies Expense

 

94.32

 

0.03

 

4,599.16

 

0.36

 

Telephone Expense

 

690.92

 

0.21

 

2,656.03

 

0.21

 

Travel Expense

 

300.00

 

0.09

 

3,645.38

 

0.28

 

Salaries Expense

 

43,571.25

 

13.37

 

165,860.83

 

12.93

 

Salaries - Bonus

 

0.00

 

0.00

 

11,180.00

 

0.87

 

Utilities Expense

 

4,250.53

 

1.30

 

21,491.61

 

1.67

 

Other Expense

 

3,200.52

 

0.98

 

10,178.14

 

0.79

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

130,262.93

 

39.96

 

628,271.64

 

48.96

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

179,602.63

 

55.10

 

$

575,301.09

 

44.84

 

 

For Management Purposes Only

 

2

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the Five Months Ending May 31, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

181,738.00

 

51.88

 

$

879,436.00

 

53.84

 

Sales-VIP Cover Charges

 

10.00

 

0.00

 

8,500.00

 

0.52

 

Sales-Food & Beverages

 

36,842.03

 

10.52

 

171,515.03

 

10.50

 

Sales-Cigars

 

1,359.00

 

0.39

 

6,274.00

 

0.38

 

Sales-Champagne

 

5,115.00

 

1.46

 

7,815.00

 

0.48

 

Sales-Vending

 

5,604.00

 

1.60

 

19,077.00

 

1.17

 

Sales-Dancer’s House Fee

 

52,442.00

 

14.97

 

217,711.00

 

13.33

 

Sales-Dancer’s Merchandise

 

7,580.75

 

2.16

 

36,412.75

 

2.23

 

Sales-Dancer’s Skips

 

1,760.00

 

0.50

 

9,760.00

 

0.60

 

Sales-Dancer’s Booths

 

34,748.00

 

9.92

 

175,147.25

 

10.72

 

Sales-Dancer’s Fines

 

4,960.00

 

1.42

 

23,050.00

 

1.41

 

Sales-Poker Chip Fee

 

17,921.00

 

5.12

 

67,700.25

 

4.14

 

DSR Over/ Short

 

0.00

 

0.00

 

280.00

 

0.02

 

Other Income

 

0.00

 

0.00

 

10,441.00

 

0.64

 

Interest Income

 

192.15

 

0.05

 

232.49

 

0.01

 

Sales Discounts

 

0.00

 

0.00

 

69.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

350,271.93

 

100.00

 

1,633,420.77

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

4,900.49

 

1.40

 

22,977.14

 

1.41

 

Cost of Sales- Contract Labor

 

0.00

 

0.00

 

10,300.00

 

0.63

 

Cost of Sales-Supplies

 

0.00

 

0.00

 

8,578.12

 

0.53

 

Cost Of Sales-Tobacco

 

184.00

 

0.05

 

3,029.98

 

0.19

 

Cost of Sales-Taxi Commission

 

14,511.00

 

4.14

 

47,228.00

 

2.89

 

Vending Supplies

 

2,795.90

 

0.80

 

9,854.26

 

0.60

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

22,391.39

 

6.39

 

101,967.50

 

6.24

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

327,880.54

 

93.61

 

1,531,453.27

 

93.76

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

17,066.90

 

4.87

 

81,406.74

 

4.98

 

Accounting Expense

 

1,310.00

 

0.37

 

3,180.00

 

0.19

 

Advertising Expense

 

20,400.00

 

5.82

 

109,721.42

 

6.72

 

Decorating Expense

 

757.75

 

0.22

 

7,704.17

 

0.47

 

Auto Expenses

 

319.53

 

0.09

 

3,055.54

 

0.19

 

Bank Charges

 

0.00

 

0.00

 

932.76

 

0.06

 

Bar Supplies

 

2,632.11

 

0.75

 

11,438.61

 

0.70

 

Emergency Ice

 

150.00

 

0.04

 

2,211.59

 

0.14

 

Bank Card Fees/Charge Back

 

2,806.08

 

0.80

 

8,583.61

 

0.53

 

Cash Over and Short

 

(1,112.46

)

(0.32

)

(5,396.93

)

(0.33

)

Over Rings

 

0.00

 

0.00

 

360.00

 

0.02

 

Dues and Subscriptions Exp

 

49.00

 

0.01

 

133.90

 

0.01

 

Education Expense

 

0.00

 

0.00

 

4,956.68

 

0.30

 

Insurance Expense

 

60.91

 

0.02

 

243.72

 

0.01

 

Laundry and Cleaning Exp

 

752.87

 

0.21

 

2,159.77

 

0.13

 

Janitorial

 

3,957.83

 

1.13

 

26,765.05

 

1.64

 

Legal and Professional Expense

 

0.00

 

0.00

 

6,190.29

 

0.38

 

Licenses Expense

 

0.00

 

0.00

 

2,817.97

 

0.17

 

Maintenance Expense

 

3,775.81

 

1.08

 

19,902.97

 

1.22

 

Meals Expense

 

0.00

 

0.00

 

89.50

 

0.01

 

Music and Entertainment Exp

 

55.24

 

0.02

 

55.24

 

0.00

 

Equipment & Furnishings

 

0.00

 

0.00

 

900.00

 

0.06

 

Computer & POS

 

127.78

 

0.04

 

1,231.94

 

0.08

 

Printing & Copies

 

789.79

 

0.23

 

1,944.74

 

0.12

 

Office Expense

 

374.17

 

0.11

 

3,647.03

 

0.22

 

Outside Services

 

2,927.66

 

0.84

 

21,622.80

 

1.32

 

 

For Management Purposes Only

 

1

--------------------------------------------------------------------------------


 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Payroll Tax Expense

 

4,176.16

 

1.19

 

22,029.60

 

1.35

 

Property Taxes

 

0.00

 

0.00

 

25,772.87

 

1.58

 

Postage Expense

 

0.00

 

0.00

 

44.02

 

0.00

 

Rent or Lease Expense

 

0.00

 

0.00

 

15,466.24

 

0.95

 

Repairs Expense

 

97.34

 

0.03

 

6,818.54

 

0.42

 

Sales Promotion

 

29,627.14

 

8.46

 

113,771.72

 

6.97

 

Supplies Expense

 

158.29

 

0.05

 

4,757.45

 

0.29

 

Telephone Expense

 

600.00

 

0.17

 

3,256.03

 

0.20

 

Travel Expense

 

0.00

 

0.00

 

3,645.38

 

0.22

 

Salaries Expense

 

42,668.08

 

12.18

 

208,528.91

 

12.77

 

Salaries - Bonus

 

0.00

 

0.00

 

11,180.00

 

0.68

 

Utilities Expense

 

4,922.97

 

1.41

 

26,414.58

 

1.62

 

Other Expense

 

2,847.79

 

0.81

 

13,025.93

 

0.80

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

142,298.74

 

40.63

 

770,570.38

 

47.18

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

185,581.80

 

52.98

 

$

760,882.89

 

46.58

 

 

For Management Purposes Only

 

2

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the Six Months Ending June 30, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

203,556.00

 

53.11

 

$

1,082,992.00

 

53.70

 

Sales-VIP Cover Charges

 

11,130.00

 

2.90

 

19,630.00

 

0.97

 

Sales-Food & Beverages

 

38,612.00

 

10.07

 

210,127.03

 

10.42

 

Sales-Cigars

 

1,332.00

 

0.35

 

7,606.00

 

0.38

 

Sales-Frozen Drinks

 

8.00

 

0.00

 

8.00

 

0.00

 

Sales-Champagne

 

360.00

 

0.09

 

8,175.00

 

0.41

 

Sales-Vending

 

6,038.00

 

1.58

 

25,115.00

 

1.25

 

Sales-Dancer’s House Fee

 

52,914.00

 

13.80

 

270,625.00

 

13.42

 

Sales-Dancer’s Merchandise

 

7,274.00

 

1.90

 

43,686.75

 

2.17

 

Sales-Dancer’s Skips

 

3,100.00

 

0.81

 

12,860.00

 

0.64

 

Sales-Dancer’s Booths

 

35,898.50

 

9.37

 

211,045.75

 

10.46

 

Sales-Dancer’s Fines

 

3,607.00

 

0.94

 

26,657.00

 

1.32

 

Sales-Poker Chip Fee

 

19,243.75

 

5.02

 

86,944.00

 

4.31

 

Sales-Over Ring

 

0.00

 

0.00

 

0.00

 

0.00

 

DSR Over/ Short

 

0.00

 

0.00

 

280.00

 

0.01

 

Other Income

 

0.00

 

0.00

 

10,441.00

 

0.52

 

Interest Income

 

231.48

 

0.06

 

463.97

 

0.02

 

Finance Charge Income

 

0.00

 

0.00

 

0.00

 

0.00

 

Shipping Charges Reimbursed

 

0.00

 

0.00

 

0.00

 

0.00

 

Sales Discounts

 

0.00

 

0.00

 

69.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

383,304.73

 

100.00

 

2,016,725.50

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

4,206.05

 

1.10

 

27,183.19

 

1.35

 

Cost of Sales- Contract Labor

 

0.00

 

0.00

 

10,300.00

 

0.51

 

Cost of Sales-Supplies

 

0.00

 

0.00

 

8,578.12

 

0.43

 

Cost Of Sales-Tobacco

 

956.45

 

0.25

 

3,986.43

 

0.20

 

Cost of Sales-Salaries and Wag

 

0.00

 

0.00

 

0.00

 

0.00

 

Cost of Sales-Taxi Commission

 

10,827.00

 

2.82

 

58,055.00

 

2.88

 

Cost Of Sales - Sales Tax

 

0.00

 

0.00

 

0.00

 

0.00

 

Vending Supplies

 

3,491.42

 

0.91

 

13,345.68

 

0.66

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

19,480.92

 

5.08

 

121,448.42

 

6.02

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

363,823.81

 

94.92

 

1,895,277.08

 

93.98

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

19,336.86

 

5.04

 

100,743.60

 

5.00

 

Accounting Expense

 

2,470.00

 

0.64

 

5,650.00

 

0.28

 

Advertising Expense

 

17,225.00

 

4.49

 

126,946.42

 

6.29

 

Decorating Expense

 

0.00

 

0.00

 

7,704.17

 

0.38

 

Auto Expenses

 

311.42

 

0.08

 

3,366.96

 

0.17

 

Contract Labor

 

0.00

 

0.00

 

0.00

 

0.00

 

Bank Charges

 

0.00

 

0.00

 

932.76

 

0.05

 

Bar Supplies

 

2,047.34

 

0.53

 

13,485.95

 

0.67

 

Emergency Ice

 

0.00

 

0.00

 

2,211.59

 

0.11

 

Bank Card Fees/Charge Back

 

8,299.14

 

2.17

 

16,882.75

 

0.84

 

Cash Over and Short

 

(1,160.26

)

(0.30

)

(6,557.19

)

(0.33

)

Over Rings

 

0.00

 

0.00

 

360.00

 

0.02

 

Commissions and Fees Exp

 

0.00

 

0.00

 

0.00

 

0.00

 

Dues and Subscriptions Exp

 

0.00

 

0.00

 

133.90

 

0.01

 

Gifts Expense

 

0.00

 

0.00

 

0.00

 

0.00

 

Education Expense

 

0.00

 

0.00

 

4,956.68

 

0.25

 

Income Tax Expense

 

0.00

 

0.00

 

0.00

 

0.00

 

Insurance Expense

 

60.91

 

0.02

 

304.63

 

0.02

 

Interest Expense

 

0.00

 

0.00

 

0.00

 

0.00

 

Laundry and Cleaning Exp

 

632.24

 

0.16

 

2,792.01

 

0.14

 

 

For Management Purposes Only

 

1

--------------------------------------------------------------------------------


 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Janitorial

 

4,200.00

 

1.10

 

30,965.05

 

1.54

 

Legal and Professional Expense

 

0.00

 

0.00

 

6,190.29

 

0.31

 

Licenses Expense

 

50.00

 

0.01

 

2,867.97

 

0.14

 

Loss on NSF Checks

 

0.00

 

0.00

 

0.00

 

0.00

 

Maintenance Expense

 

682.64

 

0.18

 

20,585.61

 

1.02

 

Meals Expense

 

0.00

 

0.00

 

89.50

 

0.00

 

Music and Entertainment Exp

 

2,364.86

 

0.62

 

2,420.10

 

0.12

 

Equipment & Furnishings

 

115.00

 

0.03

 

1,015.00

 

0.05

 

Computer & POS

 

0.00

 

0.00

 

1,231.94

 

0.06

 

Printing & Copies

 

75.00

 

0.02

 

2,019.74

 

0.10

 

Office Expense

 

300.00

 

0.08

 

3,947.03

 

0.20

 

Outside Services

 

6,064.31

 

1.58

 

27,687.11

 

1.37

 

Payroll Tax Expense

 

7,759.14

 

2.02

 

29,788.74

 

1.48

 

Penalties and Fines Exp

 

0.00

 

0.00

 

0.00

 

0.00

 

Other Taxes

 

0.00

 

0.00

 

0.00

 

0.00

 

Property Taxes

 

0.00

 

0.00

 

25,772.87

 

1.28

 

Postage Expense

 

0.00

 

0.00

 

44.02

 

0.00

 

Rent or Lease Expense

 

0.00

 

0.00

 

15,466.24

 

0.77

 

Repairs Expense

 

380.19

 

0.10

 

7,198.73

 

0.36

 

Sales Promotion

 

25,348.39

 

6.61

 

139,120.11

 

6.90

 

Supplies Expense

 

150.98

 

0.04

 

4,908.43

 

0.24

 

Taxi Commissions

 

0.00

 

0.00

 

0.00

 

0.00

 

Telephone Expense

 

600.41

 

0.16

 

3,856.44

 

0.19

 

Travel Expense

 

0.00

 

0.00

 

3,645.38

 

0.18

 

Salaries Expense

 

67,818.53

 

17.69

 

276,347.44

 

13.70

 

Wages Expense

 

0.00

 

0.00

 

0.00

 

0.00

 

Salaries - Bonus

 

0.00

 

0.00

 

11,180.00

 

0.55

 

Utilities Expense

 

5,840.27

 

1.52

 

32,254.85

 

1.60

 

Other Expense

 

1,519.57

 

0.40

 

14,545.50

 

0.72

 

Purchase Disc-Expense Items

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

172,491.94

 

45.00

 

943,062.32

 

46.76

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

191,331.87

 

49.92

 

$

952,214.76

 

47.22

 

 

For Management Purposes Only

 

2

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the Seven Months Ending July 31, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

189,268.00

 

51.46

 

$

1,272,260.00

 

53.35

 

Sales-VIP Cover Charges

 

14,275.00

 

3.88

 

33,905.00

 

1.42

 

Sales-Food & Beverages

 

37,856.00

 

10.29

 

247,983.03

 

10.40

 

Sales-Cigars

 

892.00

 

0.24

 

8,498.00

 

0.36

 

Sales-Frozen Drinks

 

0.00

 

0.00

 

8.00

 

0.00

 

Sales-Champagne

 

1,260.00

 

0.34

 

9,435.00

 

0.40

 

Sales-Vending

 

6,435.00

 

1.75

 

31,550.00

 

1.32

 

Sales-Dancer’s House Fee

 

48,165.00

 

13.10

 

318,790.00

 

13.37

 

Sales-Dancer’s Merchandise

 

7,708.00

 

2.10

 

51,394.75

 

2.16

 

Sales-Dancer’s Skips

 

2,780.00

 

0.76

 

15,640.00

 

0.66

 

Sales-Dancer’s Booths

 

32,635.00

 

8.87

 

243,680.75

 

10.22

 

Sales-Dancer’s Fines

 

4,868.00

 

1.32

 

31,525.00

 

1.32

 

Sales-Poker Chip Fee

 

21,333.75

 

5.80

 

108,277.75

 

4.54

 

DSR Over/ Short

 

0.00

 

0.00

 

280.00

 

0.01

 

Other Income

 

0.00

 

0.00

 

10,441.00

 

0.44

 

Interest Income

 

243.83

 

0.07

 

707.80

 

0.03

 

Sales Discounts

 

80.00

 

0.02

 

149.00

 

0.01

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

367,799.58

 

100.00

 

2,384,525.08

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

4,163.56

 

1.13

 

31,346.75

 

1.31

 

Cost of Sales- Contract Labor

 

0.00

 

0.00

 

10,300.00

 

0.43

 

Cost of Sales-Supplies

 

0.00

 

0.00

 

8,578.12

 

0.36

 

Cost Of Sales-Tobacco

 

0.00

 

0.00

 

3,986.43

 

0.17

 

Cost of Sales-Taxi Commission

 

5,955.00

 

1.62

 

64,010.00

 

2.68

 

Vending Supplies

 

2,862.01

 

0.78

 

16,207.69

 

0.68

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

12,980.57

 

3.53

 

134,428.99

 

5.64

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

354,819.01

 

96.47

 

2,250,096.09

 

94.36

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

18,396.06

 

5.00

 

119,139.66

 

5.00

 

Accounting Expense

 

500.00

 

0.14

 

6,150.00

 

0.26

 

Advertising Expense

 

16,283.00

 

4.43

 

143,229.42

 

6.01

 

Decorating Expense

 

0.00

 

0.00

 

7,704.17

 

0.32

 

Auto Expenses

 

205.00

 

0.06

 

3,571.96

 

0.15

 

Bank Charges

 

0.00

 

0.00

 

932.76

 

0.04

 

Bar Supplies

 

2,625.60

 

0.71

 

16,111.55

 

0.68

 

Emergency Ice

 

225.00

 

0.06

 

2,436.59

 

0.10

 

Bank Card Fees/Charge Back

 

13,676.31

 

3.72

 

30,559.06

 

1.28

 

Cash Over and Short

 

(909.10

)

(0.25

)

(7,466.29

)

(0.31

)

Over Rings

 

0.00

 

0.00

 

360.00

 

0.02

 

Dues and Subscriptions Exp

 

0.00

 

0.00

 

133.90

 

0.01

 

Gifts Expense

 

2,500.00

 

0.68

 

2,500.00

 

0.10

 

Education Expense

 

0.00

 

0.00

 

4,956.68

 

0.21

 

Insurance Expense

 

181.91

 

0.05

 

486,54

 

0.02

 

Laundry and Cleaning Exp

 

852.03

 

0.23

 

3,644.04

 

0.15

 

Janitorial

 

4,522.23

 

1.23

 

35,487.28

 

1.49

 

Legal and Professional Expense

 

0.00

 

0.00

 

6,190.29

 

0.26

 

Licenses Expense

 

0.00

 

0.00

 

2,867.97

 

0.12

 

Maintenance Expense

 

2,480.42

 

0.67

 

23,066.03

 

0.97

 

Meals Expense

 

881.53

 

0.24

 

971.03

 

0.04

 

Music and Entertainment Exp

 

55.24

 

0.02

 

2,475.34

 

0.10

 

Equipment & Furnishings

 

0.00

 

0.00

 

1,015.00

 

0.04

 

Computer & POS

 

0.00

 

0.00

 

1,231.94

 

0.05

 

Printing & Copies

 

925.00

 

0.25

 

2,944.74

 

0.12

 

 

For Management Purposes Only

 

1

--------------------------------------------------------------------------------


 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Office Expense

 

414.84

 

0.11

 

4,361.87

 

0.18

 

Outside Services

 

7,452.57

 

2.03

 

35,139.68

 

1.47

 

Payroll Tax Expense

 

5,127.45

 

1.39

 

34,916.19

 

1.46

 

Property Taxes

 

0.00

 

0.00

 

25,772.87

 

1.08

 

Postage Expense

 

0.00

 

0.00

 

44.02

 

0.00

 

Rent or Lease Expense

 

0.00

 

0.00

 

15,466.24

 

0.65

 

Repairs Expense

 

161.57

 

0.04

 

7,360.30

 

0.31

 

Sales Promotion

 

37,292.34

 

10.14

 

176,412.45

 

7.40

 

Supplies Expense

 

274.95

 

0.07

 

5,183.38

 

0.22

 

Telephone Expense

 

598.10

 

0.16

 

4,454.54

 

0.19

 

Travel Expense

 

0.00

 

0.00

 

3,645.38

 

0.15

 

Salaries Expense

 

44,396.20

 

12.07

 

320,743.64

 

13.45

 

Salaries - Bonus

 

0.00

 

0.00

 

11,180.00

 

0.47

 

Utilities Expense

 

4,626.59

 

1.26

 

36,881.44

 

1.55

 

Other Expense

 

1,818.47

 

0.49

 

16,363.97

 

0.69

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

165,563.31

 

45.01

 

1,108,625.63

 

46.49

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

189,255.70

 

51.46

 

$

1,141,470.46

 

47.87

 

 

For Management Purposes Only

 

2

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the Eight Months Ending August 31, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

184,574.00

 

52.06

 

$

1,456,834.00

 

53.19

 

Sales-VIP Cover Charges

 

13,220.00

 

3.73

 

47,125.00

 

1.72

 

Sales-Food & Beverages

 

37,977.00

 

10.71

 

285,960.03

 

10.44

 

Sales-Cigars

 

738.00

 

0.21

 

9,236.00

 

0.34

 

Sales-Frozen Drinks

 

0.00

 

0.00

 

8.00

 

0.00

 

Sales-Champagne

 

270.00

 

0.08

 

9,705.00

 

0.35

 

Sales-Vending

 

5,394.00

 

1.52

 

36,944.00

 

1.35

 

Sales-Dancer’s House Fee

 

50,120.00

 

14.14

 

368,910.00

 

13.47

 

Sales-Dancer’s Merchandise

 

10,199.00

 

2.88

 

61,593.75

 

2.25

 

Sales-Dancer’s Skips

 

3,440.00

 

0.97

 

19,080.00

 

0.70

 

Sales-Dancer’s Booths

 

33,009.00

 

9.31

 

276,689.75

 

10.10

 

Sales-Dancer’s Fines

 

3,099.00

 

0.87

 

34,624.00

 

1.26

 

Sales-Poker Chip Fee

 

12,319.75

 

3.48

 

120,597.50

 

4.40

 

DSR Over/ Short

 

0.00

 

0.00

 

280.00

 

0.01

 

Other Income

 

0.00

 

0.00

 

10,441.00

 

0.38

 

Interest Income

 

162.45

 

0.05

 

870.25

 

0.03

 

Sales Discounts

 

0.00

 

0.00

 

149.00

 

0.01

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

354,522.20

 

100.00

 

2,739,047.28

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

5,418.28

 

1.53

 

36,765.03

 

1.34

 

Cost of Sales- Contract Labor

 

0.00

 

0.00

 

10,300.00

 

0.38

 

Cost of Sales-Supplies

 

0.00

 

0.00

 

8,578.12

 

0.31

 

Cost Of Sales-Tobacco

 

415.00

 

0.12

 

4,401.43

 

0.16

 

Cost of Sales-Taxi Commission

 

8,599.00

 

2.43

 

72,609.00

 

2.65

 

Vending Supplies

 

2,437.38

 

0.69

 

18,645.07

 

0.68

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

16,869.66

 

4.76

 

151,298.65

 

5.52

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

337,652.54

 

95.24

 

2,587,748.63

 

94.48

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

17,955.25

 

5.06

 

137,094.91

 

5.01

 

Accounting Expense

 

0.00

 

0.00

 

6,150.00

 

0.22

 

Advertising Expense

 

21,100.00

 

5.95

 

164,329.42

 

6.00

 

Decorating Expense

 

757.75

 

0.21

 

8,461.92

 

0.31

 

Auto Expenses

 

208.01

 

0.06

 

3,779.97

 

0.14

 

Bank Charges

 

5,047.03

 

1.42

 

5,979.79

 

0.22

 

Bar Supplies

 

3,253.30

 

0.92

 

19,364.85

 

0.71

 

Emergency Ice

 

225.00

 

0.06

 

2,661.59

 

0.10

 

Bank Card Fees/Charge Back

 

0.00

 

0.00

 

30,559.06

 

1.12

 

Cash Over and Short

 

(1,095.10

)

(0.31

)

(8,561.39

)

(0.31

)

Over Rings

 

0.00

 

0.00

 

360.00

 

0.01

 

Dues and Subscriptions Exp

 

0.00

 

0.00

 

133.90

 

0.00

 

Gifts Expense

 

0.00

 

0.00

 

2,500.00

 

0.09

 

Education Expense

 

0.00

 

0.00

 

4,956.68

 

0.18

 

Insurance Expense

 

60.91

 

0.02

 

547.45

 

0.02

 

Laundry and Cleaning Exp

 

757.85

 

0.21

 

4,401.89

 

0.16

 

Janitorial

 

6,800.00

 

1.92

 

42,287.28

 

1.54

 

Legal and Professional Expense

 

0.00

 

0.00

 

6,190.29

 

0.23

 

Licenses Expense

 

0.00

 

0.00

 

2,867.97

 

0.10

 

Maintenance Expense

 

1,369.29

 

0.39

 

24,435.32

 

0.89

 

Meals Expense

 

0.00

 

0.00

 

971.03

 

0.04

 

Music and Entertainment Exp

 

55.24

 

0.02

 

2,530.58

 

0.09

 

Equipment & Furnishings

 

0.00

 

0.00

 

1,015.00

 

0.04

 

Computer & POS

 

0.00

 

0.00

 

1,231.94

 

0.04

 

Printing & Copies

 

0.00

 

0.00

 

2,944.74

 

0.11

 

 

For Management Purposes Only

 

1

--------------------------------------------------------------------------------


 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Office Expense

 

124.16

 

0.04

 

4,486.03

 

0.16

 

Outside Services

 

3,524.74

 

0.99

 

38,664.42

 

1.41

 

Payroll Tax Expense

 

5,400.03

 

1.52

 

40,316.22

 

1.47

 

Property Taxes

 

0.00

 

0.00

 

25,772.87

 

0.94

 

Postage Expense

 

0.00

 

0.00

 

44.02

 

0.00

 

Rent or Lease Expense

 

0.00

 

0.00

 

15,466.24

 

0.56

 

Repairs Expense

 

(380.00

)

(0.11

)

6,980.30

 

0.25

 

Sales Promotion

 

27,336.59

 

7.71

 

203,749.04

 

7.44

 

Supplies Expense

 

251.56

 

0.07

 

5,434.94

 

0.20

 

Telephone Expense

 

601.43

 

0.17

 

5,055.97

 

0.18

 

Travel Expense

 

0.00

 

0.00

 

3,645.38

 

0.13

 

Salaries Expense

 

50,328.81

 

14.20

 

371,072.45

 

13.55

 

Salaries - Bonus

 

0.00

 

0.00

 

11,180.00

 

0.41

 

Utilities Expense

 

4,938.46

 

1.39

 

41,819.90

 

1.53

 

Other Expense

 

1,804.76

 

0.51

 

18,168.73

 

0.66

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

150,425.07

 

42.43

 

1,259,050.70

 

45.97

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

187,227.47

 

52.81

 

$

1,328,697.93

 

48.51

 

 

For Management Purposes Only

 

2

--------------------------------------------------------------------------------


 

Manana Entertainment, Inc.
Income Statement
For the Nine Months Ending September 30, 2007

 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

209,142.60

 

50.83

 

$

1,665,976.60

 

52.88

 

Sales-VIP Cover Charges

 

16,050.00

 

3.90

 

63,175.00

 

2.01

 

Sales-Food & Beverages

 

40,125.50

 

9.75

 

326,085.53

 

10.35

 

Sales-Cigars

 

1,300.00

 

0.32

 

10,536.00

 

0.33

 

Sales-Frozen Drinks

 

0.00

 

0.00

 

8.00

 

0.00

 

Sales-Champagne

 

360.00

 

0.09

 

10,065.00

 

0.32

 

Sales-Vending

 

6,623.00

 

1.61

 

43,567.00

 

1.38

 

Sales-Dancer’s House Fee

 

46,800.00

 

11.38

 

415,710.00

 

13.20

 

Sales-Dancer’s Merchandise

 

8,789.00

 

2.14

 

70,382.75

 

2.23

 

Sales-Dancer’s Skips

 

5,040.00

 

1.23

 

24,120.00

 

0.77

 

Sales-Dancer’s Booths

 

52,265.00

 

12.70

 

328,954.75

 

10.44

 

Sales-Dancer’s Fines

 

6,741.00

 

1.64

 

41,365.00

 

1.31

 

Sales-Poker Chip Fee

 

17,976.75

 

4.37

 

138,574.25

 

4.40

 

DSR Over/ Short

 

0.00

 

0.00

 

280.00

 

0.01

 

Other Income

 

0.00

 

0.00

 

10,441.00

 

0.33

 

Interest Income

 

205.91

 

0.05

 

1,076.16

 

0.03

 

Sales Discounts

 

0.00

 

0.00

 

149.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

411,418.76

 

100.00

 

3,150,466.04

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Cost of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

4,228.09

 

1.03

 

40,993.12

 

1.30

 

Cost of Sales- Contract Labor

 

0.00

 

0.00

 

10,300.00

 

0.33

 

Cost of Sales-Supplies

 

0.00

 

0.00

 

8,578.12

 

0.27

 

Cost Of Sales-Tobacco

 

607.00

 

0.15

 

5,008.43

 

0.16

 

Cost of Sales-Taxi Commission

 

10,585.00

 

2.57

 

83,194.00

 

2.64

 

Vending Supplies

 

2,581.45

 

0.63

 

21,226.52

 

0.67

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

18,001.54

 

4.38

 

169,300.19

 

5.37

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

393,417.22

 

95.62

 

2,981,165.85

 

94.63

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

20,245.33

 

4.92

 

157,340.24

 

4.99

 

Accounting Expense

 

0.00

 

0.00

 

6,150.00

 

0.20

 

Advertising Expense

 

14,925.00

 

3.63

 

179,254.42

 

5.69

 

Decorating Expense

 

1,202.66

 

0.29

 

9,664.58

 

0.31

 

Auto Expenses

 

165.00

 

0.04

 

3,944.97

 

0.13

 

Bank Charges

 

0.00

 

0.00

 

5,979.79

 

0.19

 

Bar Supplies

 

1,799.95

 

0.44

 

21,164.80

 

0.67

 

Emergency Ice

 

675.00

 

0.16

 

3,336.59

 

0.11

 

Bank Card Fees/Charge Back

 

2,437.32

 

0.59

 

32,996.38

 

1.05

 

Cash Over and Short

 

(629.87

)

(0.15

)

(9,191.26

)

(0.29

)

Over Rings

 

0.00

 

0.00

 

360.00

 

0.01

 

Dues and Subscriptions Exp

 

0.00

 

0.00

 

133.90

 

0.00

 

Gifts Expense

 

0.00

 

0.00

 

2,500.00

 

0.08

 

Education Expense

 

0.00

 

0.00

 

4,956.68

 

0.16

 

Insurance Expense

 

60.91

 

0.01

 

608.36

 

0.02

 

Laundry and Cleaning Exp

 

687.60

 

0.17

 

5,089.49

 

0.16

 

Janitorial

 

4,480.00

 

1.09

 

46,767.28

 

1.48

 

Legal and Professional Expense

 

800.00

 

0.19

 

6,990.29

 

0.22

 

Licenses Expense

 

0.00

 

0.00

 

2,867.97

 

0.09

 

Maintenance Expense

 

2,176.59

 

0.53

 

26,611.91

 

0.84

 

Meals Expense

 

0.00

 

0.00

 

971.03

 

0.03

 

Music and Entertainment Exp

 

55.24

 

0.01

 

2,585.82

 

0.08

 

Equipment & Furnishings

 

0.00

 

0.00

 

1,015.00

 

0.03

 

Computer & POS

 

0.00

 

0.00

 

1,231.94

 

0.04

 

Printing & Copies

 

0.00

 

0.00

 

2,944.74

 

0.09

 

 

For Management Purposes Only

 

1

--------------------------------------------------------------------------------


 

 

 

Current Month

 

 

 

Year to Date

 

 

 

Office Expense

 

300.42

 

0.07

 

4,786.45

 

0.15

 

Outside Services

 

2,674.18

 

0.65

 

41,338.60

 

1.31

 

Payroll Tax Expense

 

5,153.42

 

1.25

 

45,469.64

 

1.44

 

Property Taxes

 

0.00

 

0.00

 

25,772.87

 

0.82

 

Postage Expense

 

0.00

 

0.00

 

44.02

 

0.00

 

Rent or Lease Expense

 

15,466.24

 

3.76

 

30,932.48

 

0.98

 

Repairs Expense

 

28.96

 

0.01

 

7,009.26

 

0.22

 

Sales Promotion

 

26,949.88

 

6.55

 

230,698.92

 

7.32

 

Supplies Expense

 

399.78

 

0.10

 

5,834.72

 

0.19

 

Telephone Expense

 

579.55

 

0.14

 

5,635.52

 

0.18

 

Travel Expense

 

0.00

 

0.00

 

3,645.38

 

0.12

 

Salaries Expense

 

46,444.59

 

11.29

 

417,517.04

 

13.25

 

Salaries - Bonus

 

0.00

 

0.00

 

11,180.00

 

0.35

 

Utilities Expense

 

5,361.94

 

1.30

 

47,181.84

 

1.50

 

Other Expense

 

28,837.03

 

7.01

 

47,005.76

 

1.49

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

181,276.72

 

44.06

 

1,440,327.42

 

45.72

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

 212,140.50

 

51.56

 

$

1,540,838.43

 

48.91

 

 

For Management Purposes Only

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 5.3(b)

EXCEPTIONS TO REFERENCE FINANCIAL DATA

 

1.             POKER CHIPS:  Shareholder shall indemnify Purchaser for any
liability as a result of any outstanding poker chips as of the Effective Date
(currently black and will remain the same color) (redeemable Dance Dollars).
Purchaser will as of the Effective Date change the color of the poker chips used
by Purchaser to another color other than black.

 

2.             Due to/from Golden Account shall be eliminated. Purchaser shall
have no right to collect same.

 

3.             N/T Shareholder Account shall be eliminated. Purchaser shall have
no liability as to same.

 

 

 

/s/ BF

 

 

 

 

Initials

 

Initials

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3(c)

EXCEPTIONS TO FINANCIAL DATA/MATERIAL ADVERSE EFFECTS

 

NONE

 

 

 

/s/ MO

 

/s/ BF

 

 

Initials

 

Initials

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

EXCEPTIONS TO CONSENTS AND APPROVALS

 

License to be issued by the City of Dallas, Texas, as set forth in the Dallas
City Code, Section 41A-4, giving Purchaser the right to operate the Business.

 

 

 

/s/ MO

 

/s/ BF

 

 

Initials

 

Initials

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

EXCEPTIONS TO LITIGATION

 

Case No. 306-CV-302 styled Venture Plus Enterprises vs. Golden Productions JGC
Forst Worth, LLC, this case will be defended by Shareholder who shall indemnify
and hold harmless Purchaser.

 

 

 

/s/ MO

 

/s/ BF

 

 

Initials

 

Initials

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.7

EXCEPTIONS TO COMPLIANCE WITH LAWS

 

NONE

 

 

/s/ MO

 

/s/ BF

 

 

Initials

 

Initials

 

 

--------------------------------------------------------------------------------


 

The follow documents were attached to the Stock Purchase Agreement but were
omitted from this form 8K because they are not material because physical
document was included in the due diligence package:

 

Certificate of Occupancy Dallas (Land Use: Commercial Amusement) Issued:
7/17/2006

City of Dallas, Texas License- Sexually Oriented Business Expires: 1/31/2008

Texas Sales and Use Tax Permit Effective: 6/26/2006

Dallas Food Products Permit Issued: 6/7/2006

“Exactitude” Leadership Concepts LLC (Texas Food Protection Mgmt) Issued:
12/22/2007

Security Alarm Permit Expires: 6/30/2008

Texas Sales and use Tax Permit

Food Protection and Education Division (Inspection Report)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

EXCEPTIONS TO TAX MATTERS

 

The 2006 IRS Form 1120 has not yet been filed. Seller shall proceed to file said
return by January 31, 2008, and will remain liable for any tax due thereon and
indemnify and hold harmless Purchaser from any such taxes, penalties and
interest due thereon. Seller will make return available to Purchaser for review.

 

 

 

/s/ MO

 

/s/ BF

 

 

Initials

 

Initials

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.9

REAL PROPERTY

 

GROUND LEASE AGREEMENT

 

THIS LEASE is made the 26th day of October, 2007, to be effective upon the
Effective Date as defined in the Stock Purchase Agreement executed by the
parties hereto simultaneously with the execution of this Ground Lease Agreement,
by and between VCG Holding Company, a Colorado corporation (“VCG” or “Tenant”),
and Bryan S. Foster (“Landlord”).

 

A.            Landlord is the owner of the Premises being commonly known as 2151
Manana Drive, Dallas, Texas, as described in the legal description attached
hereto and made a part hereof as Exhibit “A” (“Premises” or “Leased Premises”).

 

B.            Landlord desires to lease the Premises to Tenant, and Tenant
desires to take and lease the Premises from Landlord.

 

NOW, therefore, for and in consideration of the rents reserved hereunder and the
terms and conditions hereof, Landlord hereby rents, demises, and leases to
Tenant, and Tenant takes and leases from Landlord the Premises, all upon the
following terms and conditions.

 

ARTICLE I

TERM OF LEASE AND USE OF PREMISES

 

1.1           Term. The term of the Lease shall commence on the Effective Date,
as that term is defined in the Stock Purchase Agreement executed by the parties
simultaneously hereto, and shall end on the last day of the 60th month from the
Effective Date.

 

1.2           Extended Term. Landlord shall grant the option to Tenant four
5-year options to renew this Lease. Tenant shall provide written notice of
election to decline such option 90 days prior to the expiration of the initial
or subsequent terms described above or this Lease shall automatically extend to
the succeeding renewal period. Each option period shall be at an increased rate
of 10% increase over the prior term’s rental obligation.

 

1.3           Initial Rental Obligation. Tenant shall pay Twenty-Five Thousand
($25,000.00) Dollars to Landlord on the 1st day of each month and continuing
thereafter on a monthly basis for the first term and each and every month during
the term (“Monthly Rent”). Tenant shall pay to Landlord the pro rata portion of
the rent due from the Effective Date through the last day of the month in which
the Effective Date occurs, and said Monthly Rent shall thereafter be paid on a
regular and continuing basis as stated in this Section,

 

1.4           Use of Premises. The Leased Premises shall be used and occupied as
an adult entertainment facility, or adult cabaret, or for such other lawful
purpose as Tenant may elect, so long as Tenant obtains and maintains a
Specialized Certificate of Occupancy and the Dallas License, as that term is
defined in the Stock Purchase Agreement executed simultaneously hereto, or the
equivalent to operate as an adult cabaret.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

1.5           Compliance with the Law. In its use and occupancy of the Leased
Premises, and the exercise of its rights hereunder, Tenant shall, at its sole
cost and expense, promptly comply with all federal, state, county, or municipal
laws, ordinances, rules, regulations, directives, orders and/or requirements
(collectively “Governmental Regulations”) now in force or which may hereafter be
in force with respect to the Premises due specifically to Tenant’s use and
occupancy of the Premises and Tenant’s business conducted thereon. Tenant shall
not permit any use of the Leased Premises which would directly or indirectly
violate any such law, ordinance, regulation or direction, or which may be
dangerous to any of the personal property located at the Premises.

 

1.6           Assignment and Subletting. Tenant shall have the right to sublease
all or any part of the Leased Premises subject to the terms hereof without the
consent of the Landlord, so long as Tenant remains primarily liable for all
terms hereof, and the Landlord shall not be required to engage in any manner
with the sub-tenant.

 

1.7           Assignment by Landlord. Landlord shall have the right to assign
this Lease, collaterally or otherwise, without Tenant’s consent; provided,
however, that Landlord shall give written notice to Tenant of any proposed
assignment at least thirty (30) days prior thereto. No assignment by Landlord
shall alter the rights of Tenant hereunder, and all of the recitals, terms,
covenants, and conditions of this Lease shall remain in full force and effect
upon the assignment. Upon any assignment by Landlord, Tenant shall make rental
payments to the assignee unless and until the assignee actually delivers to
Tenant a written notice directing rental payments to thereafter be made to the
assignor. In the event of the transfer and assignment by Landlord of its
interest in the Lease and in the Premises to a person expressly assuming
Landlord’s obligations under this Lease, Landlord shall remain liable hereunder
unless released by the Tenant in which case Tenant agrees to look solely to such
successor in interest of the Landlord for performance of such obligations. Any
security given Tenant to Landlord to secure Tenant’s obligations hereunder may
be assigned and transferred by Landlord to such successor-in-interest and
Landlord will thereby be discharged of any further obligations relating thereto.

 

1.8           Tenant agrees to deposit with Landlord the sum of Twenty-Five
Thousand ($25,000.00) Dollars, which sum shall be held by Landlord, without
liability for interest, as security for the performance of Tenant’s obligations
under this Lease, it being expressly understood and agreed that this security
deposit is not an advance rental deposit, or a measure of Landlord’s damages in
case of Tenant’s default. Upon each occurrence of a Tenant Default (hereinafter
defined), Landlord may use all or part of the security deposit to pay past due
rent or other payments due Landlord under this Lease, and the cost of any other
damage, injury, expense or liability caused by such Tenant Default without
prejudice to any other remedy provided herein or provided by law. On demand,
Tenant shall pay Landlord the amount that will restore the security deposit to
its original amount. The security deposit shall be deemed the property of Tenant
and any remaining balance of such security deposit not used by the Landlord
pursuant to this Lease shall be returned by Landlord to Tenant within sixty (60)
days after Tenant’s obligations under the Lease have been fulfilled.
Notwithstanding any terms or provisions hereof to the contrary, the Security
Deposit shall be returned to Tenant in the event that Tenant terminates this
Lease in accordance with its terms.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

1.9           Late Charges. If Tenant fails to pay any installment of Monthly
Rent on or before the fifteenth (15th) day of the calendar month, then Tenant
shall pay to Landlord, in addition to the installment of Monthly Rent, five
percent (5%) of such installment, as a late payment fee. Notwithstanding the
foregoing, Landlord shall provide notice to Tenant if any installment of Monthly
Rent is not paid on or before the fifteenth (15th) day of the calendar month.

 

ARTICLE II

ADDITIONAL RENT

 

2.1                                  Additional Rental Obligation. In addition
to the rental sum described above, Tenant shall pay the following:

 

a. Utilities. Tenant shall promptly pay and discharge the cost of all utilities
in connection with Tenant’s use of the Leased Premises and Building thereon. In
the event that any such utility charge is unpaid, Landlord may, at its option,
pay and discharge such charge, notifying Tenant of such payment and forthwith
being reimbursed on demand for such payment by Tenant;

 

b. Taxes. Tenant shall pay, before they become delinquent, any ad valorem taxes,
including but not limited to real estate and personal property taxes, waste
disposal assessments, or other assessments for public or municipal improvements
that are assessed or imposed upon the Leased Premises and Building thereon
during the time of the Lease including all such taxes for the year 2007.
Landlord shall furnish to Tenant within five days after receipt of any such tax
or assessments which shall be levied on the property. Tenant shall promptly pay
the real estate and personal property taxes, assessments or other costs imposed
upon the land, prior to such obligation becoming delinquent, evidencing an
official receipt as paid in full and providing same to Landlord. Tenant shall
pay before delinquency any and all taxes on the real estate and personal
property which are levied or assessed and/or which become payable during the
Lease Term for the year 2007 upon all or any part of the Building, improvements,
equipment, furniture, fixtures, and other personal property, although same may
be assessed and taxed with the real property.

 

c. Insurance. Tenant shall procure and maintain, and pay all premiums, fees and
charges for the purpose of procuring and maintaining continuously throughout the
Term: (i) insurance on the Improvements (including building and fixtures on the
Premises) against loss or damage by fire or other casualty with endorsements
providing what is commonly known as all risk fire and extended coverage (but not
including flood or earthquake coverage), vandalism and malicious mischief
insurance, in an amount equal to the full replacement cost thereof; and (ii)
general liability insurance with a combined single limit of not less than One
Million Dollars ($1,000,000.00) for any bodily injury or property damage, with a
deductible that is consistent with Tenant’s insurance practices. Landlord may
procure and maintain general liability insurance. All property, casualty and
other policies of insurance referred to in this Lease shall include the other
party, as their interest may appear, as additional insureds, shall insure such
party against liability arising out of the other party’s negligence or, to the
extent typically covered by a standard policy of commercial general liability
insurance, the negligence of any other person, firm or corporation and contain a
contractual liability endorsement for liabilities assumed by the other party
under this Lease. All policies procured hereunder shall be on standard policy
forms issued by insurers of recognized responsibility, rated APlusXII or better
by Best’s Insurance Rating Service, qualified to do business in Texas. A
certificate of such insurance shall be delivered to the other party prior to the
Lease Commencement Date and thereafter not less than fifteen (15) days after the
expiration thereof and shall provide that such policy may not be cancelled or
modified except upon not less than thirty (30) days written notice to the other.
Any insurance required or permitted to be carried pursuant to this paragraph may
be carried under a policy or policies covering other liabilities and locations
of Landlord or Tenant; provided, however, that such

 

(INITIALED:  BF, MO)

 

--------------------------------------------------------------------------------


 

policy or policies shall apply to the property required to be insured as set
forth above and, with respect to Tenant, in an amount not less than the amount
of insurance required to be carried by Tenant.

 

d. Licenses. Tenant shall be liable for, and shall pay throughout the Term, all
license and excise fees and occupation taxes covering the adult cabaret
conducted on the Premises, including but not limited to any specialized
certificates of occupancy required.

 

2.2                                   Failure of Tenant to Provide Insurance.
Should Tenant occupy the Leased Premises without providing the required
insurance coverage, Landlord, at its option, may obtain the required insurance
coverage and Tenant shall pay the premiums for same as additional rent within
five days of the receipt of notice of payment from Landlord.

 

2.3                                    Failure to Pay Taxes. Should Tenant fail
or refuse to pay any real estate or personal property taxes, waste disposal
assessments, or other assessments for public or municipal improvements, Landlord
shall elect to pay same, after giving written notice to Tenant of its intent to
do so, and Tenant shall reimburse Landlord for the payment as additional rent
within five days of the receipt of notice of payment from Landlord.

 

ARTICLE III

REPAIRS AND MAINTENANCE

 

3.1                                   Maintenance.

 

a. Tenant shall, at its own expense, keep in good repair buildings and fixtures
as found on the Leased Premises, including without limitation the heating and
air conditioning systems, plumbing, lighting and electrical systems, partitions,
exterior and interior doors, windows (including plate glass), fixtures and the
interior of walls, floors and ceilings and comply with all governmental
requirements as to the condition of the Leased Premises.

 

b. Exterior maintenance of the Leased Premises shall be provided by Tenant.

 

3.2                                   Liens. Tenant will not create or permit to
be created or remain, and will promptly discharge, at its sole cost and expense,
any lien, encumbrance or charge upon the Leased Premises and Building thereon or
any part thereof or upon Tenant’s leasehold interest therein, which arises out
of the use or occupancy of the Leased Premises and Building thereon by Tenant or
by reason of any labor and material furnished or claimed to have been furnished
to Tenant or by reason of any construction, addition, or alteration, on any part
of the Leased Premises by Tenant. Landlord, at its sole option, may cause to be
discharged any lien, encumbrance or charge upon the Leased Premises, or any part
Thereof or upon Tenant’s leasehold interest therein. Tenant shall immediately
pay to Landlord on demand an amount equal to the cost of discharging such
interest, plus all fees and expenses reasonably incurred in connection
therewith, including, but not limited to reasonable attorney’s fees.

 

ARTICLE IV

OPTION

 

4.1                                   First Right of Refusal. Landlord hereby
grants to Tenant (VCG) a first right of refusal to purchase the property during
the term and any extensions of this Lease Agreement.

 

(INITIALED:  BF, MO)

 

--------------------------------------------------------------------------------


 

4.2                                   Option to Purchase. Landlord hereby grants
the Tenant an option to purchase the Leased Premises, at any time on or after
the 10th year anniversary date of this Lease Agreement, at fair market value but
in no event less than Three Million Dollars ($3,000,000.00) provided that Tenant
is not in default under the terms of the Lease and the Lease has not otherwise
been terminated. In determining fair market value, an appraiser shall be
obtained and shall value the property as an adult cabaret. In no event shall the
fair market value be less than Three Million Dollars ($3,000,000.00) at the time
of the evaluation.

 

4.3                                   Right of Reversion. Should Tenant or its
assigns fail or refuse to exercise its option to purchase as herein described,
and the term of the Lease or any extensions thereof end, then the title and
ownership of the Improvements (including the building), Fixtures and Personal
Property related to 2151 Manana Drive, Dallas, Texas and the Leased Premises
shall revert back to the Landlord. At the expiration of the Term, Tenant, if
requested by Landlord, shall execute any and all documents necessary to evidence
that ownership and title to the aforementioned Improvements (including the
building), Fixtures and Personal Property is in Landlord and to extinguish and
remove any cloud or potential cloud on the title to the Premises and/or the
Improvements

 

ARTICLE V

LOSS OR DESTRUCTION

 

5.1                                  Loss or Destruction. Pursuant to a Stock
Purchase Agreement dated October 26, 2007, having an Effective Date as defined
in said Stock Purchase Agreement (“Purchase Agreement”), VCG will purchase the
building currently erected on the Leased Premises. Should the building be
destroyed or damaged by fire or other disaster, Tenant shall have the option as
follows:

 

a. rebuild the building in a quality and manner at least as good as the quality
and manner of the building as of the Effective Date of the Purchase Agreement.
The work of repair or restoration, which shall be completed with due diligence,
shall be commenced within a reasonable time after the damage or loss occurs; or

 

b. pay the insurance proceeds received for the destruction or loss of the
building to Landlord, unless Tenant shall exercise the options contained in
Article IV hereof.

 

Neither Monthly Rent nor any other rental hereunder shall abate while the
Improvements are being repaired or restored; provided, however, in the event the
Leased Premises cannot be used for the operation of the business due to the
extent of the loss or destruction there shall be a 120 day abatement in Monthly
Rent due under the :Lease and there shall be a corresponding extension of the
lease term not to exceed four (4) months.

 

ARTICLE VI EARLY TERMINATION

 

6.1                                   Right to Terminate. Landlord hereby grants
Tenant the limited right to early termination of the Lease Agreement herein, at
the option of Tenant, should the Leased Premises lose the right to operate as an
adult cabaret due to a change in local, state, or federal law which prevent its
ordinary use as an adult cabaret. The early termination rights herein are solely
provided and may only be exercised in the event Tenant has lost the use of the
Leased Premises and Building and Improvements for the permitted use as an adult
cabaret through a change in local, state, or federal law which prevent its
ordinary use as an adult cabaret. Tenant has no other early termination right.
It is expressly understood by Landlord and Tenant that Tenant shall not be
allowed early termination for its loss of use of the Leased Premises as an adult
cabaret as a result of Tenant’s actions and inactions, during the

 

(INITIALED:  BF, MO)

 

--------------------------------------------------------------------------------


 

operation of the Business, which result in the loss of the ability to use the
Leased Premises as an adult cabaret.

 

ARTICLE VII

CONDEMNATION

 

7.1                                 Condemnation/Eminent Domain.

 

a. Condemnation. If the Leased Premises are taken by any
authorized entity by eminent domain or by private sale to a governmental
authority under the threat thereof, or if part of the Leased Premises is taken
so as to substantially interfere with the use thereof, then Tenant shall have
the option, to be exercised within sixty (60) days after the taking, to
terminate this Lease by notice to Landlord, which termination shall be deemed to
be effective as of the date the condemning authority takes title or possession,
whichever first occurs, and all rentals shall be paid up to that date. In such
an event all ownership and title to the Improvements (including building),
Fixtures and Personal Property revert back to Landlord.

 

b. Rights in Awards. In the event Tenant does not exercise his right to
terminate the Lease, Landlord and Tenant will be entitled to share any
condemnation award according to their respective interests.

 

c. Apportionment of Partial Award. If there occurs a Partial Taking and Tenant
elects not to terminate the Lease, Landlord and Tenant shall be entitled to
receive and retain such separate awards and portions of lump sum awards as may
be allocated to their respective interests in any condemnation proceedings, or
as may be otherwise agreed, taking into consideration the fact that Landlord’s
interest in the premises is limited to the Land, as encumbered by this Lease, a
reversionary interest in the Improvements (including building), Fixtures and
Personal Property upon the expiration of the Term or termination of the Lease,
and the right to receive rent hereunder. If the Premises shall be restored as
herein provided, Tenant shall first be entitled to recover the costs and
expenses incurred in such restoration out of any such award. Thereafter, if the
condemning authority does not make separate awards and the parties are unable to
agree as to amounts that are to be allocated to the respective interests of
Landlord and Tenant, then each party shall select an independent M.A. I. real
estate appraiser (an “Appraiser”). Each appraiser shall separately determine the
amount of the balance of the condemnation award that is to be allocated to the
interests of Landlord and Tenant. If the percentage of the balance of the total
award each Appraiser allocates to Landlord (a) are within ten (10%) of each
other, the two (2) allocations shall be averaged and such average shall be the
final allocation of the award, or (b) are not within ten (10%) of each other,
the two Appraisers shall then select a third Appraiser who shall independently
allocate the award between Landlord and Tenant, and the middle of such three (3)
allocations shall be the final allocation of the award.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

ARTICLE VIII ENVIRONMENTAL/HAZARDOUS
SUBSTANCES

 

8.1                                  Discharge. “Discharge” shall mean the
releasing, spilling, leaking, leaching, disposing, pumping, pouring, emitting,
emptying, dumping, presence, use, handling, treatment, manufacture,
transportation, generation, storage or sale of Hazardous Substances at, in, on,
under or emanating to or from the Premises, the Common Areas or the Development,
directly or through migration, or the threat thereof, regardless of whether the
result of an intentional or unintentional act or omission.

 

8.2                                  Environmental Documents. “Environmental
Documents” shall mean all environmental documents in the possession or under the
control of the producing party concerning the Premises, the Common Areas or the
Development, and their environs, including without limitation, all sampling
plans, cleanup plans, preliminary assessment plans and reports, site
investigation plans and reports, remedial investigation plans and reports,
remedial actions plans and reports, or the equivalent, sampling results,
sampling result reports, data, diagrams, charts, maps, analysis, conclusions,
quality assurance/quality control documentation, correspondence to or from any
Governmental Authority, submissions to any Governmental Authority and
directives, orders, approvals and disapprovals issued by any Governmental
Authority.

 

8.3                                   Environmental Law or Laws. “Environmental
Law” or “Environmental Laws” shall mean each and every applicable federal,
state, regional, county or municipal environmental or health safety statute
,ordinance, rule, regulation, order, code, directive or requirement, relating to
the environment, Hazardous Substances or health or safety, including without
limitation the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§6901 et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act, as amended 42 U.S.C. §9601 et seq.; the Water Pollution and
Control Act, 33 U.S.C. §1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §2601 et seq., the Clean Water Act, 33 U.S.C. §1251 et seq.; the Clean
Air Act, 42 U.S.C. §7401 et seq.; and the Tank Laws (as defined below), now or
hereafter existing, together with all successor statutes, ordinances, rules,
regulations, orders directives, or requirements now or hereafter existing.

 

8.4                                  Governmental Authority. “Governmental
Authority” shall mean the federal, state, regional, county or municipal
government, or any department, agency, bureau or other similar type body
obtaining authority therefrom or created pursuant to any applicable statutes,
ordinances, rules, regulations, orders, codes, directives or requirements now or
hereafter existing.

 

8.5                                   Hazardous Substance or Hazardous
Substances. “Hazardous Substance” or “Hazardous Substances” shall mean any
substance, material, waste, toxic substance, hazardous substance, hazardous
waste, solid waste, pollution, pollutant, irritant or contaminant, including
without limitation, petroleum, petroleum byproducts or derivatives, asbestos,
polychlorinated biphenyls, mold or other bacterial matter, as defined, listed or
referred to in any Environmental Law, together with any amendments thereto,
regulations promulgated thereunder and all substitutions thereof. Hazardous
Substances shall not include Hazardous Substances used in the Tenant’s customary
business operations provided same are used in such quantities and handled in
such manner as allowed/required under applicable Environmental Laws.

 

8.6                                  Environmental Notice. Environmental
Notices” shall mean, in addition to its ordinary meaning, any communications of
any nature, whether in the form of correspondence, memoranda, order, directives
or otherwise.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

8.7                                  Remediate or Remediation. “Remediate” or
“Remediation” shall mean all actions to investigate and clean up or respond to
any known, suspected or threatened Discharge of a Hazardous Substance, including
without limitation; environmental investigation, monitoring and sampling;
installation, maintenance and removal of monitoring wells; removal, treatment,
neutralization or containment of any Hazardous Substance; storage of excavated
materials; and installation, maintenance, storage and removal of machinery and
equipment used in connection with the Remediation, to the extent necessary to
comply with the applicable Environmental Laws.

 

8.8                                   Tank Laws. “Tank Laws” shall mean all
federal, state, regional, county, or municipal environmental statutes,
ordinances, rules or regulations relating to the underground storage tanks,
including, without limitation, the Federal Underground Storage Law, subtitle 1
of the Resource Conservation and Recovery Act, as amended, 42 U.S.C. § 6901 et
seq. together with any amendments thereto, regulations promulgated thereunder
and all substitutions thereof, and any successor legislation and regulations.

 

8.9                                  Underground Storage Tanks. “Underground
Storage Tanks” shall have the meaning ascribed in such term under the Tank Laws,
and shall also include unregulated underground storage tanks used to store
Hazardous Substances.

 

8.10                             General Environmental Compliance Clauses

 

a. Presence and Use of Hazardous Substances. Neither Tenant nor Tenant’s agents
or contractors shall, without Landlord’s prior written consent, keep any
Hazardous Substances on or about the Premises, the Common Areas or the
Development, in violation of Environmental Laws.

 

b. Tenant’s Compliance with Environmental Laws. Tenant shall at Tenant’s own
expense, comply with any applicable transaction triggered Environmental Laws,
but only in the event of a closing of Tenant’s operations or transfer of
Tenant’s operations or change in the ownership of Tenant. If such compliance,
becomes necessary due to any action or omission of Landlord, or any third party
other than Tenant, including, without limitation, a trigger of a transaction
triggered Environmental Law due to a change in ownership of the Premises or the
Development, or a change in ownership of Landlord, then Landlord shall, at
Landlord’s own expense, promptly comply with such transaction triggered
Environmental Law. Notwithstanding anything in the contrary set forth in this
Section, and regardless of whether such compliance is triggered by Landlord or
Tenant, Tenant, shall only be responsible to investigate and Remediate Hazardous
Substances at the Premises in the most cost effective manner possible under the
circumstances to comply with applicable Environmental laws, and only to the
extent that the Hazardous Substances were Discharged by Tenant or Tenant’s
employees, agents or contractors. In all other respects, Landlord shall, at
Landlord’s own expense, and without interfering with the ongoing business
operations of Tenant in a commercially unreasonable manner, promptly comply with
such transaction triggered Environmental Laws, including without limitation
taking all other action required by applicable Environmental Laws with respect
to any Discharge of Hazardous Substances. Landlord hereby represents that to the
best of his knowledge that as of the date of execution of this Lease there
exists no violation of Environmental Laws as that term is defined herein,
provided however, if such violation arises as a result of any act prior to the
date of the execution of this Lease, Landlord shall be responsible for any and
all costs associated with such violation or remedy: provided further, nothing
herein shall be construed to prevent Landlord from seeking contribution and
indemnity from prior (i) title holders; (ii) tenants; (iii) any other generator
as that term is used in the definition of Environmental Laws; or (iv) any other
polluter.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

c. Information to Tenant. At no expense to Tenant, Landlord shall promptly
provide all information reasonably requested by Tenant or any applicable
Governmental Authority with respect to Tenant’s obligations under this Section,
and shall promptly sign such affidavits, submissions and other documents
reasonably requested by Tenant or any applicable Governmental Authority.

 

d. Notice of Meetings. Tenant shall use commercially reasonable efforts to
notify Tenant in advance of all meetings scheduled by Landlord or Landlord’s
agents or contractors with any Governmental Authority with respect to the
Premises, the Common Area or the Development and shall have the right to attend
and participate in all such meetings.

 

ARTICLE IX

GENERAL PROVISIONS

 

9.1                                   Quiet Enjoyment. Tenant shall, provided
Tenant shall not be in default hereunder, be permitted to peaceably and quietly
hold and enjoy the Leased Premises during the term hereof.

 

9.2                                   Access to Premises. Landlord, its agents,
servants, or employees may enter the Premises at reasonable times with
reasonable advance notice to Tenant (or an authorized employee of Tenant at the
Premises), and at any time, upon reasonable notice to Tenant under the
circumstances, in an emergency, to do the following: inspect the Premises;
comply with all laws, orders, ordinances and requirements of any governmental
unit or authority for which Landlord may be responsible under this Lease, if
any; show the Premises to prospective lenders or purchasers and, during the
ninety (90) days immediately prior to the expiration of this Lease if Tenant
declines to renew for an additional term in accordance with the provisions of
this Lease, to prospective tenants, but only if all such showings are
accompanied by a representative of Tenant if so requested by Tenant; or post (on
the Development, but not within or at the entrance of the Premises) for sale or
for lease signs; provided; however, that all such entries shall be completed
promptly in a good workmanlike manner so as to cause the least practical
interference to Tenant’s business and Tenant’s use of the Premises. In all
events, Landlord shall use commercially reasonable efforts to minimize
interference with the Premises and Tenant’s business operations thereon. If
Landlord’s entry materially and substantially interferes with the conduct of
Tenant’s business and/or cause damage to Tenant’s property (and the entry is not
needed because of Tenant’s default, negligence or willful misconduct), then in
such event the rent and any sums due and payable as additional rents, shall
abate in proportion to the extent of the interference and Landlord shall be
liable for any damage to Tenant’s property.

 

9.3                                   Mutual Indemnification. Subject to the
waiver of subrogation provision, Tenant agrees to indemnify and hold Landlord
harmless from any and all losses, damages, liability, or expenses (including
reasonable attorneys’ fees) incurred by Landlord, arising from loss of life,
personal injury and/or property damage, caused by or resulting from, in whole or
in part, any negligent act or omission or intentional misconduct of Tenant or
any officer, agent, contractor or employee of Tenant in the Development, in
connection with Tenant’s use of occupancy of the Premises. Subject to the waiver
of subrogation provision, Landlord agrees to indemnify and hold Tenant harmless
from any and all losses, damages, liability, or expenses (including reasonably
attorneys’ fees) incurred by Tenant, arising from loss of life, personal injury
and/or property damage, caused by or resulting from, in whole or in part, any
negligent act or omission or intentional misconduct of Landlord or any officer,
agent, contractor or employee of Landlord, in connection with Landlord’s
management and operation of the Leased Premises.

 

9.4                                   Concurrent Negligence. Notwithstanding the
provisions of Mutual Indemnification above, in the event of the concurrent
negligence or intentional misconduct of Tenant, its agents,

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

employees, sublessees, or contractors on the one hand and that the Landlord, its
partners, directors, officers, agents, employees, or contractors on the other
hand, which concurrent negligence or intentional misconduct results in injury or
damage to persons or property and relates to the construction, alteration,
repair, addition to, subtraction from, improvement to, or maintenance of the
Leased Premises, a party’s (the “Indemnifying Party”) obligation to indemnify
the other shall be limited to the extent of the Indemnifying Party’s negligence
and/or intentional misconduct, and that of its agents, employees, sublessees, or
contractors, including the Indemnifying Party’s proportionate share of
reasonable costs, attorneys’ fees, and expenses incurred in connection with any
claim, action, or proceeding brought with respect to such injury or damage.

 

9.5                                   Tenant’s Default.

 

a. Default. The occurrence of any one or more of the following events shall
constitute a default of this Lease by Tenant (a “Tenant Default”): (a) the
failure by Tenant to make any payment of Monthly Rent, or any other payment
required to be made by Tenant hereunder, as and when due, where such failure
shall continue for a period of fifteen (15) days after Tenant’s receipt of
written notice thereof by Landlord to Tenant; provided that if Tenant fails to
pay Monthly Rent or any other payment required to be made by Tenant hereunder on
time more than two (2) times in a twelve (12) month period, a Tenant Default
shall occur notwithstanding that such payments have been made within the
applicable cure period; (b) the failure by Tenant to observe or perform any of
the covenants, conditions, or provisions of this Lease to be observed or
performed by Tenant, other than as described in subsection (a) above, where such
failure shall continue for a period of thirty (30) days after Tenant’s receipt
of written notice thereof by Landlord provided that if such cure reasonably
requires more than thirty (30) days to complete, then Tenant shall not be in
default if Tenant shall promptly commence the cure of such Tenant Default and
diligently pursues such cure to completion; (c) the making by Tenant of a
general assignment or general arrangement for the benefit of creditors; the
filing of a voluntary bankruptcy petition by Tenant. If an involuntary
bankruptcy petition against Tenant has been filed and is not contested,
dismissed, or stayed within sixty (60) days of filing); or the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not contested, discharged, or stayed in thirty (30) days after
appointment of said trustee or receiver, provided however, if a final order
adjudicating the tenant as being bankrupt or appointing a trustee or receiver
shall have been entered pursuant to 11 U.S.C. §303 such order shall be an event
of default hereunder, or the filing of a petition for the appointment of same by
the Tenant, whichever shall first occur and (d) failure to maintain the premises
as an adult cabaret in continuous operation, subject to the provisions of
Article VI. Notwithstanding anything in this provision which may be construed to
the contrary, Tenant, in the event of an involuntary bankruptcy petition against
it, has the right to contest an order for relief prior to entry of or defeating
the entry of same.

 

b. Remedies in Default. On the occurrence of the Tenant Default and after the
applicable notice and cure period, and subject to terms and conditions provided
herein, Landlord may, without limiting Landlord in the exercise of any other
right or remedy that Landlord may have by reason or such default, the remedies
of Landlord hereunder being cumulative and not exclusive of one another: (a)
perform on Tenant’s behalf, any unperformed covenant or obligation hereunder
constituting such Tenant Default (after giving Tenant written notice of
Landlord’s intention to do so except in the case of emergency), in which event
Tenant shall reimburse Landlord for all expenses reasonably incurred by Landlord
in doing so, plus interest at the Default Rate, which expenses and interest
shall be additional rent and shall be payable by Tenant immediately on demand
therefore by Landlord; and/or (b) terminate this Lease and collect liquidated
damages from Tenant in an amount equal to (i) the sum of all amounts due
hereunder to the date of termination; plus (ii) the aggregate rent remaining
over the unexpired portion of the Term, plus the reasonable cost to Landlord of
any repairs

 

(INTIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

required to comply with Tenant’s obligations, all reduced to present value using
a discount rate equal to the interest rate of a governmental security having a
mutual closest to the then current expiration of the Term; less (iii) the
aggregate fair net rental value of the Premises over the remaining portion of
the Term (provided, however, a reasonable period of time, not to exceed twenty
four (24) months, may be considered as a leasing period by which the Premises
would not be leased and therefore no income would be realized for such period)
reduced to present value at the above specified discount rate; plus (iv)
Landlord’s costs and expenses incurred in the enforcement hereof including
reasonable attorneys fees as herein provided, or (c) maintain Tenant’s right to
possession, in which case this Lease shall continue in effect and Landlord shall
be entitled to enforce all of Landlord’s right and remedies under this Lease,
include the right to recover the Rent and other amounts payable hereunder as
they become due hereunder.

 

9.6                                   Landlord Disclaimer. Except as may be
otherwise in this Lease expressly provided, the Premises is being leased “AS
IS,” with Tenant accepting all defects, if any; and except as otherwise in the
Lease expressly provided, Landlord makes no warranty of any kind, express or
implied, with respect to the Premises (without limitation, Landlord makes no
warranty as to the habitability, fitness or suitability of the Premises for a
particular purpose). This section is subject to any contrary requirements under
applicable law, however, in this regard Tenant acknowledges that it has been or
is being given the opportunity to inspect the Premises and to have qualified
experts inspect the Premises prior to the execution of this Lease. Landlord is
not in receipt of any notice from any governmental authority regarding a
negative environment issue with respect to the Leased Premises and knows of no
negative environment issue with respect to the Leased Premises.

 

9.7                                  Brokerage Commission. Landlord and Tenant
warrant and represent that they have not dealt with any real estate broker or
salesman in connection with this Lease. Landlord and Tenant further represent
they have dealt with no other person that would create any liability for the
payment of a commission by the other party. The party who breaches this warranty
shall defend, hold harmless, and indemnify the non-breaching party from any
claims or liability arising form the breach.

 

9.8                                  Choice of Law. This Lease shall be governed
by the laws of the State of Texas.

 

9.9                                  Authority to Execute. Tenant represents and
warrants that this Lease has been duly authorized, executed and delivered by and
on behalf of Tenant and constitutes the valid, binding, and enforceable
agreement of Tenant in accordance with the terms hereof. Landlord represents and
warrants that this Lease has been duly authorized, executed and delivered by and
on behalf of Landlord, and constitutes the valid, binding and enforceable
agreement of Landlord in accordance with the terms hereof.

 

9.10                            No Construction Against Drafting Party. Landlord
and Tenant acknowledge that each of them and their respective counsel have had
an opportunity to review this Lease and that this Lease shall not be construed
for or against either party merely because such party prepared or drafted this
Lease or any particular provision thereof.

 

9.11                            Number of Execution Copies/Counterparts. This
Lease may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument.

 

9.12                            Prior Agreement. THIS LEASE CONTAINS THE ENTIRE
AGREEMENT OF THE PARTIES HERETO AND ANY AND ALL ORAL AND WRITTEN AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, PROMISES, AND STATEMENTS FO THE
PARTIES HERETO AND THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, AGENTS, AND
BROKERS WITH RESPECT TO THE SUBJECT

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

MATTER OF THE LEASE, AND ANY MATTER COVERED OR MENTIONED IN THIS LEASE SHALL BE
MERGED IN THIS LEASE AND NO SUCH PRIOR ORAL OR WRITTEN AGREEMENT, UNDERSTANDING,
REPRESENTATION, WARRANTY, PROMISE, OR STATEMENT SHALL BE EFFECTIVE OR BINDING
FOR ANY REASON OR PURPOSE UNLESS SPECIFICALLY SET FORTH IN THIS LEASE. NO
PROVISION OF THIS LEASE MAY BE AMENDED OR ADDED TO EXCEPT BY AN AGREEMENT, IN
WRITING, SIGNED BY THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS IN
INTEREST. THIS LEASE SHALL NOT BE EFFECTIVE OR BINDING ON ANY PARTY UNTIL FULLY
EXECUTED BY BOTH PARTIES HERETO.

 

9.13                            Acceptance. The submission of this Lease to
Tenant does not constitute an offer to lease. This Lease shall become effective
only upon the execution and delivery thereof by both Landlord and Tenant.

 

9.14                            Consent. Except where otherwise expressly
provided for in this Lease any consent or approval required under this Lease,
pursuant to the terms of this Lease, may not be unreasonably withheld,
conditioned, or delayed.

 

9.15                             Attorneys’ Fees. Should either party be
required to engage an attorney to enforce this Agreement, or the arbitration
section as set forth below, the prevailing party shall receive all reasonable
cost of enforcement, including, but not limited to reasonable attorney’s fee.

 

9.16

 

a. Notices. Any notice required or permitted to be given to party under the
provisions of this Lease shall be deemed valid only if given in writing and (i)
delivered personally or (ii) sent via United States Certified Mail, Return
Receipt Requested, with postage prepaid or, (iii) sent via Federal Express or
other similar nationally recognized overnight courier to the recipient for next
business day delivery and addressed by the sender to the intended recipient:

 

If to VCG Corporation:

 

c/o Troy Lowry

390 Union Blvd., Suite 540

Lakewood, CO 80228

 

Copy to:

 

Michael Ocello

1401 Mississippi Ave., Suite 10

Sauget, IL 62201

 

Copy to:

Martin A. Grusin

The Law Offices of Martin A. Grusin P.C.

780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

If to Landlord

 

Bryan S. Foster

2171 Manana Drive

Dallas, TX 75220

 

Copy to:

Kevin Richardson

6716 Valley View Lane

Sachse, TX 75048

 

With additional copy to:

Art Selander, Esq.

Quilling, Selander, Cummiskey & Lownds, P.C

2001 Bryan Tower, Ste. 1800

Dallas, TX 75201

 

b. All references to days for Notice contained in this Lease shall mean Business
Days, provided however, this provision shall not apply to Section 1.9.

 

9.17   Successors. This Lease binds and inures to the benefit of the parties and
their respective heirs, legal representatives, successors and assigns.

 

9.18                            Recordation. Tenant and Landlord shall join in
the execution of a short form Memorandum of Lease for purposes of recordation.

 

9.19                             Estoppel Certificate. Landlord and Tenant agree
that from time to time upon not less than ten (10) days prior request by
Landlord, Tenant will deliver to Landlord a statement in writing certifying that
(a) this Lease is unmodified and in full force and effect (or if there have been
modifications, that this Lease is in full force and effect as modified and
identifying the modifications), (b) the dates to which the rent and other
charges have been paid, and (c) that so far as the person making the certificate
knows, Landlord is not in default under any provision of this Lease and, if
Landlord is in default specifying each such default of which the person making
the certificate may have knowledge, it being understood that any such statement
so delivered may be relied upon by Landlord, or any successor or assignee or
interest of Landlord, or any prospective purchaser, mortgagee, or any assignee
or any mortgage on the Leased Premises. Landlord also expressly agrees that this
Lease shall not be subordinate to any mortgage that Landlord may grant on the
Leased Premises subsequent to the date of execution of this Lease, and that no
estoppel certificate so requested shall require such subordination and shall
confirm that this Lease shall not be so subordinated.

 

9.20                              Waiver of Covenants. No waiver of any
condition or covenant of this Lease shall be deemed to imply or constitute a
further waiver of the same or any other like condition or covenant, and nothing
therein contained shall be construed to be a waiver on the part of Landlord of
any right or remedy at law or otherwise, and all of Landlord’s remedies herein
provided for shall be deemed to be cumulative. A modification or amendment of
this Lease will be valid and effective only if it is in writing signed by each
of the parties.

 

9.21                             Headings. The headings used in this Lease are
inserted for convenience and are not to be considered in the construction of the
provisions of this Lease.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

9.22                             Covenants Run With Land. All covenants and
agreements contained in this Lease shall be construed as covenants running with
the land, and all rights and powers given to and obligations imposed upon the
respective parties shall be construed as inuring to and binding upon the
successors in interest and the permitted assigns of the parties hereto,
respectively.

 

9.23                             Time of Essence. Time is of the essence with
respect to the performance of the parties’ obligations under this Lease.

 

9.24                             Condition Precedent. This Lease is expressly
contingent upon the execution of and payment of the Purchase Price under that
certain Stock Purchase Agreement dated October 26, 2007, to be effective on the
Effective Date as defined in said Stock Purchase Agreement by and among VCG
Holding Company, a Colorado corporation and Manana Entertainment, Inc., a Texas
corporation, d/b/a Jaguar’s Gold Club Dallas, and Bryan S. Foster. Absent
execution of and payment of the Purchase Price under the aforementioned Stock
Purchase Agreement, this Lease is void ab initio, does not bind the parties and
does not create any right, claim or liability by or between the parties hereto.

 

9.25                             Right of Offset. Notwithstanding anything
contained herein to the contrary, the Tenant or his assigns or subtenants shall
have the right of offset against any sums due hereunder as a result of Bryan S.
Foster (Landlord/Shareholder) or his assigns default of all or any terms of this
Lease or Stock Purchase Agreement stated above in Section 9.24 to the extent of
damages incurred. The right of offset shall not be exercised until the
arbitration procedures set forth in Section 9.27 have been exhausted.

 

9.26                             Limitation of Damages. No party shall be liable
to any other party for any special or punitive damages, whether at law or
equity.

 

9.27                             Arbitration. Each of the parties hereto agrees
to submit to binding arbitration any and all differences and disputes which may
arise between them, their heirs, successors, assigns, employees, officers,
directors, affiliates, subsidiaries, or Shareholders who are related to this
Agreement. Prior to initiating arbitration, the parties shall first meet
face-to-face to effect a resolution of the differences. Any differences which
the parties are unable to resolve in said face-to-face meeting shall be heard
and finally settled at a mutually agreed upon location by the parties, by
binding arbitration in accordance with the Commercial Rules of the American
Arbitration Association. If the parties do not agree upon a location, the
arbitration proceeding shall be conducted in Dallas, Texas. Any award entered in
any such arbitration shall be final, binding, and may be entered and enforced in
any court of competent jurisdiction. The arbitrator shall make such orders and
conduct and schedule all proceedings in connection with the arbitration so that
final arbitration commences no less than thirty (30) days and concludes no later
than seventy-five (75) days after a party files the initial notice of
arbitration, and so that the final arbitration award is made and delivered to
the parties within ninety (90) days after the filing of the initial notice of
arbitration. The cost of such arbitration shall be apportioned as determined by
the arbitrator, in any manner determined by him/her based upon the fault or lack
thereof by the respective parties. If the cost of such arbitration is not
apportioned by the arbitrator, then the cost shall be borne equally between the
parties hereto. Nothing herein contained shall be construed as preventing any
party from instituting legal or equitable action against any of the other
parties for temporary or similar provisional relief to the full extent permitted
under the laws applicable to this Agreement, or any such other written agreement
between the parties or the performance hereof or thereof or otherwise pending
final settlement of any dispute, difference or question by arbitration. Any such
provisional relief may be modified or amended in any way by the arbitrator at
any time after his appointment.

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

 

 

/s/ BF

 

 

 

 

Initials

 

Initials

 

 

IN WITNESS WHEREOF, the parties have executed or have caused this Lease to be
executed on October 26, 2007, to be effective as of the Effective Date as
defined in the Stock Purchase Agreement executed simultaneously by the parties
hereto.

 

 

LANDLORD:  BRYAN S. FOSTER

 

 

 

 

 

 

 

/s/ Bryan S. Forster

 

 

BRYAN S. FOSTER

 

 

 

 

 

 

 

 

 

 

 

TENANT:  VCG HOLDING COMPANY

 

 

 

 

 

 

 

BY:

     /s/Micheal L. Ocello

 

 

ITS:

   President

 

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF DEED OF GROUND LEASE

AND KEY PROVISIONS SUMMARY

 

Effective Date:

 

               , 2007

 

 

 

Landlord:

 

Bryan S. Foster

 

 

 

Tenant:

 

VCG Holding Company, a Colorado corporation

 

 

 

Land and Leased Premises:

 

2151 Manana Drive, Dallas, Texas, Dallas County, and more particularly described
on Exhibit “A”

 

 

 

Notices:

 

Landlord:

 

Tenant:

 

 

 

 

 

 

 

Bryan S. Foster
2171 Manana Drive 
Dallas, Texas 75248

 

VCG Corporation 
c/o Troy Lowry 
390 Union Blvd., Suite 540 
Lakewood, CO 80228

 

 

 

 

 

 

 

With a copy to:

 

With a copy to:

 

 

 

 

 

 

 

Kevin Richardson 
6716 Valley View Lane 
Sachse, TX 75048 

Art Selander, Esq. 
Quilling, Selander,
Cummiskey & Lownds,
P.C. 
2001 Bryan Street, Suite
1800 
Dallas, TX 75201

 

VCG Holding Corp. 
c/o Michael Ocello 
1401 Mississippi Ave., Suite 10 
Sauget, IL 62201 

Martin A. Grusin 
The Law Offices of Martin A.
Grusin, P.C. 
780 Ridge Lake Blvd., Suite 202 
Memphis, TN 38120

 

 

 

 

 

Lease Commencement Date:

 

                       , 2007

 

 

 

 

 

 

 

Rent Commencement Date:

 

                       , 2007

 

 

 

 

 

 

 

Expiration Date (Initial Term):

 

                       31, 2012

 

 

 

 

 

 

 

Lease Term:

 

Initial Term – five (5) years (Section 1.1) 
Renewal Terms - four (4) terms of five (5) years each (Section 1.2)

 

 

 

Initial Monthly Rent:

 

$25,000.00

 

 

 

 

 

 

 

2nd Term Monthly Rent:

 

(if renewed) $27,500.00

 

 

 

 

 

 

 

3rd Term Monthly Rent:

 

(if renewed) $30,250.00

 

 

 

 

 

 

 

4th Term Monthly Rent:

 

(if renewed) $33,275.00

 

 

 

 

 

 

 

5th Term Monthly Rent:

 

(if renewed) $36,602.50

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

Permitted Uses:

 

Solely for the operation of an adult entertainment facility or adult cabaret or
for such other lawful purpose as Tenant may elect, so long as Tenant maintains a
Specialized Certificate of Occupancy or the equivalent to operate as an adult
cabaret (Section 1.4)

 

 

 

 

 

Broker

 

None

 

 

 

 

 

 

 

Exhibits

 

Exhibit “A” - Legal Description

 

 

 

If there are any inconsistencies between this Memorandum of Deed of Ground Lease
and Key Provisions Summary and the other provisions of the Deed of Ground Lease,
then the Deed of Ground Lease shall control.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

 

 

LANDLORD

 

 

 

 

 

/s/ Bryan S. Foster

 

 

 

BRYAN S. FOSTER

 

 

 

 

STATE OF TEXAS

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me this 29th day of October, 2007, by
BRYAN S. FOSTER.

 

 

 

/s/ Linda Miller

 

 

 

Notary Public, State of Texas

 

 

 

 

 

 

TENANT

 

 

 

 

 

VCG CORPORATION

 

(NOTARY STAMP: LINDA MILLER, NOTARY PUBLIC, STATE OF TEXAS, MY COMMISSION
EXPIRES OCTOBER 16, 2009)

 

 

 

By:

/s/ Micheal L. Ocello

 

 

 

Michael Ocello, President

 

 

 

 

STATE OF TEXAS

§

COUNTY OF DALLAS

§

 

 

 

This instrument was acknowledged before me this 26th day of October, 2007, by
Michael Ocello, President of VCG CORPORATION on behalf of and as the act and
deed of said corporation.

 

 

 

/s/ Christine M. Price

 

 

 

Notary Public, State of Texas

 

(NOTARY STAMP: CHRISTINE PRICE, NOTARY PUBLIC, STATE OF TEXAS, MY COMMISSION
EXPIRES MARCH 20, 2010)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

EXCEPTIONS TO MATERIAL CONTRACTS

 

SEE ATTACHMENTS.

 

 

 

 

 

 

/s/ BF

 

/s/ MO

 

 

Initials

Initials

 

--------------------------------------------------------------------------------


 

Charles Baum

 

From:

 

Kevin R. Richardson [Richierich@jaguarsgold.net]

Sent:

 

Thursday, October 25, 2007 9:30 AM

To:

 

Charles Baum

Subject:

 

FW: Dallas Contracts

 

---- Original Message ----

From: RWR03 [mailto:rob@jaguarsgold.net]

Sent: Tuesday, October 23, 2007 8:56 PM

To: Rich Jaguars

Subject: Dallas Contracts

 

Rich,

 

Here is a list of contracts the Dallas Club is currently responsible for.

 

1.

 

Dallas Observer –

 

 

expires Dec 27, 2007
Min. 1/4 page ad per week
1/2 page ads have been placed
for November

 

 

 

 

 

 

2.

 

Impact Outdoor –

 

 

I-30/FERGUSON Billboard
Expires JUNE 1, 2008
$2,400/month
FIRST AND LAST MONTHS RENT
ALREADY PAID.

 

 

 

 

 

 

3.

 

Ralston Outdoor–

 

 

11640 STEMMONS - $750/MONTH
10512 HARRY HINES $1,000
Both boards have a six month
contract which expired
June 1, 2007. We have just
continued the boards without
a contract.
30 days written notice to
terminate.

 

 

 

 

 

 

4.

 

JGC Media–

 

Jaguarsgold.net $100/month

 

 

 

 

 

5.

 

Wild On Dallas–

 

no contract - $350/month

 

 

 

 

 

6.

 

Yellow Cab

 

contract expires Dec 1st
$4,375 per month

 

 

 

 

 

8.

 

KLLI Radio

 

$2,500/month
no contract

 

Please let me know if I can do anything else to assist.

 

Rob

 

1

--------------------------------------------------------------------------------


 

VENDOR

 

SERVICE

 

FREQUENCY

 

PAID

 

AMOUNT

 

 

 

PHONE

ABC Pest Control

 

Insect Control

 

Monthly Service

 

Monthly Charge

 

$

95.04

 

 

 

(469) 549-7300

Admiral Linen

 

Towels & Tablecloths

 

As Needed

 

Monthly Charge

 

 

 

329393900

 

(817) 429-8350

Advanced Beverages

 

Juices - Post Mix

 

As Needed

 

Monthly Charge

 

 

 

 

 

(972) 488-9339

ASCAP

 

Music License - CONTRACT - Due Jan 1, 2008

 

Annual

 

Annual Charge

 

$

1,376.00

 

500606014

 

(800) 505-4052

AT&T

 

Phone Service -1 yr. CONTRACT Til October 31, 2008

 

Monthly Service

 

Monthly Charge

 

 

 

 

 

(800) 559-7928

Atmos Energy

 

Natural Gas Service

 

Monthly Service

 

Monthly Charge

 

 

 

002186869

 

(888) 286-6700

Bar Mart Supply

 

Bar Supplies Toiletries & Janitorial

 

As Needed

 

Bi-Monthly Charge

 

 

 

1201450

 

(817) 589-2518

Better Business Systems

 

Cash Register Repair (Warranty Good Til 02/08)

 

As Needed

 

COD

 

 

 

 

 

(972) 557-0700

Casa dos Charutos

 

Cigar Vendor

 

As Needed

 

COD

 

 

 

 

 

(214) 912-7862

City Of Dallas Water

 

Water Service - 2 Meters

 

Monthly Service

 

Monthly Charge

 

 

 

241-1354315-003

 

(817) 392-4477

Covad

 

Internet Service CONTRACT Til October 31, 2008

 

Monthly Service

 

Monthly Charge

 

 

 

 

 

 

Dallas Observer

 

Newsprint - CONTRACT 1/4 Page Per Week Til 12/27/07

 

Monthly Contract til

 

Pre Pay Monthly

 

$

1100.00/wk

 

118073

 

(214) 869-4653

Digiview

 

Security Cameras

 

Service As Needed

 

COD

 

 

 

 

 

(469) 233-0148

Direct TV

 

Satelite - Sports Pkg. Paid Til 6-30-08 $185.50 Per Mo.

 

Monthly Service

 

Monthly Charge

 

$

55.24

 

 

 

(888) 388-4249

Discount Cigarettes

 

Cigarettes for Vending

 

As Needed

 

COD

 

 

 

 

 

(972) 276-8944

Dust Doctor

 

Janitorial Service

 

Daily Service

 

Bi-Monthly Charge

 

$

1900.00 BiW

 

 

 

(214) 457-0045

Farmers Insurance

 

Van Insurance - Paid through 12/07

 

Monthly Service

 

Pre Pay - 6 Months

 

 

 

 

 

(817) 282-8875

Fire Safety Solutions

 

Fire Alarm System Service & Monitor Paid Til 12-31-07

 

Quarterly

 

Pre Pay Quarterly

 

$

42.50

 

 

 

(214) 217-3774

First Class Audio

 

Light & Sound Repair

 

As Needed

 

COD

 

 

 

 

 

(972) 682-5443

Front Line Security

 

Security Guard

 

Monthly Service

 

Monthly Charge

 

 

 

 

 

(972) 243-0420

Green Guard

 

First Aid Cabinet

 

As Needed

 

Monthly Charge

 

 

 

02-JGCL

 

(214) 344-1100

Impact Outdoor

 

Billboard - CONTRACT til 06/1/08 LAST MO. PD.

 

Monthly Service

 

Monthly Charge

 

$

2,400.00

 

2268

 

(214) 373-0200

KLLI Radio

 

Radio Advertisment

 

Monthly Service

 

Pre Pay Monthly

 

$

1250.00/wk

 

51908

 

(214) 630-3011

Pepsi

 

Post Mix - CONTRACT til 5/14/12

 

As Needed

 

COD

 

 

 

7146787

 

(214) 241-4040

Ralston

 

Billboard - NO CONTRACT - Month to Month

 

Monthly Service

 

Monthly Charge

 

$

1,750.00

 

 

 

(915) 362-9206

Reliant Metro

 

CO2 Tank Rental - Paid Til 12-31-07

 

Monthly Service

 

Monthly Charge

 

$

38.50

 

 

 

(915) 362-9206

Rone’ Security

 

Security Alarm - Paid til 11/30/07

 

Quarterly

 

Pre Pay Quarterly

 

$

27.01

 

452

 

(972) 291-7977

Strategic Energy

 

Electrical Service CONTRACT - August 09

 

Monthly Service

 

Monthly Charge

 

$

4,200.00

 

 

 

(888) 925-9115

Thermal Cool

 

Ice Machine Repair

 

As Needed

 

COD

 

 

 

 

 

(972) 772-7455

Waste Management

 

Trash Pick-up

 

Daily Service

 

Monthly Charge

 

$

325.00

 

 

 

(800) 772-8653

 

--------------------------------------------------------------------------------


 

VENDOR

 

SERVICE

 

FREQUENCY

 

PAID

 

AMOUNT

 

 

 

PHONE

ABC Pest Control

 

Insect Control

 

Monthly Service

 

Monthly Charge

 

$

95.04

 

 

 

(469) 549-7300

Admiral Linen

 

Towels & Tablecloths

 

As Needed

 

Monthly Charge

 

 

 

329393900

 

(817) 429-8350

Advanced Beverages

 

Juices - Post Mix

 

As Needed

 

Monthly Charge

 

 

 

 

 

(972) 488-9339

ASCAP

 

Music License - CONTRACT - Due Jan 1, 2008

 

Annual

 

Annual Charge

 

$

1,376.00

 

500606014

 

(800) 505-4052

AT&T

 

Phone Service - 1 yr. CONTRACT Til October 31, 2008

 

Monthly Service

 

Monthly Charge

 

 

 

 

 

(800) 559-7928

Atmos Energy

 

Natural Gas Service

 

Monthly Service

 

Monthly Charge

 

 

 

002186869

 

(888) 286-6700

Bar Mart Supply

 

Bar Supplies Toiletries & Janitorial

 

As Needed

 

Bi-Monthly Charge

 

 

 

1201450

 

(817) 589-2518

Better Business Systems

 

Cash Register Repair (Warranty Good Til 02/08)

 

As Needed

 

COD

 

 

 

 

 

(972) 557-0700

Casa dos Charutos

 

Cigar Vendor

 

As Needed

 

COD

 

 

 

 

 

(214) 912-7862

City Of Dallas Water

 

Water Service - 2 Meters

 

Monthly Service

 

Monthly Charge

 

 

 

241-1354315-003

 

(817) 392-4477

Covad

 

Internet Service CONTRACT Til October 31, 2008

 

Monthly Service

 

Monthly Charge

 

 

 

 

 

 

Dallas Observer

 

Newsprint - CONTRACT 1/4 Page Per Week Til 12/27/07

 

Monthly Contract til

 

Pre Pay Monthly

 

$

1100.00/wk

 

118073

 

(214) 869-4653

Digiview

 

Security Cameras

 

Service As Needed

 

COD

 

 

 

 

 

(469) 233-0148

Direct TV

 

Satelite - Sports Pkg. Paid Til 6-30-08 $185.50 Per Mo.

 

Monthly Service

 

Monthly Charge

 

$

55.24

 

 

 

(888) 388-4249

Discount Cigarettes

 

Cigarettes for Vending

 

As Needed

 

COD

 

 

 

 

 

(972) 276-8944

Dust Doctor

 

Janitorial Service

 

Daily Service

 

Bi-Monthly Charge

 

$

1900.00 BiW

 

 

 

(214) 457-0045

Farmers Insurance

 

Van Insurance - Paid through 12/07

 

Monthly Service

 

Pre Pay - 6 Months

 

 

 

 

 

(817) 282-8875

Fire Safety Solutions

 

Fire Alarm System Service & Monitor Paid Til 12-31-07

 

Quarterly

 

Pre Pay Quarterly

 

$

42.50

 

 

 

(214) 217-3774

First Class Audio

 

Light & Sound Repair

 

As Needed

 

COD

 

 

 

 

 

(972) 682-5443

Front Line Security

 

Security Guard

 

Monthly Service

 

Monthly Charge

 

 

 

 

 

(972) 243-0420

Green Guard

 

First Aid Cabinet

 

As Needed

 

Monthly Charge

 

 

 

02-JGCL

 

(214) 344-1100

Impact Outdoor

 

Billboard - CONTRACT til 06/1/08 LAST MO. PD.

 

Monthly Service

 

Monthly Charge

 

$

2,400.00

 

2268

 

(214) 373-0200

KLLI Radio

 

Radio Advertisment

 

Monthly Service

 

Pre Pay Monthly

 

$

1250.00/wk

 

51908

 

(214) 630-3011

Pepsi

 

Post Mix - CONTRACT til 5/14/12

 

As Needed

 

COD

 

 

 

7146787

 

(214) 241-4040

Ralston

 

Billboard - NO CONTRACT - Month to Month

 

Monthly Service

 

Monthly Charge

 

$

1,750.00

 

 

 

(915) 362-9206

Reliant Metro

 

CO2 Tank Rental - Paid Til 12-31-07

 

Monthly Service

 

Monthly Charge

 

$

38.50

 

 

 

(915) 362-9206

Rone’ Security

 

Security Alarm - Paid til 11/30/07

 

Quarterly

 

Pre Pay Quarterly

 

$

27.01

 

452

 

(972) 291-7977

Strategic Energy

 

Electrical Service CONTRACT - August 09

 

Monthly Service

 

Monthly Charge

 

$

4,200.00

 

 

 

(888) 925-9115

Thermal Cool

 

Ice Machine Repair

 

As Needed

 

COD

 

 

 

 

 

(972) 772-7455

Waste Management

 

Trash Pick-up

 

Daily Service

 

Monthly Charge

 

$

325.00

 

 

 

(800) 772-8653

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

EXCEPTIONS TO PERSONAL PROPERTY

 

CASH IN EXCESS OF $12,000.00

 

ALL CREDIT CARD CREDITS AND ATM FEES PRIOR TO THE EFFECTIVE DATE

 

ONE VAN

 

TWO ATM MACHINES

 

 

 

 

/s/ BF

 

 

/s/ MO

 

 

Initials

Initials

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

EXCEPTIONS TO ENVIRONMENTAL AND SAFETY MATTERS

 

NONE

 

 

 

/s/ BF

 

/s/ MO

 

 

Initials

Initials

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

EXCEPTIONS TO EMPLOYEE RELATIONS

 

1.             NONE

 

2.             Shareholder hereby agrees that Exhibit A collectively hereby
contains the following which Shareholder represents as being the records and/or
documents used by the Business as same relates to its independent contractors
and employees, hereby agrees to supply to the Purchaser a list of all employees.

 

a.             pay plans

 

b.             bonus plans

 

c.             sample Independent Contractor forms

 

d.             normal and customary employee forms

 

 

 

 

/s/ BF

 

 

/s/ MO

 

 

Initials

Initials

 

 

--------------------------------------------------------------------------------


 

We have omitted information regarding payroll for employees and independent
contractor rates because we deem such information not to be material. This
exhibit included a schedule of the employee name, rate, and employee number.
Further it included a list of all entertainers who are independent contractors.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

EXCEPTIONS TO ABSENCE OF CHANGES

 

NONE

 

 

 

/s/ BF

 

/s/ MO

 

 

Initials

Initials

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.6(a)

COVENANT NOT TO COMPETE (SHAREHOLDER) (PRIOR OWNER)

 

COVENANT NOT TO COMPETE

 

THIS COVENANT NOT TO COMPETE (this “Agreement”) is made and effective as of the
Effective Date, as defined in the Stock Purchase Agreement entered into by and
between VCG Holding Company, a Colorado corporation, and Manana Entertainment,
Inc. d/b/a Jaguar’s Gold Club Dallas and Bryan S. Foster on October 26, 2006
(the “Effective Date”), between Bryan S. (Niko) Foster, a resident of the State
of Texas (“Prior Owner”), and VCG Holding Company, a Colorado corporation
(“Employer”).

 

W I T N E S S E T H:

 

WHEREAS, all of the shares of common stock of Manana Entertainment, Inc., a
Texas corporation d/b/a Jaguar’s Gold Club Dallas (“Dallas”) are to be acquired
by Employer pursuant to a certain Stock Purchase Agreement (the “Purchase
Agreement”); and

 

WHEREAS, Dallas thereafter will become wholly owned by Employer and will
continue to conduct its respective business in the same manner as such business
has been conducted by Dallas prior to the acquisition; and

 

WHEREAS, Prior Owner has been an owner of Dallas and has intimate knowledge of
its business practices, which, if exploited by Prior Owner in contravention of
this Agreement, would seriously, adversely and irreparably affect the interests
of Employer and Dallas and the ability of Dallas to continue the business
previously conducted by it; and

 

WHEREAS, to induce Employer to enter into the Purchase Agreement, make such cash
payment to Prior Owner and consummate the other transactions contemplated by the
Purchase Agreement, Prior Owner has agreed to execute and deliver this
Agreement.

 

NOW, THEREFORE, in consideration of the transactions contemplated by the
Purchase Agreement, the consideration paid and to be paid to Prior Owner under
the Purchase Agreement, the above premises, the mutual promises and covenants of
the parties hereto set forth herein, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Prior Owner and
Employer, intending to be legally bound, agree as follows:

 

1.             Definitions.  As used herein, the following terms shall have the
following meanings unless the context otherwise requires:

 

(INITIALED: BF, MO)

 

a.             “Area” shall mean a radius of fifty (50) miles of Dallas,
excluding Jaguar’s Gold Club Fort Worth No. 2.

 

b.             “Business” shall mean the operations of Dallas as conducted as of
the Effective Date.

 

--------------------------------------------------------------------------------


 

c.             “Competing Business” shall mean any business organization of
whatever form engaged, either Directly or Indirectly, in any adult entertainment
or any business or enterprise which is the same as, or substantially the same
as, Dallas.

 

d.             “Directly or Indirectly” shall mean (i) acting as an agent,
representative, officer, director, or independent contractor of a Competing
Business; (ii) participating in any such Competing Business as an owner,
partner, limited partner, joint venturer, creditor or shareholder (except as a
shareholder holding less than five percent (5%) interest in a corporation whose
shares are actively traded on a regional or national securities exchange or in
the over-the-counter market); and (iii) communicating to any such Competing
Business the names or addresses or any other information concerning any past,
present, or identified prospective client or customer of Dallas or an entity
having title to the goodwill of Dallas.

 

e.             “Restricted Period” shall mean the period commencing with the
Effective Date and ending on the fifth (5th) anniversary thereof.

 


F.              “CONFIDENTIAL INFORMATION” SHALL INCLUDE ANY AND ALL INFORMATION
RELATED TO THE PURPOSE AND BUSINESS OF DALLAS WHICH IS PROPRIETARY AND NOT
GENERAL PUBLIC KNOWLEDGE, SPECIFICALLY INCLUDING (BUT WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING) ANY FINANCIAL STATEMENTS, APPRAISALS, ANALYSIS
DATA, COST ANALYSES OR STRATEGIES, CLIENTS, CUSTOMER LISTS, SUPPLIERS, THE SALES
PRICE OF DALLAS PAID BY EMPLOYER, OR ANY OTHER MATTERS REGARDING DALLAS. 
INFORMATION THAT IS ORALLY DISCLOSED WILL BE CONSIDERED “CONFIDENTIAL
INFORMATION” IF EMPLOYER INDICATES TO PRIOR OWNER AT THE TIME OF DISCLOSURE THE
CONFIDENTIAL OR PROPRIETARY NATURE OF THE INFORMATION AND PROVIDES A WRITTEN
SUMMARY OF SUCH INFORMATION TO PRIOR OWNER WITHIN TEN (10) DAYS AFTER THE
INITIAL ORAL DISCLOSURE THEREOF.  ANY TECHNICAL OR BUSINESS INFORMATION OF A
THIRD-PERSON FURNISHED OR DISCLOSED SHALL BE DEEMED “CONFIDENTIAL INFORMATION”
OF DALLAS UNLESS OTHERWISE SPECIFICALLY INDICATED IN WRITING TO THE CONTRARY.


 

2.             Agreement Not to Compete. Unless otherwise consented to in
writing by Employer, Prior Owner agrees that during the Restricted Period, he
will not, within the Area, either Directly or Indirectly, on his own behalf or
in the service or on behalf of others, engage in any Competing Business or
provide managerial, supervisory, administrative, financial or consulting
services or assistance to, or own a beneficial interest (except as a shareholder
holding less than five percent (5%) interest in a corporation whose shares are
actively traded on a regional or national securities exchange or in the
over-the-counter market) in any Competing Business.

 

(INITIALED: BF, MO)

 

3.             Agreement Not to Solicit Employees. Prior Owner agrees that
during the period commencing with the Effective Date and ending on the fifth
(5th) anniversary thereof, he will not. without the prior written consent of
Employer, either Directly or Indirectly, on his own behalf or via sendee or on
behalf of others, solicit, divert, or hire away, or attempt to solicit, divert,
or hire away from the employment of Dallas or any of its subsidiaries, any
Person employed by Dallas or any of its subsidiaries, whether or not \such
employee is a full-time employee or temporary employee, whether or not such
employment is pursuant to a written agreement, whether or not such employment is
for a determined period or is at will, and whether or not such employee has
voluntarily terminated their employment.  Further, Prior Owner agrees that he
will not, without the prior written consent of Employer, either directly or
indirectly, on his own behalf or in the service or on behalf of others, hire or
attempt to hire any entertainers who have performed at Dallas during the
preceding six (6) months prior to the Effective Date

 

--------------------------------------------------------------------------------


 

until the end of the period commencing with the Effective Date and ending on the
fifth (5th) anniversary thereof.

 


4.             CONFIDENTIALITY.  PRIOR OWNER AGREES TO HOLD ALL CONFIDENTIAL
INFORMATION OF DALLAS IN CONFIDENCE FOR SO LONG AS DALLAS TREATS SUCH
INFORMATION AS CONFIDENTIAL OR PROPRIETARY, UNLESS OTHERWISE AGREED TO IN
WRITING BY THE EMPLOYER.  DURING SUCH PERIOD PRIOR OWNER WILL USE SUCH
INFORMATION SOLELY FOR THE PURPOSE SET FORTH IN THIS AGREEMENT UNLESS OTHERWISE
AGREED TO IN WRITING BY EMPLOYER.  PRIOR OWNER AGREES NOT TO COPY SUCH
CONFIDENTIAL INFORMATION OF DALLAS UNLESS OTHERWISE AGREED TO IN WRITING BY THE
EMPLOYER.  PRIOR OWNER AGREES THAT HE SHALL NOT MAKE DISCLOSURE OF ANY SUCH
CONFIDENTIAL INFORMATION TO ANYONE (INCLUDING SUBCONTRACTORS) EXCEPT ACCOUNTING,
BUSINESS, FINANCIAL AND LEGAL ADVISORS OF THE EMPLOYER TO WHOM DISCLOSURE IS
NECESSARY FOR THE PURPOSES SET FORTH ABOVE.  PRIOR OWNER SHALL APPROPRIATELY
NOTIFY SUCH ADVISORS THAT THE DISCLOSURE IS MADE IN CONFIDENCE AND SHALL BE KEPT
IN CONFIDENCE IN ACCORDANCE WITH THIS AGREEMENT.  THE OBLIGATIONS SET FORTH IN
THIS AGREEMENT SHALL BE SATISFIED BY PRIOR OWNER THROUGH THE EXERCISE OF THE
SAME DEGREE OF CARE USED TO RESTRICT DISCLOSURE AND USE OF ITS OWN CONFIDENTIAL
INFORMATION.


 

5.             Remedies.

 

a.             Prior Owner acknowledges and agrees that, by virtue of his
relationship with Dallas, great loss and irreparable damage would be suffered by
Employer, including, without limitation, damage to the goodwill and proprietary
interests of Employer, if Prior Owner should breach or violate any of the terms
or provisions of the covenants and agreements set forth in Sections 2, 3 and/or
4 hereof.  Prior Owner further acknowledges that Prior Owner has examined in
detail such restrictive covenants and agreements and agrees that the restraints
imposed thereby on Prior Owner are reasonable in the sense that they are no
greater than are necessary to protect the goodwill of Dallas invested in by
Employer pursuant to the Purchase Agreement and to protect Employer in its
legitimate business interests, and the restrictive covenants and agreements are
reasonable in the sense that they are not unduly harsh or oppressive.

 

(INITIALED: BF, MO)

 

b.             The parties acknowledge and agree that any breach of Sections 2,
3 and/or 4 of this Agreement by Prior Owner would result in irreparable injury
to Employer, and therefore Prior Owner agrees and consents that Employer shall
be entitled to a temporary restraining order and a permanent injunction to
prevent a breach or contemplated breach of any of the covenants or agreements of
Prior Owner contained herein.

 

c.             In addition, Employer shall be entitled, upon any breach of
Sections 2, 3 and/or 4 of this Agreement by Prior Owner, to demand an accounting
and repayment of all profits and other monetary compensation realized by Prior
Owner, directly or through any Competing Business controlled by Prior Owner, as
a result of any such breach.

 

d.             The rights of Employer under this Section 5 shall not be in
limitation or in lieu of any and all other remedies that may be available to
Employer under the Purchase Agreement or any other agreement, document or
instrument provided for therein, or other remedies otherwise available at law or
in equity. The existence of any claim, demand, action or cause of action against
Prior Owner whether predicated upon this Agreement or otherwise, shall

 

--------------------------------------------------------------------------------


 

not constitute a defense to the enforcement by Employer of any then valid
covenants or agreements herein.

 

6.             Severability.  Prior Owner agrees that the covenants and
agreements contained in Sections 2, 3, 4 and 5 of this Agreement are of the
essence of this Agreement; that each such covenant was agreed to by Employer and
Prior Owner as part of the transactions contemplated by the Purchase Agreement;
that Prior Owner has received good, adequate and valuable consideration for each
of such covenants; that each of such covenants is reasonable and necessary to
protect and preserve the interests and properties of Employer; that Dallas and
its subsidiaries are engaged in the Business through the Area: that irreparable
loss and damage will be suffered by Employer should Prior Owner breach any of
such covenants and agreements; that each of such covenants and agreements is
separate, distinct and severable not only from the other of such covenants and
agreements but also from other and remaining provisions of this Agreement; and,
that the invalidity or unenforceability of any such covenant or agreement shall
not affect the validity or enforceability of any other such covenants or
agreements or any other provision or provisions of this Agreement unless
expressly stated herein. Further, if any provision of this Agreement is ruled
invalid or unenforceable by a court of competent jurisdiction because of a
conflict between such provision and any applicable law or public policy, such
provision shall be redrawn by such court to the extent required to make such
provision consistent with, and valid and enforceable under, such law or public
policy, and as redrawn may be enforced against Prior Owner.

 

7.             Tolling.  In the event that Prior Owner should breach any or all
of the covenants set forth in Sections 2, 3 and/or 4 hereof, the running of the
period of the restrictions set forth in such section or sections breached shall
be tolled during the continuation(s) of any breach or breaches by Prior Owner,
and the running of the period

 

(INITIALED: BF, MO)

 

of such restrictions shall commence or commence again only upon compliance by
Prior Owner with the terms of the applicable section or sections breached.

 

8.             Consideration.  In consideration for Prior Owner’s compliance
with his obligations under this Agreement, and as part of the transactions
contemplated by the Purchase Agreement, Prior Owner shall receive from Employer
the sum of Five Thousand ($5,000.00) Dollars in cash on the Effective Date, and
such other consideration provided for in the Purchase Agreement. Further, Prior
Owner acknowledges and agrees that the terms of this Agreement contained herein
are

 

reasonable in light of the good, adequate and valuable consideration which Prior
Owner shall receive pursuant to the Purchase Agreement.

 

9.             Waiver. The waiver by either party of any breach of this
Agreement by the other party shall not be effective unless in writing, and no
such waiver shall operate or be construed as the waiver of the same or another
breach on a subsequent occasion.

 

10.           Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to the conflicts of laws provisions thereof.

 

--------------------------------------------------------------------------------


 

11.           Amendment.  No amendment or modification of this Agreement shall
be valid or binding upon Employer or Prior Owner unless made in writing and
signed by the parties hereto.

 

12.           Captions and Section Headings.  Captions and section headings used
herein are for convenience only and are not a part of this Agreement and shall
not be used in construing it.

 

13.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have duly been given if
delivered or if mailed, by United States certified or registered mail, prepaid
to the party to which the same is directed at the following addresses (or at
such other addresses as shall be given in writing by the parties to one
another):

 

a.             If to Prior Owner:

 

 

Bryan S. (Niko) Foster

 

2171 Manana Drive

 

Dallas, TX 75202

 

 

 

With copy to:

 

 

 

Arthur F. Selander

 

Attorney at Law

 

2001 Bryan Tower, Ste. 1800

 

Dallas, TX 75201

 

(INITIALED:  BF, MO)

 

b.             If to Employer:

 

 

VCG Holding Company

 

Attn: Mike Ocello

 

390 Union Blvd., Suite 540

 

Lakewood, CO 80228

 

 

with a copy to:

Martin A. Grusin

 

780 Ridge Lake Boulevard

 

Suite 202

 

Memphis, TN 38120

 

Facsimile: (901) 682-3590

 

Notices delivered in person shall be effective on the date of delivery.  Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.

 

14.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed original, but all of which together
shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

15.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to its subject matter
and any and all prior agreements, understandings or representations with respect
to the subject matter hereof are terminated and canceled in their entirety and
are of no further force or effect, but specifically excluding the Purchase
Agreement and the agreements, documents and instruments provided for therein.

 

IN WITNESS WHEREOF, Prior Owner and Employer have each executed and delivered
this Agreement as of the date first written above.

 

 

/s/ Bryan S. Foster

 

 

Bryan S. (Niko) Foster, Prior Owner

 

 

 

 

 

VCG HOLDING COMPANY,

 

A Colorado corporation

 

 

 

By:

 

/s/ Micheal L. Ocello

 

 

Title:

 

President

 

 

 

SCHEDULE 8.6(b)

COVENANT NOT TO COMPETE (RICHARD RICHARDSON)

 

COVENANT NOT TO COMPETE

 

THIS COVENANT NOT TO COMPETE (this “Agreement”) is made and effective as of the
Effective Date, as defined in the Stock Purchase Agreement entered into by and
between VCG Holding Company, a Colorado corporation, and Manana Entertainment,
Inc. d/b/a Jaguar’s Gold Club Dallas and Bryan S. Foster on October 26, 2006
(the “Effective Date”), between Richard Richardson, a resident of the State of
Texas (“Prior Employee”), and VCG Holding Company, a Colorado corporation
(“Employer”).

 

W I T N E S S E T H:

 

WHEREAS, all of the shares of common stock of Manana Entertainment, Inc., a
Texas corporation d/b/a Jaguar’s Gold Club Dallas (“Dallas”) are to be acquired
by Employer pursuant to a certain Stock Purchase Agreement (the “Purchase
Agreement”); and

 

WHEREAS, Dallas thereafter will become wholly owned by Employer and will
continue to conduct its respective business in the same manner as such business
has been conducted by Dallas prior to the acquisition; and

 

WHEREAS, Prior Employee has been an employee of Dallas and has intimate
knowledge of its business practices, which, if exploited by Prior Employee in
contravention of

 

--------------------------------------------------------------------------------


 

this Agreement, would seriously, adversely and irreparably affect the interests
of Employer and Dallas and the ability of Dallas to continue the business
previously conducted by it; and

 

WHEREAS, to induce Employer to make such cash payment to Prior Employee, Prior
Employee has agreed to execute and deliver this Agreement.

 

NOW, THEREFORE,  in consideration of the above premises, the mutual promises and
covenants of the parties hereto set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Prior Employee and Employer, intending to be legally bound, agree as follows:

 

1.             Definitions.  As used herein, the following terms shall have the
following meanings unless the context otherwise requires:

 

a.             “Area” shall mean a radius of fifty (50) miles of Dallas,
excluding Jaguar’s Gold Club Fort Worth No. 2.

 

(INITIALED: BF, MO)

 

b.             “Business” shall mean the operations of Dallas as conducted as of
the Effective Date.

 

c.             “Competing Business” shall mean any business organization of
whatever form engaged, either Directly or Indirectly, in any adult entertainment
or any business or enterprise which is the same as, or substantially the same
as, Dallas.

 

d.             “Directly or Indirectly” shall mean (i) acting as an agent,
representative, officer, director, independent contractor or Prior Employee of a
Competing Business; (ii) participating in any such Competing Business as an
owner, partner, limited partner, joint venturer, creditor or shareholder (except
as a shareholder holding less than five percent (5%) interest in a corporation
whose shares are actively traded on a regional or national securities exchange
or in the over-the-counter market); and (iii) communicating to any such
Competing Business the names or addresses or any other information concerning
any past, present, or identified prospective client or customer of Dallas or an
entity having title to the goodwill of Dallas.

 

e.             “Restricted Period” shall mean the period commencing with the
Effective Date and ending on the fifth (5th) anniversary thereof.

 


F.              “CONFIDENTIAL INFORMATION” SHALL INCLUDE ANY AND ALL INFORMATION
RELATED TO THE PURPOSE AND BUSINESS OF DALLAS WHICH IS PROPRIETARY AND NOT
GENERAL PUBLIC KNOWLEDGE, SPECIFICALLY INCLUDING (BUT WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING) ANY FINANCIAL STATEMENTS, APPRAISALS, ANALYSIS
DATA, COST ANALYSES OR STRATEGIES, CLIENTS, CUSTOMER LISTS, SUPPLIERS, THE SALES
PRICE OF DALLAS PAID BY EMPLOYER, OR ANY OTHER MATTERS REGARDING DALLAS. 
INFORMATION THAT IS ORALLY DISCLOSED WILL BE CONSIDERED “CONFIDENTIAL
INFORMATION” IF EMPLOYER INDICATES TO PRIOR EMPLOYEE AT THE TIME OF DISCLOSURE
THE CONFIDENTIAL OR PROPRIETARY NATURE OF THE INFORMATION AND PROVIDES A WRITTEN
SUMMARY OF SUCH INFORMATION TO PRIOR EMPLOYEE WITHIN TEN (10) DAYS AFTER THE
INITIAL ORAL DISCLOSURE THEREOF.  ANY TECHNICAL OR BUSINESS INFORMATION OF A
THIRD-PERSON

 

--------------------------------------------------------------------------------


 


FURNISHED OR DISCLOSED SHALL BE DEEMED “CONFIDENTIAL INFORMATION” OF DALLAS
UNLESS OTHERWISE SPECIFICALLY INDICATED IN WRITING TO THE CONTRARY.


 

2.             Agreement Not to Compete. Unless otherwise consented to in
writing by Employer, Prior Employee agrees that during the Restricted Period, he
will not, within the Area, either Directly or Indirectly, on his own behalf or
in the service or on behalf of others, engage in any Competing Business or
provide managerial, supervisory, administrative, financial or consulting
services or assistance to, or own a beneficial interest (except as a shareholder
holding less than five percent (5%) interest in a corporation whose shares are
actively traded on a regional or national securities exchange or in the
over-the-counter market) in any Competing Business.

 

3.             Agreement Not to Solicit Employees. Prior Employee agrees that
during the period commencing with the Effective Date and ending on the fifth
(5th) anniversary thereof, he will not, without the prior written consent of
Employer, either directly or indirectly, on his own behalf or via sendee or on
behalf of others, solicit, divert, or hire

 

(INITIALED: BF, MO)

 

away, or attempt to solicit, divert, or hire away from the employment of Dallas
or any of its subsidiaries, any Person employed by Dallas or any of its
subsidiaries, whether or not such employee is a full-time employee or temporary
employee, whether or not such employment is pursuant to a written agreement,
whether or not such employment is for a determined period or is at will, and
whether or not such employee has voluntarily terminated their employment. 
Further, Prior Employee agrees that he will not, without the prior written
consent of Employer, either directly or indirectly, on his own behalf or in the
service or on behalf of others, hire or attempt to hire any entertainers who
have performed at Dallas during the preceding six (6) months prior to the
Effective Date until the end of the period commencing with the Effective Date
and ending on the fifth (5th) anniversary thereof.

 


4.             CONFIDENTIALITY.  PRIOR EMPLOYEE AGREES TO HOLD ALL CONFIDENTIAL
INFORMATION OF DALLAS IN CONFIDENCE FOR SO LONG AS DALLAS TREATS SUCH
INFORMATION AS CONFIDENTIAL OR PROPRIETARY, UNLESS OTHERWISE AGREED TO IN
WRITING BY THE EMPLOYER.  DURING SUCH PERIOD PRIOR EMPLOYEE WILL USE SUCH
INFORMATION SOLELY FOR THE PURPOSES SET FORTH IN THIS AGREEMENT UNLESS OTHERWISE
AGREED TO IN WRITING BY EMPLOYER.  PRIOR EMPLOYEE AGREES NOT TO COPY SUCH
CONFIDENTIAL INFORMATION OF DALLAS UNLESS OTHERWISE AGREED TO IN WRITING BY THE
EMPLOYER.  PRIOR EMPLOYEE AGREES THAT HE SHALL NOT MAKE DISCLOSURE OF ANY SUCH
CONFIDENTIAL INFORMATION TO ANYONE (INCLUDING SUBCONTRACTORS) EXCEPT ACCOUNTING,
BUSINESS, FINANCIAL AND LEGAL ADVISORS OF THE EMPLOYER TO WHOM DISCLOSURE IS
NECESSARY FOR THE PURPOSE SET FORTH ABOVE.  PRIOR EMPLOYEE SHALL APPROPRIATELY
NOTIFY SUCH ADVISORS THAT THE DISCLOSURE IS MADE IN CONFIDENCE AND SHALL BE KEPT
IN CONFIDENCE IN ACCORDANCE WITH THIS AGREEMENT.  THE OBLIGATIONS SET FORTH IN
THIS AGREEMENT SHALL BE SATISFIED BY PRIOR EMPLOYEE THROUGH THE EXERCISE OF THE
SAME DEGREE OF CARE USED TO RESTRICT DISCLOSURE AND USE OF ITS OWN CONFIDENTIAL
INFORMATION.


 

5.             Remedies.

 

a.             Prior Employee acknowledges and agrees that, by virtue of his
relationship with Dallas, great loss and irreparable damage would be suffered by
Employer, including, without limitation, damage to the goodwill and proprietary
interests of Employer, if Prior Employee should breach or violate any of the
terms or provisions of the covenants and agreements set forth in Sections 2, 3
and/or 4 hereof.  Prior Employee further acknowledges that Prior Employee has
examined in detail such restrictive covenants and agreements and agrees that the
restraints imposed thereby on Prior Employee are reasonable in the sense that
they are no

 

--------------------------------------------------------------------------------


 

greater than are necessary to protect the goodwill of Dallas invested in by
Employer pursuant to the Purchase Agreement and to protect Employer in its
legitimate business interests, and the restrictive covenants and agreements are
reasonable in the sense that they are not unduly harsh or oppressive.

 

b.             The parties acknowledge and agree that any breach of Sections 2,
3 and/or 4 of this Agreement by Prior Employee would result in irreparable
injury to Employer, and therefore Prior Employee agrees and consents that
Employer shall be entitled to a temporary restraining order and a permanent
injunction to prevent a breach

 

(INITIALED: BF, MO)

 

or contemplated breach of any of the covenants or agreements of Prior Employee
contained herein.

 

c.             In addition, Employer shall be entitled, upon any breach of
Sections 2, 3 and/or 4 of this Agreement by Prior Employee, to demand an
accounting and repayment of all profits and other monetary compensation realized
by Prior Employee, directly or through any Competing Business controlled by
Prior Employee, as a result of any such breach.

 

d.             The rights of Employer under this Section 5 shall not be in
limitation or in lieu of any and all other remedies that may be available to
Employer at law or in equity. The existence of any claim, demand, action or
cause of action against Prior Employee, whether predicated upon this Agreement
or otherwise, shall not constitute a defense to the enforcement by Employer of
any then valid covenants or agreements herein.

 

6.             Severability.  Prior Employee agrees that the covenants and
agreements contained in Sections 2, 3, 4 and 5 of this Agreement are of the
essence of this Agreement; that Prior Employee has received good, adequate and
valuable consideration for each of such covenants; that each of such covenants
is reasonable and necessary to protect and preserve the interests and properties
of Employer; that Dallas and its subsidiaries are engaged in the Business
through the Area: that irreparable loss and damage will be suffered by Employer
should Prior Employee breach any of such covenants and agreements; that each of
such covenants and agreements is separate, distinct and severable not only from
the other of such covenants and agreements but also from other and remaining
provisions of this Agreement; and, that the invalidity or unenforceability of
any such covenant or agreement shall not affect the validity or enforceability
of any other such covenants or agreements or any other provision or provisions
of this Agreement unless expressly stated herein. Further, if any provision of
this Agreement is ruled invalid or unenforceable by a court of competent
jurisdiction because of a conflict between such provision and any applicable law
or public policy, such provision shall be redrawn by such court to the extent
required to make such provision consistent with, and valid and enforceable
under, such law or public policy, and as redrawn may be enforced against Prior
Employee.

 

7.             Tolling.  In the event that Prior Employee should breach any or
all of the covenants set forth in Sections 2, 3 and/or 4 hereof, the running of
the period of the restrictions set forth in such section or sections breached
shall be tolled during the continuation(s) of any breach or breaches by Prior
Employee, and the running of the period of such restrictions shall commence or
commence again only upon compliance by Prior Employee with the terms of the
applicable section or sections breached.

 

8.             Consideration.  In consideration for Prior Employee’s compliance
with his obligations under this Agreement, Prior Employee shall receive from
Employer the sum of Five

 

--------------------------------------------------------------------------------


 

Thousand ($5,000.00) Dollars in cash on the Effective Date. Further, Prior
Employee acknowledges and agrees that the terms of this Agreement contained
herein are

 

(INITIALED: BF, MO)

 

reasonable in light of the good, adequate and valuable consideration which Prior
Employee shall receive pursuant to the Purchase Agreement.

 

9.             Waiver.  The waiver by either party of any breach of this
Agreement by the other party shall not be effective unless in writing, and no
such waiver shall operate or be construed as the waiver of the same or another
breach on a subsequent occasion.

 

10.           Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to the conflicts of laws provisions thereof.

 

11.           Amendment.  No amendment or modification of this Agreement shall
be valid or binding upon Employer or Prior Employee unless made in writing and
signed by the parties hereto.

 

12.           Captions and Section Headings.  Captions and section headings used
herein are for convenience only and are not a part of this Agreement and shall
not be used in construing it.

 

13.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have duly been given if
delivered or if mailed, by United States certified or registered mail, prepaid
to the party to which the same is directed at the following addresses (or at
such other addresses as shall be given in writing by the parties to one
another):

 

a.             If to Prior Employee:

 

 

Richard Richardson

 

2171 Manana Drive

 

Dallas, TX 75202

 

 

 

With copy to:

 

 

 

Arthur F. Selander

 

Attorney at Law

 

2001 Bryan Tower, Ste. 1800

 

Dallas, TX 75201

 

b.             If to Employer:

 

 

VCG Holding Company

 

Attn: Mike Ocello

 

390 Union Blvd., Suite 540

 

Lakewood, CO 80228

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

with a copy to:

Martin A. Grusin

 

780 Ridge Lake Boulevard

 

Suite 202

 

Memphis, TN 38120

 

Facsimile: (901) 682-3590

 

Notices delivered in person shall be effective on the date of delivery.  Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.

 

14.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed original, but all of which together
shall constitute one and the same instrument.

 

15.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to its subject matter
and any and all prior agreements, understandings or representations with respect
to the subject matter hereof are terminated and canceled in their entirety and
are of no further force or effect, but specifically excluding the Purchase
Agreement and the agreements, documents and instruments provided for therein.

 

IN WITNESS WHEREOF, Prior Employee and Employer have each executed and delivered
this Agreement as of the date first written above.

 

 

/s/ Richard Richardson

 

 

Richard Richardson, Prior Employee

 

 

 

 

 

VCG HOLDING COMPANY,

 

A Colorado corporation

 

 

 

By:

 

/s/ Micheal L. Ocello

 

 

Title:

 

President

 

 

 

(INITIALED: BF)

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.17

OWNERSHIP OF CORPORATE STOCK

 

Bryan S. Foster hereby certifies that he is the sole owner of 100% of the shares
of stock in the business known as Manana Entertainment, Inc. d/b/a Jaguar’s Gold
Club Dallas possessing both legal and beneficial interests, as of the Effective
Date pursuant to the Stock Purchase Agreement entered into between VCG Holding
Company and Manana Entertainment, Inc. d/b/a Jaguar’s Gold Club Dallas and Bryan
S. Foster dated October 26, 2007 (“Agreement”) and that such Shares, as of the
Effective Date, are free and clear of all liens, claims, charges and
encumbrances of any kind or nature whatsoever, and at such time the
authorization of no other person or entity shall be required in order to
consummate the transactions contemplated in this Agreement.

 

 

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster

 

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.2(e)

OFFICER’S CERTIFICATE

 

MANANA ENTERTAINMENT, INC.

 

Officer’s Certificate

 

Pursuant to the provisions of the Stock Purchase Agreement dated October 26,
2007 (the “Purchase Agreement”), among Manana Entertainment, Inc. d/b/a Jaguar’s
Gold Club Dallas and Bryan S. Foster (hereinafter collectively referred to as
“Sellers”) and VCG Holding Company (“Purchaser”), and with the understanding
that capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to them in the Purchase Agreement, the undersigned hereby
certifies that:

 

1.             I am the duly elected President of Manana Entertainment, Inc.
(“Company”), and that, as such, I am authorized to execute this Officer’s
Certificate on behalf of the Company.

 

2.             All of the representations and warranties made by the
undersigned, whether made individually or on behalf of the Company, in the
Purchase Agreement are true and correct on and as of the Effective Date with the
same force and effect as though such representations and warranties as,
individually or in the aggregate, do not have a Material Adverse Effect.

 

3.             Company has performed and complied in all material respects with
all covenants and agreements required by the Purchase Agreement to be performed
or complied with by it on or prior to the Effective Date.

 

IN WITNESS WHEREOF, I have hereunto set my hand this the 26th day of October,
2007.

 

 

MANANA ENTERTAINMENT, INC.

 

 

 

 

 

By:

 

/s/Bryan S. Foster

 

 

Title:

 

President

 

 

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.2(f)

SECRETARY’S CERTIFICATE

 

MANANA ENTERTAINMENT, INC.

Secretary’s Certificate

 

Pursuant to the provisions of that certain Stock Purchase Agreement dated as of
October 26, 2007 (the “Purchase Agreement”), by and among Manana Entertainment,
Inc. d/b/a Jaguar’s Gold Club Dallas and Bryan S. Foster (hereinafter
collectively referred to as “Sellers”) and VCG Holding Company (“Purchaser”),
and with the understanding that capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to them in the Purchase
Agreement, the undersigned hereby certifies that:

 

1.             I am the duly elected Secretary of Manana Entertainment, Inc.
(the “Company”) and that, as such, I am authorized to execute this Secretary’s
Certificate on behalf of the Company.

 

2.             Attached hereto as Exhibit A is Schedule 4.1(b) which is a true,
correct and complete copy of said Schedule, and I hereby certify that Manana,
Inc. is validly organized and in good standing and nothing in the Charter of the
Company and all Amendments thereto in any manner whatsoever prevent myself or
the Company from performing all of its obligations pursuant to the Purchase
Agreement referred to hereinabove.

 

3.             Attached hereto as Exhibit A is Schedule 4.1(b) which is a true,
correct and complete copy of said Schedule, and I hereby certify that nothing in
the Bylaws of Manana Entertainment, Inc. and all Amendments thereto in any
manner whatsoever prevent myself or the Company from performing all of its
obligations pursuant to the Purchase Agreement referred to hereinabove.

 

4.             Attached hereto as Exhibit B is a true, correct and complete copy
of the resolution adopted by the officers and shareholder of the Company by
unanimous written consent in accordance with applicable law and the Charter of
Company, and such resolution has not been amended, modified, rescinded or
revoked, and remains in full force and effect on the date hereof.

 

5.             The individuals named below are duly authorized representatives
of the Company, with authority to execute and deliver the Purchase Agreement and
other agreements, documents and instruments to be executed and delivered by
Company in connection therewith, and the signatures set forth opposite their
names are their true and genuine signatures.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

Name

 

Position

 

Signature

 

 

 

 

 

Bryan S.Foster

 

President

 

/s./ Bryan S. Foster

 

 

 

IN WITNESS WHEREOF, I have hereunto set my hand this 26th day of October, 2007.

 

 

/s/ Bryan S. Foster

 

 

Secretary

 

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO SCHEDULE 11.2(f)

 

EXCEPTIONS TO STATEMENT ON LOST RECORDS

 

Bryan S. Foster hereby states and affirms the following as part of the purchase
of the Stock Purchase Agreement dated the 26th day of October, 2007, by and
among VCG Holding Company and Manana Entertainment, Inc. d/b/a Jaguar’s Gold
Club Dallas and Bryan S. Foster (Agreement):

 

1.             He is the sole owner and Shareholder of all of the Shares of
Stock of Manana Entertainment, Inc. (the Business); and

 

2.             That the Shares, certificates, corporate minute books, stock
transfer ledgers, regulations, and seals (if any) of the Business either have
been delivered or do not exist any more or are lost; and

 

3.             Nothing contained in the items set forth in 2 above in any way
has or had any effect on his ability and authority to perform all of his and the
Business’ obligations, representations, covenants and warranties contained in
the Agreement nor does same have any Material Adverse Effect as that term is
defined in the Agreement on the Business.

 

 

/s/ Bryan S. Foster

 

 

 

Bryan S. Foster

 

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO SCHEDULE 11.2(f)

 

RESOLUTION OF SOLE SHAREHOLDER OF

MANANA ENTERTAINMENT, INC.

D/B/A

JAGUAR’S GOLD CLUB DALLAS

 

A special meeting of the sole Shareholder of Manana Entertainment, Inc. (the
“Company”), notice having been waived by the Shareholder as reflected
hereinbelow, was held at the principal office of the Company on the 26th day of
October, 2007.

 

Present was:  Bryan S. Foster.

 

On motion duly made and carried, it was:

 

RESOLVED, that Manana Entertainment, Inc. shall be sold to VCH Holding Company,
as evidenced by a Letter of Intent entered into between Niko Foster and Rich
Richardson, individually and on behalf of Jaguar’s and VCG Holding Corp., for
the sale of Manana Entertainment, Inc. to VCG Holding Company, and Bryan S.
Foster be and is hereby authorized and empowered herein to (i) negotiate such
terms and conditions for this purchase as he deems fit and appropriate; and (ii)
to execute and deliver any and all documents in the name of the Company
requisite to the sale.

 

The undersigned waive all required notice and affirm the decisions reached
herein.

 

 

MANANA ENTERTAINMENT, INC.

 

 

 

 

 

 /s/ Bryan S. Foster

 

 

Bryan S. Foster, Shareholder

 

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.2(h)

TWO TITLE POLICIES

 

 

We have omitted the Title Policy we deemed it to not be material.

 

--------------------------------------------------------------------------------


 

CLOSING STATEMENT

 

--------------------------------------------------------------------------------


 

PURCHASER’S STATEMENT

 

--------------------------------------------------------------------------------


 

PURCHASER’S STATEMENT

 

Date: October 26, 2007

GFNo: 0779408229LM

 

Sale From:

 

Bryan S. Foster
2171 Manana
Dallas, TX 75220

To:   VCG Holding Company

 

 

 

 

Property:

 

2151 Manana Drive Dallas, TX
2151 Manana Drive
Dallas, TX

 

 

Purchase Price

 

$

6,520,000.00

 

 

 

 

 

 

Plus: Charges

 

 

 

 

Escrow Fee to United Title of Texas

 

$

850.00

 

Non Compete - Dallas Fee

 

$

10,000.00

 

Leasehold OTP to United Title of Texas

 

$

12,234.00

 

2007 Property Taxes CAD 00-00060-193-000-1200 to Dallas County

 

 

 

 

Tax Assessor Col

 

$

8,368.28

 

2007 Property Taxes CAD# 00-65080-00D-005-0000 to Dallas County

 

 

 

 

Tax Assessor Col

 

$

27,371.63

 

Security Deposit

 

$

25,000.00

 

 

Total Charges

 

$

83,823.91

 

 

Gross Amount Due By Purchaser

 

$

6,603,823.91

 

Less: Credits

 

 

 

 

Earnest Money

 

$

150,000.00

 

 

Total Credits

 

$

150,000.00

 

 

Balance Due by Purchaser

 

$

6,453,823.91

 

 

Compliments of United Title of Texas

 

--------------------------------------------------------------------------------


 

Purchaser understands the Closing or Escrow Agent has assembled this information
representing the transaction from the best information available from other
sources and cannot guarantee the accuracy thereof. The lender involved may be
furnished a copy of this statement.

 

Purchaser understands that tax and insurance prorations and reserves were based
on figures for the preceding year or supplied by others or estimates for the
current year, and in the event of any change for current year, all necessary
adjustments must be made between Purchaser and Seller direct.

 

The undersigned hereby authorizes United Title of Texas to make expenditure and
disbursements as shown above and approves same for payment. The undersigned also
acknowledges receipt of Loan Funds, if applicable, in the amount shown above and
a receipt of a copy of this Statement

 

 

United Title of Texas

 

VCG Holding Corporation, a Colorado Corporation

 

 

 

 

 

By 

/s/ Linda Miller

 

 

/s/ Micheal Ocello

 

 

Linda Miller

 

BY:

Micheal Ocello, President

 

2

--------------------------------------------------------------------------------


 

SELLER’S STATEMENT

 

--------------------------------------------------------------------------------


 

SELLER’S STATEMENT

 

Date: October 26, 2007

GFNo: 0779408229LM

 

Sale From:

 

Bryan S. Foster

 

To:     VCG Holding Company

 

 

2171 Manana
Dallas, TX 75220

 

 

 

Property:

 

2151 Manana Drive Dallas, TX
2151 Manana Drive
Dallas, TX

 

 

 

Sales Price

 

$

6,520,000.00

 

Reimbursements/Credits

 

 

 

 

Non Compete - Dallas Fee

 

$

10,000.00

 

Security Deposit

 

$

25,000.00

 

 

Total Reimbursements/Credits

 

$

35,000.00

 

 

Gross Amount Due to Seller

 

$

6,555,000.00

 

Less: Charges and Deductions

 

 

 

 

Escrow Fee to United Title of Texas

 

$

850.00

 

Payoff to Kevin Richardson to Kevin Richardson

 

$

5,000.00

 

 

Total Charges and Deductions

 

$

5,850.00

 

 

Net Amount Due to Seller

 

$

6,549,150.00

 

 

Compliments of United Title of Texas

 

--------------------------------------------------------------------------------


 

Seller understands the Closing or Escrow Agent has assembled this information
representing the transaction from the best information available from other
sources and cannot guarantee the accuracy thereof. The lender involved may be
furnished a copy of this statement.

 

Seller understands that tax and insurance prorations and reserves were based on
figures for the preceding year or supplied by others or estimates for the
current year, and in the event of any change for current year, all necessary
adjustments must be made between Purchaser and Seller direct.

 

The undersigned hereby authorizes United Title of Texas to make expenditure and
disbursements as shown above and approves same for payment. The undersigned also
acknowledges receipt of Loan Funds, if applicable, in the amount shown above and
a receipt of a copy of this Statement.

 

 

United Title of Texas

 

 

 

 

 

 

By

/s/ Linda Miller

 

 

/s/ Bryan S. Foster

 

 

Linda Miller

 

Bryan S. Foster

 

2

--------------------------------------------------------------------------------


 

ASSIGNMENT OF GROUND LEASE

 

This ASSIGNMENT OF GROUND LEASE (“Assignment”) is made and entered into
effective as of the 26th day of October, 2007, by and between VCG Holding
Company, a Colorado corporation (“Assignor”), Manana Entertainment, Inc., a
Texas corporation d/b/a Jaguar’s Gold Club Dallas, a Texas corporation
(“Assignee”) and Bryan S. Foster (“Landlord”).

 

R E C I T A L S:

 

A.            Landlord or its predecessor in interest, and Assignor or its
predecessor in interest, have heretofore entered into that certain lease dated
October 26, 2007, for premises (the “Premises”) described in Exhibit “A,”
located at 2151 Manana Drive, Dallas, Texas (such lease shall hereinafter be
referred to collectively as the “Lease”).

 

B.            Assignor desired to assign all of its right, title and interest in
the Lease to Assignee, Assignee desires to accept and assume the same, and
Landlord is willing to consent to the proposed Assignment, all on the terms and
conditions hereof.

 

A G R E E M E N T:

 

NOW THEREFORE, in consideration of the mutual terms and conditions herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Assignment.  Assignor hereby TRANSFERS, ASSIGNS, GRANTS AND
CONVEYS to Assignee, all of Assignor’s right, title and interest, in, to and
under the Lease, including any security deposit or prepaid rent thereunder. 
Notwithstanding the foregoing, Assignor reserves the right to receive any funds
or overpayments from Landlord relating to the period prior to the Effective Date
hereof.  Assignor hereby agrees to remain liable for and as guarantor of all
obligations of tenant under the Lease both before and after the Effective Date
of this Assignment, through the principal and any extended term.  Assignor will
not be released from any liability by further assignment or subletting, whether
or not Assignor has received notice or has consented to the same.  Landlord will
have all remedies against Assignor as are provided in the Lease in the same
manner as if this Assignment had not been made.  The exercise by Landlord of any
remedy against Assignee will not preclude Landlord from the exercise of the same
or other remedies against Assignor at the same or different times.

 

2.             Acceptance.  Assignee hereby accepts the Assignment granted
herein, and assumes and agrees to make all payments and to perform all other
obligations of Assignor as the tenant under the Lease accruing from and after
the Effective Date of this Agreement.  The exercise by Landlord of any remedy
against Assignor will not preclude Landlord from the exercise of the same or
other remedies against Assignee at the same or different times.  In recognition
that Landlord must continue to have all remedies

 

(INITIALED: BF, MO)

 

otherwise available to Landlord for defaults under the Lease, including the
right to apply any security deposit, terminate the Lease and/or recover
possession, regardless of whether Assignor or Assignee committed such defaults,
Assignee’s liability hereunder will in no way be limited to those matters
arising after the Effective Date, but will extend to any and all obligations
under the

 

--------------------------------------------------------------------------------


 

Lease arising prior to the Effective Date, as well as the performance of all
obligations arising thereafter.

 

3.             Effective Date.  The effective date of this Assignment is October
26, 2007 (“Effective Date”).  As between Assignor and Assignee, All obligations
under the Lease arising, accruing or relating to the period before the Effective
Date are allocated to Assignor and all obligations arising, accruing or relating
to the period thereafter shall be allocated to Assignee.  If the Effective Date
occurs other than at the end of any period for which rentals or other charges
under the Lease accrue or are due, than such rentals or other charges will be
prorated between Assignor and Assignee on a per diem basis.

 

4.             Representations; Indemnity.  As between Assignor and Assignee,
without in any way affecting, limiting or waiving any rights of Landlord against
either Assignor or Assignee under the Lease, Assignor represents, warranty and
covenants with Assignee that as of the Effective Date: (i) the Lease is in full
force and effect; (ii) all sums due and payable under the Lease as of the
Effective Date have been paid in full; (iii) any amounts that become payable
after the Effective Date relating to the period prior to the Effective Date must
be paid by Assignor promptly; (iv) the Lease has been previously assigned,
subleased, extended, modified, or amended, except as noted in this Assignment;
(v) Assignor is not in default under any of its obligations under the Lease; and
(v) a true and correct copy of the Lease (including any amendments, prior
assignments, subleases, or extensions thereto) is attached hereto as Exhibit
“B”.  Assignor further represents and warrants to both Assignee and Landlord
that Landlord is not in default under any of the terms and provisions of the
Lease.  Landlord and Assignor warrant and represent to Assignee that the Lease
attached hereto as Exhibit “B” is a true, correct and complete copy of the Lease
and all amendments thereto.  ASSIGNOR AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS ASSIGNEE FROM AND AGAINST ANY AND ALL LIABILITY, COSTS OR DAMAGES
ARISING WITH RESPECT TO ANY BREACH OF THE FOREGOING, REPRESENTATIONS, WARRANTIES
OR COVENANTS.  ASSIGNEE AGREES TO INDMNIFY, DEFEND AND HOLD HARMLESS ASSIGNOR
FROM AND AGAINST ANY LIABILITY, COSTS OR DAMAGES ARISING WITH RESPECT OT ANY
BREACH OF THE LEASE AFTER THE EFFECTIVE DATE.

 

5.             Landlord’s Consent.  Landlord hereby consents to this Assignment
upon the terms and conditions set forth herein.  The failure or delay of
Landlord in seeking to enforce any provisions of the Lease or this Assignment
should not be deemed a waiver of rights or remedies that Landlord may have, or a
waiver of any subsequent breach of the terms and provisions therein or herein
contained.

 

(INITIALED: BF, MO)

 

6.              Notices.  Any notice given to party hereto must be given in the
manner required under the Lease.  The addresses set forth below supercede any
addresses for notices sent forth in the Lease.

 

If to VCG Corporation:

 

c/o Troy Lowry

390 Union Blvd., Suite 540

Lakewood, CO 80228

 

--------------------------------------------------------------------------------


 

Copy to:

 

Michael Ocello

1401 Mississippi Ave., Suite 10

Sauget, IL 62201

 

Copy to:

Martin A. Grusin

The Law Offices of Martin A. Grusin P.C.

780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

 

If to Landlord

 

Bryan S. Foster

2171 Manana Drive

Dallas, TX 75220

 

Copy to:

Kevin Richardson

6716 Valley View Lane

Sachse, TX 75048

 

With additional copy to:

Art Selander, Esq.

Quilling, Selander, Cummiskey & Lownds, P.C

2001 Bryan Tower, Ste. 1800

Dallas, TX 75201

 

7.             Successors.  Except as herein otherwise provided, this Assignment
will be binding upon and insure to the benefit of the parties, and their
respective heirs, executors, administrators, successors and assigns.

 

8.             Counterparts.  This Assignment may be executed in multiple
counterparts, each of which once executed, will be an original and fully-binding
on the parties so executing; and all such counterparts together constitute one
and the same agreement.

 

(INITIALED: BF, MO)

 

9.             Binding Offer.  This Assignment will not be binding until
executed and delivered by all three parties.

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first written above.

 

 

ASSIGNOR: VCG HOLDING COMPANY

 

 

 

 

 

BY:

 

/s/ Micheal L. Ocello

 

 

ITS:

 

President

 

 

--------------------------------------------------------------------------------


 

 

ASSIGNEE: MANANA ENTERTAINMENT,

 

INC.

 

 

 

BY:

 /s/ Bryan S. Foster

 

 

ITS:

 President

 

 

 

 

 

 

LANDLORD: BRYAN S. FOSTER

 

 

 

/s/ Bryan S. Foster

 

 

BRYAN S. FOSTER

 

 

SCHEDULE 5.9

REAL PROPERTY

 

GROUND LEASE AGREEMENT

 

THIS LEASE is made the 26th day of October, 2007, to be effective upon the
Effective Date as defined in the Stock Purchase Agreement executed by the
parties hereto simultaneously with the execution of this Ground Lease Agreement,
by and between VCG Holding Company, a Colorado corporation (“VCG” or “Tenant”),
and Bryan S. Foster (“Landlord”).

 

A.            Landlord is the owner of the Premises being commonly known as 2151
Manana Drive, Dallas, Texas, as described in the legal description attached
hereto and made a part hereof as Exhibit “A” (“Premises” or “Leased Premises”).

 

--------------------------------------------------------------------------------


 

B.            Landlord desires to lease the Premises to Tenant, and Tenant
desires to take and lease the Premises from Landlord.

 

NOW, therefore, for and in consideration of the rents reserved hereunder and the
terms and conditions hereof, Landlord hereby rents, demises, and leases to
Tenant, and Tenant takes and leases from Landlord the Premises, all upon the
following terms and conditions.

 

ARTICLE I

TERM OF LEASE AND USE OF PREMISES

 

1.1           Term.  The term of the Lease shall commence on the Effective Date,
as that term is defined in the Stock Purchase Agreement executed by the parties
simultaneously hereto, and shall end on the last day of the 60th month from the
Effective Date.

 

1.2   Extended Term. Landlord shall grant the option to Tenant four 5-year
options to renew this Lease. Tenant shall provide written notice of election to
decline such option 90 days prior to the expiration of the initial or subsequent
terms described above or this Lease shall automatically extend to the succeeding
renewal period.  Each option period shall be at an increased rate of 10%
increase over the prior term’s rental obligation.

 

1.3           Initial Rental Obligation.  Tenant shall pay Twenty-Five Thousand
($25,000.00) Dollars to Landlord on the 1st day of each month and continuing
thereafter on a monthly basis for the first term and each and every month during
the term (“Monthly Rent”).  Tenant shall pay to Landlord the pro rata portion of
the rent due from the Effective Date through the last day of the month in which
the Effective Date occurs, and said Monthly Rent shall thereafter be paid on a
regular and continuing basis as stated in this Section,

 

1.4           Use of Premises.  The Leased Premises shall be used and occupied
as an adult entertainment facility, or adult cabaret, or for such other lawful
purpose as Tenant may elect, so long as Tenant obtains and maintains a
Specialized Certificate of Occupancy and the Dallas License, as that term is
defined in the Stock Purchase Agreement executed simultaneously hereto, or the
equivalent to operate as an adult cabaret.

 

(INITIALED: BF, MO)

 

1.5           Compliance with the Law.  In its use and occupancy of the Leased
Premises, and the exercise of its rights hereunder, Tenant shall, at its sole
cost and expense, promptly comply with all federal, state, county, or municipal
laws, ordinances, rules, regulations, directives, orders and/or requirements
(collectively “Governmental Regulations”) now in force or which may hereafter be
in force with respect to the Premises due specifically to Tenant’s use and
occupancy of the Premises and Tenant’s business conducted thereon.  Tenant shall
not permit any use of the Leased Premises which would directly or indirectly
violate any such law, ordinance, regulation or direction, or which may be
dangerous to any of the personal property located at the Premises.

 

1.6           Assignment and Subletting.  Tenant shall have the right to
sublease all or any part of the Leased Premises subject to the terms hereof
without the consent of the Landlord, so long as Tenant remains primarily liable
for all terms hereof, and the Landlord shall not be required to engage in any
manner with the sub-tenant.

 

--------------------------------------------------------------------------------


 

1.7           Assignment by Landlord.  Landlord shall have the right to assign
this Lease, collaterally or otherwise, without Tenant’s consent; provided,
however, that Landlord shall give written notice to Tenant of any proposed
assignment at least thirty (30) days prior thereto.  No assignment by Landlord
shall alter the rights of Tenant hereunder, and all of the recitals, terms,
covenants, and conditions of this Lease shall remain in full force and effect
upon the assignment.  Upon any assignment by Landlord, Tenant shall make rental
payments to the assignee unless and until the assignee actually delivers to
Tenant a written notice directing rental payments to thereafter be made to the
assignor.  In the event of the transfer and assignment by Landlord of its
interest in the Lease and in the Premises to a person expressly assuming
Landlord’s obligations under this Lease, Landlord shall remain liable hereunder
unless released by the Tenant in which case Tenant agrees to look solely to such
successor in interest of the Landlord for performance of such obligations.  Any
security given Tenant to Landlord to secure Tenant’s obligations hereunder may
be assigned and transferred by Landlord to such successor-in-interest and
Landlord will thereby be discharged of any further obligations relating thereto.

 

1.8           Tenant agrees to deposit with Landlord the sum of Twenty-Five
Thousand ($25,000.00) Dollars, which sum shall be held by Landlord, without
liability for interest, as security for the performance of Tenant’s obligations
under this Lease, it being expressly understood and agreed that this security
deposit is not an advance rental deposit, or a measure of Landlord’s damages in
case of Tenant’s default.  Upon each occurrence of a Tenant Default (hereinafter
defined), Landlord may use all or part of the security deposit to pay past due
rent or other payments due Landlord under this Lease, and the cost of any other
damage, injury, expense or liability caused by such Tenant Default without
prejudice to any other remedy provided herein or provided by law.  On demand,
Tenant shall pay Landlord the amount that will restore the security deposit to
its original amount.  The security deposit shall be deemed the property of
Tenant and any remaining balance of such security deposit not used by the
Landlord pursuant to this Lease shall be returned by Landlord to Tenant within
sixty (60) days after Tenant’s obligations under the Lease have been fulfilled. 
Notwithstanding any terms or provisions hereof to the contrary, the Security
Deposit shall be returned to Tenant in the event that Tenant terminates this
Lease in accordance with its terms.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

1.9           Late Charges.  If Tenant fails to pay any installment of Monthly
Rent on or before the fifteenth (15th) day of the calendar month, then Tenant
shall pay to Landlord, in addition to the installment of Monthly Rent, five
percent (5%) of such installment, as a late payment fee. Notwithstanding the
foregoing, Landlord shall provide notice to Tenant if any installment of Monthly
Rent is not paid on or before the fifteenth (15th) day of the calendar month.

 

ARTICLE II

ADDITIONAL RENT

 

2.1           Additional Rental Obligation.  In addition to the rental sum
described above, Tenant shall pay the following:

 

a. Utilities. Tenant shall promptly pay and discharge the cost of all utilities
in connection with Tenant’s use of the Leased Premises and Building thereon. In
the event that any such utility charge is unpaid, Landlord may, at its option,
pay and discharge such charge, notifying Tenant of such payment and forthwith
being reimbursed on demand for such payment by Tenant;

 

b. Taxes. Tenant shall pay, before they become delinquent, any ad valorem taxes,
including but not limited to real estate and personal property taxes, waste
disposal assessments, or other assessments for public or municipal improvements
that are assessed or imposed upon the Leased Premises and Building thereon
during the time of the Lease including all such taxes for the year 2007.
Landlord shall furnish to Tenant within five days after receipt of any such tax
or assessments which shall be levied on the property. Tenant shall promptly pay
the real estate and personal property taxes, assessments or other costs imposed
upon the land, prior to such obligation becoming delinquent, evidencing an
official receipt as paid in full and providing same to Landlord. Tenant shall
pay before delinquency any and all taxes on the real estate and personal
property which are levied or assessed and/or which become payable during the
Lease Term for the year 2007 upon all or any part of the Building, improvements,
equipment, furniture, fixtures, and other personal property, although same may
be assessed and taxed with the real property.

 

c. Insurance. Tenant shall procure and maintain, and pay all premiums, fees and
charges for the purpose of procuring and maintaining continuously throughout the
Term: (i) insurance on the Improvements (including building and fixtures on the
Premises) against loss or damage by fire or other casualty with endorsements
providing what is commonly known as all risk fire and extended coverage (but not
including flood or earthquake coverage), vandalism and malicious mischief
insurance, in an amount equal to the full replacement cost thereof; and (ii)
general liability insurance with a combined single limit of not less than One
Million Dollars ($1,000,000.00) for any bodily injury or property damage, with a
deductible that is consistent with Tenant’s insurance practices. Landlord may
procure and maintain general liability insurance. All property, casualty and
other policies of insurance referred to in this Lease shall include the other
party, as their interest may appear, as additional insureds, shall insure such
party against liability arising out of the other party’s negligence or, to the
extent typically covered by a standard policy of commercial general liability
insurance, the negligence of any other person, firm or corporation and contain a
contractual liability endorsement for liabilities assumed by the other party
under this Lease. All policies procured hereunder shall be on standard policy
forms issued by insurers of recognized responsibility, rated APlusXII or better
by Best’s Insurance Rating Service, qualified to do business in Texas. A
certificate of such insurance shall be delivered to the other party prior to the
Lease Commencement Date and thereafter not less than fifteen (15) days after the
expiration thereof and shall provide that such policy may not be cancelled or
modified except upon not less than thirty (30) days written notice to the other.
Any insurance required or permitted to be carried pursuant to this paragraph may
be carried under a policy or policies covering other liabilities and locations
of Landlord or Tenant; provided, however, that such

 

(INITIALED:  BF, MO)

 

--------------------------------------------------------------------------------


 

policy or policies shall apply to the property required to be insured as set
forth above and, with respect to Tenant, in an amount not less than the amount
of insurance required to be carried by Tenant.

 

d. Licenses. Tenant shall be liable for, and shall pay throughout the Term, all
license and excise fees and occupation taxes covering the adult cabaret
conducted on the Premises, including but not limited to any specialized
certificates of occupancy required.

 

2.2            Failure of Tenant to Provide Insurance. Should Tenant occupy the
Leased Premises without providing the required insurance coverage, Landlord, at
its option, may obtain the required insurance coverage and Tenant shall pay the
premiums for same as additional rent within five days of the receipt of notice
of payment from Landlord.

 

2.3            Failure to Pay Taxes. Should Tenant fail or refuse to pay any
real estate or personal property taxes, waste disposal assessments, or other
assessments for public or municipal improvements, Landlord shall elect to pay
same, after giving written notice to Tenant of its intent to do so, and Tenant
shall reimburse Landlord for the payment as additional rent within five days of
the receipt of notice of payment from Landlord.

 

ARTICLE III

REPAIRS AND MAINTENANCE

 

3.1            Maintenance.

 

a. Tenant shall, at its own expense, keep in good repair buildings and fixtures
as found on the Leased Premises, including without limitation the heating and
air conditioning systems, plumbing, lighting and electrical systems, partitions,
exterior and interior doors, windows (including plate glass), fixtures and the
interior of walls, floors and ceilings and comply with all governmental
requirements as to the condition of the Leased Premises.

 

b. Exterior maintenance of the Leased Premises shall be provided by Tenant.

 

3.2            Liens.  Tenant will not create or permit to be created or remain,
and will promptly discharge, at its sole cost and expense, any lien, encumbrance
or charge upon the Leased Premises and Building thereon or any part thereof or
upon Tenant’s leasehold interest therein, which arises out of the use or
occupancy of the Leased Premises and Building thereon by Tenant or by reason of
any labor and material furnished or claimed to have been furnished to Tenant or
by reason of any construction, addition, or alteration, on any part of the
Leased Premises by Tenant. Landlord, at its sole option, may cause to be
discharged any lien, encumbrance or charge upon the Leased Premises, or any part
Thereof or upon Tenant’s leasehold interest therein. Tenant shall immediately
pay to Landlord on demand an amount equal to the cost of discharging such
interest, plus all fees and expenses reasonably incurred in connection
therewith, including, but not limited to reasonable attorney’s fees.

 

ARTICLE IV

OPTION

 

4.1            First Right of Refusal.  Landlord hereby grants to Tenant (VCG) a
first right of refusal to purchase the property during the term and any
extensions of this Lease Agreement.

 

(INITIALED:  BF, MO)

 

--------------------------------------------------------------------------------


 

4.2            Option to Purchase.  Landlord hereby grants the Tenant an option
to purchase the Leased Premises, at any time on or after the 10th year
anniversary date of this Lease Agreement, at fair market value but in no event
less than Three Million Dollars ($3,000,000.00) provided that Tenant is not in
default under the terms of the Lease and the Lease has not otherwise been
terminated. In determining fair market value, an appraiser shall be obtained and
shall value the property as an adult cabaret. In no event shall the fair market
value be less than Three Million Dollars ($3,000,000.00) at the time of the
evaluation.

 

4.3            Right of Reversion.  Should Tenant or its assigns fail or refuse
to exercise its option to purchase as herein described, and the term of the
Lease or any extensions thereof end, then the title and ownership of the
Improvements (including the building), Fixtures and Personal Property related to
2151 Manana Drive, Dallas, Texas and the Leased Premises shall revert back to
the Landlord. At the expiration of the Term, Tenant, if requested by Landlord,
shall execute any and all documents necessary to evidence that ownership and
title to the aforementioned Improvements (including the building), Fixtures and
Personal Property is in Landlord and to extinguish and remove any cloud or
potential cloud on the title to the Premises and/or the Improvements

 

ARTICLE V

LOSS OR DESTRUCTION

 

5.1           Loss or Destruction.  Pursuant to a Stock Purchase Agreement dated
October 26, 2007, having an Effective Date as defined in said Stock Purchase
Agreement (“Purchase Agreement”), VCG will purchase the building currently
erected on the Leased Premises. Should the building be destroyed or damaged by
fire or other disaster, Tenant shall have the option as follows:

 

a. rebuild the building in a quality and manner at least as good as the quality
and manner of the building as of the Effective Date of the Purchase Agreement.
The work of repair or restoration, which shall be completed with due diligence,
shall be commenced within a reasonable time after the damage or loss occurs; or

 

b. pay the insurance proceeds received for the destruction or loss of the
building to Landlord, unless Tenant shall exercise the options contained in
Article IV hereof.

 

Neither Monthly Rent nor any other rental hereunder shall abate while the
Improvements are being repaired or restored; provided, however, in the event the
Leased Premises cannot be used for the operation of the business due to the
extent of the loss or destruction there shall be a 120 day abatement in Monthly
Rent due under the :Lease and there shall be a corresponding extension of the
lease term not to exceed four (4) months.

 

ARTICLE VI

EARLY TERMINATION

 

6.1            Right to Terminate. Landlord hereby grants Tenant the limited
right to early termination of the Lease Agreement herein, at the option of
Tenant, should the Leased Premises lose the right to operate as an adult cabaret
due to a change in local, state, or federal law which prevent its ordinary use
as an adult cabaret. The early termination rights herein are solely provided and
may only be exercised in the event Tenant has lost the use of the Leased
Premises and Building and Improvements for the permitted use as an adult cabaret
through a change in local, state, or federal law which prevent its ordinary use
as an adult cabaret. Tenant has no other early termination right. It is
expressly understood by Landlord and Tenant that Tenant shall not be allowed
early termination for its loss of use of the Leased Premises as an adult cabaret
as a result of Tenant’s actions and inactions, during the

 

(INITIALED:  BF, MO)

 

--------------------------------------------------------------------------------


 

operation of the Business, which result in the loss of the ability to use the
Leased Premises as an adult cabaret.

 

ARTICLE VII

CONDEMNATION

 

7.1           Condemnation/Eminent Domain.

 

a. Condemnation.  If the Leased Premises are taken by any authorized entity by
eminent domain or by private sale to a governmental authority under the threat
thereof, or if part of the Leased Premises is taken so as to substantially
interfere with the use thereof, then Tenant shall have the option, to be
exercised within sixty (60) days after the taking, to terminate this Lease by
notice to Landlord, which termination shall be deemed to be effective as of the
date the condemning authority takes title or possession, whichever first occurs,
and all rentals shall be paid up to that date. In such an event all ownership
and title to the Improvements (including building), Fixtures and Personal
Property revert back to Landlord.

 

b. Rights in Awards. In the event Tenant does not exercise his right to
terminate the Lease, Landlord and Tenant will be entitled to share any
condemnation award according to their respective interests.

 

c. Apportionment of Partial Award. If there occurs a Partial Taking and Tenant
elects not to terminate the Lease, Landlord and Tenant shall be entitled to
receive and retain such separate awards and portions of lump sum awards as may
be allocated to their respective interests in any condemnation proceedings, or
as may be otherwise agreed, taking into consideration the fact that Landlord’s
interest in the premises is limited to the Land, as encumbered by this Lease, a
reversionary interest in the Improvements (including building), Fixtures and
Personal Property upon the expiration of the Term or termination of the Lease,
and the right to receive rent hereunder. If the Premises shall be restored as
herein provided, Tenant shall first be entitled to recover the costs and
expenses incurred in such restoration out of any such award. Thereafter, if the
condemning authority does not make separate awards and the parties are unable to
agree as to amounts that are to be allocated to the respective interests of
Landlord and Tenant, then each party shall select an independent M.A. I. real
estate appraiser (an “Appraiser”). Each appraiser shall separately determine the
amount of the balance of the condemnation award that is to be allocated to the
interests of Landlord and Tenant. If the percentage of the balance of the total
award each Appraiser allocates to Landlord (a) are within ten (10%) of each
other, the two (2) allocations shall be averaged and such average shall be the
final allocation of the award, or (b) are not within ten (10%) of each other,
the two Appraisers shall then select a third Appraiser who shall independently
allocate the award between Landlord and Tenant, and the middle of such three (3)
allocations shall be the final allocation of the award.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

ARTICLE VIII ENVIRONMENTAL/HAZARDOUS

SUBSTANCES

 

8.1           Discharge.  “Discharge” shall mean the releasing, spilling,
leaking, leaching, disposing, pumping, pouring, emitting, emptying, dumping,
presence, use, handling, treatment, manufacture, transportation, generation,
storage or sale of Hazardous Substances at, in, on, under or emanating to or
from the Premises, the Common Areas or the Development, directly or through
migration, or the threat thereof, regardless of whether the result of an
intentional or unintentional act or omission.

 

8.2           Environmental Documents.  “Environmental Documents” shall mean all
environmental documents in the possession or under the control of the producing
party concerning the Premises, the Common Areas or the Development, and their
environs, including without limitation, all sampling plans, cleanup plans,
preliminary assessment plans and reports, site investigation plans and reports,
remedial investigation plans and reports, remedial actions plans and reports, or
the equivalent, sampling results, sampling result reports, data, diagrams,
charts, maps, analysis, conclusions, quality assurance/quality control
documentation, correspondence to or from any Governmental Authority, submissions
to any Governmental Authority and directives, orders, approvals and disapprovals
issued by any Governmental Authority.

 

8.3            Environmental Law or Laws.  “Environmental Law” or “Environmental
Laws” shall mean each and every applicable federal, state, regional, county or
municipal environmental or health safety statute ,ordinance, rule, regulation,
order, code, directive or requirement, relating to the environment, Hazardous
Substances or health or safety, including without limitation the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq.; the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
42 U.S.C. §9601 et seq.; the Water Pollution and Control Act, 33 U.S.C. §1251 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Clean Water
Act, 33 U.S.C. §1251 et seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; and
the Tank Laws (as defined below), now or hereafter existing, together with all
successor statutes, ordinances, rules, regulations, orders directives, or
requirements now or hereafter existing.

 

8.4           Governmental Authority.  “Governmental Authority” shall mean the
federal, state, regional, county or municipal government, or any department,
agency, bureau or other similar type body obtaining authority therefrom or
created pursuant to any applicable statutes, ordinances, rules, regulations,
orders, codes, directives or requirements now or hereafter existing.

 

8.5            Hazardous Substance or Hazardous Substances.  “Hazardous
Substance” or “Hazardous Substances” shall mean any substance, material, waste,
toxic substance, hazardous substance, hazardous waste, solid waste, pollution,
pollutant, irritant or contaminant, including without limitation, petroleum,
petroleum byproducts or derivatives, asbestos, polychlorinated biphenyls, mold
or other bacterial matter, as defined, listed or referred to in any
Environmental Law, together with any amendments thereto, regulations promulgated
thereunder and all substitutions thereof. Hazardous Substances shall not include
Hazardous Substances used in the Tenant’s customary business operations provided
same are used in such quantities and handled in such manner as allowed/required
under applicable Environmental Laws.

 

8.6           Environmental Notice.  Environmental Notices” shall mean, in
addition to its ordinary meaning, any communications of any nature, whether in
the form of correspondence, memoranda, order, directives or otherwise.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

8.7           Remediate or Remediation.  “Remediate” or “Remediation” shall mean
all actions to investigate and clean up or respond to any known, suspected or
threatened Discharge of a Hazardous Substance, including without limitation;
environmental

 

investigation, monitoring and sampling; installation, maintenance and removal of
monitoring wells; removal, treatment, neutralization or containment of any
Hazardous Substance; storage of excavated materials; and installation,
maintenance, storage and removal of machinery and equipment used in connection
with the Remediation, to the extent necessary to comply with the applicable
Environmental Laws.

 

8.8            Tank Laws.  “Tank Laws” shall mean all federal, state, regional,
county, or municipal environmental statutes, ordinances, rules or regulations
relating to the underground storage tanks, including, without limitation, the
Federal Underground Storage Law, subtitle 1 of the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. § 6901 et seq. together with any amendments
thereto, regulations promulgated thereunder and all substitutions thereof, and
any successor legislation and regulations.

 

8.9           Underground Storage Tanks. “Underground Storage Tanks” shall have
the meaning ascribed in such term under the Tank Laws, and shall also include
unregulated underground storage tanks used to store Hazardous Substances.

 

8.10          General Environmental Compliance Clauses

 

a. Presence and Use of Hazardous Substances. Neither Tenant nor Tenant’s agents
or contractors shall, without Landlord’s prior written consent, keep any
Hazardous Substances on or about the Premises, the Common Areas or the
Development, in violation of Environmental Laws.

 

b. Tenant’s Compliance with Environmental Laws. Tenant shall at Tenant’s own
expense, comply with any applicable transaction triggered Environmental Laws,
but only in the event of a closing of Tenant’s operations or transfer of
Tenant’s operations or change in the ownership of Tenant. If such compliance,
becomes necessary due to any action or omission of Landlord, or any third party
other than Tenant, including, without limitation, a trigger of a transaction
triggered Environmental Law due to a change in ownership of the Premises or the
Development, or a change in ownership of Landlord, then Landlord shall, at
Landlord’s own expense, promptly comply with such transaction triggered
Environmental Law. Notwithstanding anything in the contrary set forth in this
Section, and regardless of whether such compliance is triggered by Landlord or
Tenant, Tenant, shall only be responsible to investigate and Remediate Hazardous
Substances at the Premises in the most cost effective manner possible under the
circumstances to comply with applicable Environmental laws, and only to the
extent that the Hazardous Substances were Discharged by Tenant or Tenant’s
employees, agents or contractors. In all other respects, Landlord shall, at
Landlord’s own expense, and without interfering with the ongoing business
operations of Tenant in a commercially unreasonable manner, promptly comply with
such transaction triggered Environmental Laws, including without limitation
taking all other action required by applicable Environmental Laws with respect
to any Discharge of Hazardous Substances. Landlord hereby represents that to the
best of his knowledge that as of the date of execution of this Lease there
exists no violation of Environmental Laws as that term is defined herein,
provided however, if such violation arises as a result of any act prior to the
date of the execution of this Lease, Landlord shall be responsible for any and
all costs associated with such violation or remedy: provided further, nothing
herein shall be construed to prevent Landlord from seeking contribution and
indemnity from prior (i) title holders; (ii) tenants; (iii) any other generator
as that term is used in the definition of Environmental Laws; or (iv) any other
polluter.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

c. Information to Tenant.  At no expense to Tenant, Landlord shall promptly
provide all information reasonably requested by Tenant or any applicable
Governmental Authority with respect to Tenant’s obligations under this Section,
and shall promptly sign such affidavits, submissions and other documents
reasonably requested by Tenant or any applicable Governmental Authority.

 

d. Notice of Meetings. Tenant shall use commercially reasonable efforts to
notify Tenant in advance of all meetings scheduled by Landlord or Landlord’s
agents or contractors with any Governmental Authority with respect to the
Premises, the Common Area or the Development and shall have the right to attend
and participate in all such meetings.

 

ARTICLE IX

GENERAL PROVISIONS

 

9.1            Quiet Enjoyment.  Tenant shall, provided Tenant shall not be in
default hereunder, be permitted to peaceably and quietly hold and enjoy the
Leased Premises during the term hereof.

 

9.2            Access to Premises.  Landlord, its agents, servants, or employees
may enter the Premises at reasonable times with reasonable advance notice to
Tenant (or an authorized employee of Tenant at the Premises), and at any time,
upon reasonable notice to Tenant under the circumstances, in an emergency, to do
the following: inspect the Premises; comply with all laws, orders, ordinances
and requirements of any governmental unit or authority for which Landlord may be
responsible under this Lease, if any; show the Premises to prospective lenders
or purchasers and, during the ninety (90) days immediately prior to the
expiration of this Lease if Tenant declines to renew for an additional term in
accordance with the provisions of this Lease, to prospective tenants, but only
if all such showings are accompanied by a representative of Tenant if so
requested by Tenant; or post (on the Development, but not within or at the
entrance of the Premises) for sale or for lease signs; provided; however, that
all such entries shall be completed promptly in a good workmanlike manner so as
to cause the least practical interference to Tenant’s business and Tenant’s use
of the Premises. In all events, Landlord shall use commercially reasonable
efforts to minimize interference with the Premises and Tenant’s business
operations thereon. If Landlord’s entry materially and substantially interferes
with the conduct of Tenant’s business and/or cause damage to Tenant’s property
(and the entry is not needed because of Tenant’s default, negligence or willful
misconduct), then in such event the rent and any sums due and payable as
additional rents, shall abate in proportion to the extent of the interference
and Landlord shall be liable for any damage to Tenant’s property.

 

9.3            Mutual Indemnification.  Subject to the waiver of subrogation
provision, Tenant agrees to indemnify and hold Landlord harmless from any and
all losses, damages, liability, or expenses (including reasonable attorneys’
fees) incurred by Landlord, arising from loss of life, personal injury and/or
property damage, caused by or resulting from, in whole or in part, any negligent
act or omission or intentional misconduct of Tenant or any officer, agent,
contractor or employee of Tenant in the Development, in connection with Tenant’s
use of occupancy of the Premises. Subject to the waiver of subrogation
provision, Landlord agrees to indemnify and hold Tenant harmless from any and
all losses, damages, liability, or expenses (including reasonably attorneys’
fees) incurred by Tenant, arising from loss of life, personal injury and/or
property damage, caused by or resulting from, in whole or in part, any negligent
act or omission or intentional misconduct of Landlord or any officer, agent,
contractor or employee of Landlord, in connection with Landlord’s management and
operation of the Leased Premises.

 

9.4            Concurrent Negligence.  Notwithstanding the provisions of Mutual
Indemnification above, in the event of the concurrent negligence or intentional
misconduct of Tenant, its agents,

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

employees, sublessees, or contractors on the one hand and that the Landlord, its
partners, directors, officers, agents, employees, or contractors on the other
hand, which concurrent negligence or intentional misconduct results in injury or
damage to persons or property and relates to the construction, alteration,
repair, addition to, subtraction from, improvement to, or maintenance of the
Leased Premises, a party’s (the “Indemnifying Party”) obligation to indemnify
the other shall be limited to the extent of the Indemnifying Party’s negligence
and/or intentional misconduct, and that of its agents, employees, sublessees, or
contractors, including the Indemnifying Party’s proportionate share of
reasonable costs, attorneys’ fees, and expenses incurred in connection with any
claim, action, or proceeding brought with respect to such injury or damage.

 

9.5            Tenant’s Default.

 

a. Default. The occurrence of any one or more of the following events shall
constitute a default of this Lease by Tenant (a “Tenant Default”): (a) the
failure by Tenant to make any payment of Monthly Rent, or any other payment
required to be made by Tenant hereunder, as and when due, where such failure
shall continue for a period of fifteen (15) days after Tenant’s receipt of
written notice thereof by Landlord to Tenant; provided that if Tenant fails to
pay Monthly Rent or any other payment required to be made by Tenant hereunder on
time more than two (2) times in a twelve (12) month period, a Tenant Default
shall occur notwithstanding that such payments have been made within the
applicable cure period; (b) the failure by Tenant to observe or perform any of
the covenants, conditions, or provisions of this Lease to be observed or
performed by Tenant, other than as described in subsection (a) above, where such
failure shall continue for a period of thirty (30) days after Tenant’s receipt
of written notice thereof by Landlord provided that if such cure reasonably
requires more than thirty (30) days to complete, then Tenant shall not be in
default if Tenant shall promptly commence the cure of such Tenant Default and
diligently pursues such cure to completion; (c) the making by Tenant of a
general assignment or general arrangement for the benefit of creditors; the
filing of a voluntary bankruptcy petition by Tenant. If an involuntary
bankruptcy petition against Tenant has been filed and is not contested,
dismissed, or stayed within sixty (60) days of filing); or the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not contested, discharged, or stayed in thirty (30) days after
appointment of said trustee or receiver, provided however, if a final order
adjudicating the tenant as being bankrupt or appointing a trustee or receiver
shall have been entered pursuant to 11 U.S.C. §303 such order shall be an event
of default hereunder, or the filing of a petition for the appointment of same by
the Tenant, whichever shall first occur and (d) failure to maintain the premises
as an adult cabaret in continuous operation, subject to the provisions of
Article VI. Notwithstanding anything in this provision which may be construed to
the contrary, Tenant, in the event of an involuntary bankruptcy petition against
it, has the right to contest an order for relief prior to entry of or defeating
the entry of same.

 

b. Remedies in Default. On the occurrence of the Tenant Default and after the
applicable notice and cure period, and subject to terms and conditions provided
herein, Landlord may, without limiting Landlord in the exercise of any other
right or remedy that Landlord may have by reason or such default, the remedies
of Landlord hereunder being cumulative and not exclusive of one another: (a)
perform on Tenant’s behalf, any unperformed covenant or obligation hereunder
constituting such Tenant Default (after giving Tenant written notice of
Landlord’s intention to do so except in the case of emergency), in which event
Tenant shall reimburse Landlord for all expenses reasonably incurred by Landlord
in doing so, plus interest at the Default Rate, which expenses and interest
shall be additional rent and shall be payable by Tenant immediately on demand
therefore by Landlord; and/or (b) terminate this Lease and collect liquidated
damages from Tenant in an amount equal to (i) the sum of all amounts due
hereunder to the date of termination; plus (ii) the aggregate rent remaining
over the unexpired portion of the Term, plus the reasonable cost to Landlord of
any repairs

 

(INTIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

required to comply with Tenant’s obligations, all reduced to present value using
a discount rate equal to the interest rate of a governmental security having a
mutual closest to the then current expiration of the Term; less (iii) the
aggregate fair net rental value of the Premises over the remaining portion of
the Term (provided, however, a reasonable period of time, not to exceed twenty
four (24) months, may be considered as a leasing period by which the Premises
would not be leased and therefore no income would be realized for such period)
reduced to present value at the above specified discount rate; plus (iv)
Landlord’s costs and expenses incurred in the enforcement hereof including
reasonable attorneys fees as herein provided, or (c) maintain Tenant’s right to
possession, in which case this Lease shall continue in effect and Landlord shall
be entitled to enforce all of Landlord’s right and remedies under this Lease,
include the right to recover the Rent and other amounts payable hereunder as
they become due hereunder.

 

9.6            Landlord Disclaimer.  Except as may be otherwise in this Lease
expressly provided, the Premises is being leased “AS IS,” with Tenant accepting
all defects, if any; and except as otherwise in the Lease expressly provided,
Landlord makes no warranty of any kind, express or implied, with respect to the
Premises (without limitation, Landlord makes no warranty as to the habitability,
fitness or suitability of the Premises for a particular purpose). This section
is subject to any contrary requirements under applicable law, however, in this
regard Tenant acknowledges that it has been or is being given the opportunity to
inspect the Premises and to have qualified experts inspect the Premises prior to
the execution of this Lease. Landlord is not in receipt of any notice from any
governmental authority regarding a negative environment issue with respect to
the Leased Premises and knows of no negative environment issue with respect to
the Leased Premises.

 

9.7           Brokerage Commission.  Landlord and Tenant warrant and represent
that they have not dealt with any real estate broker or salesman in connection
with this Lease. Landlord and Tenant further represent they have dealt with no
other person that would create any liability for the payment of a commission by
the other party. The party who breaches this warranty shall defend, hold
harmless, and indemnify the non-breaching party from any claims or liability
arising form the breach.

 

9.8           Choice of Law.  This Lease shall be governed by the laws of the
State of Texas.

 

9.9           Authority to Execute.  Tenant represents and warrants that this
Lease has been duly authorized, executed and delivered by and on behalf of
Tenant and constitutes the valid, binding, and enforceable agreement of Tenant
in accordance with the terms hereof. Landlord represents and warrants that this
Lease has been duly authorized, executed and delivered by and on behalf of
Landlord, and constitutes the valid, binding and enforceable agreement of
Landlord in accordance with the terms hereof.

 

9.10         No Construction Against Drafting Party.  Landlord and Tenant
acknowledge that each of them and their respective counsel have had an
opportunity to review this Lease and that this Lease shall not be construed for
or against either party merely because such party prepared or drafted this Lease
or any particular provision thereof.

 

9.11         Number of Execution Copies/Counterparts.  This Lease may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

 

9.12         Prior Agreement.  THIS LEASE CONTAINS THE ENTIRE AGREEMENT OF THE
PARTIES HERETO AND ANY AND ALL ORAL AND WRITTEN AGREEMENTS, UNDERSTANDINGS,
REPRESENTATIONS, WARRANTIES, PROMISES, AND STATEMENTS FO THE PARTIES HERETO AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, AGENTS, AND BROKERS WITH RESPECT
TO THE SUBJECT

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

MATTER OF THE LEASE, AND ANY MATTER COVERED OR MENTIONED IN THIS LEASE SHALL BE
MERGED IN THIS LEASE AND NO SUCH PRIOR ORAL OR WRITTEN AGREEMENT, UNDERSTANDING,
REPRESENTATION, WARRANTY, PROMISE, OR STATEMENT SHALL BE EFFECTIVE OR BINDING
FOR ANY REASON OR PURPOSE UNLESS SPECIFICALLY SET FORTH IN THIS LEASE. NO
PROVISION OF THIS LEASE MAY BE AMENDED OR ADDED TO EXCEPT BY AN AGREEMENT, IN
WRITING, SIGNED BY THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS IN
INTEREST. THIS LEASE SHALL NOT BE EFFECTIVE OR BINDING ON ANY PARTY UNTIL FULLY
EXECUTED BY BOTH PARTIES HERETO.

 

9.13         Acceptance.  The submission of this Lease to Tenant does not
constitute an offer to lease. This Lease shall become effective only upon the
execution and delivery thereof by both Landlord and Tenant.

 

9.14         Consent.  Except where otherwise expressly provided for in this
Lease any consent or approval required under this Lease, pursuant to the terms
of this Lease, may not be unreasonably withheld, conditioned, or delayed.

 

9.15          Attorneys’ Fees.  Should either party be required to engage an
attorney to enforce this Agreement, or the arbitration section as set forth
below, the prevailing party shall receive all reasonable cost of enforcement,
including, but not limited to reasonable attorney’s fee.

 

9.16

 

a. Notices. Any notice required or permitted to be given to party under the
provisions of this Lease shall be deemed valid only if given in writing and (i)
delivered personally or (ii) sent via United States Certified Mail, Return
Receipt Requested, with postage prepaid or, (iii) sent via Federal Express or
other similar nationally recognized overnight courier to the recipient for next
business day delivery and addressed by the sender to the intended recipient:

 

If to VCG Corporation:

 

c/o Troy Lowry

390 Union Blvd., Suite 540

Lakewood, CO 80228

 

Copy to:

 

Michael Ocello

1401 Mississippi Ave., Suite 10

Sauget, IL 62201

 

Copy to:

Martin A. Grusin

The Law Offices of Martin A. Grusin P.C.

780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

If to Landlord

 

Bryan S. Foster

2171 Manana Drive

Dallas, TX 75220

 

Copy to:

Kevin Richardson

6716 Valley View Lane

Sachse, TX 75048

 

With additional copy to:

Art Selander, Esq.

Quilling, Selander, Cummiskey & Lownds, P.C

2001 Bryan Tower, Ste. 1800

Dallas, TX 75201

 

b. All references to days for Notice contained in this Lease shall mean Business
Days, provided however, this provision shall not apply to Section 1.9.

 

9.17         Successors.  This Lease binds and inures to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns.

 

9.18         Recordation.  Tenant and Landlord shall join in the execution of a
short form Memorandum of Lease for purposes of recordation.

 

9.19          Estoppel Certificate.  Landlord and Tenant agree that from time to
time upon not less than ten (10) days prior request by Landlord, Tenant will
deliver to Landlord a statement in writing certifying that (a) this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and identifying the
modifications), (b) the dates to which the rent and other charges have been
paid, and (c) that so far as the person making the certificate knows, Landlord
is not in default under any provision of this Lease and, if Landlord is in
default specifying each such default of which the person making the certificate
may have knowledge, it being understood that any such statement so delivered may
be relied upon by Landlord, or any successor or assignee or interest of
Landlord, or any prospective purchaser, mortgagee, or any assignee or any
mortgage on the Leased Premises. Landlord also expressly agrees that this Lease
shall not be subordinate to any mortgage that Landlord may grant on the Leased
Premises subsequent to the date of execution of this Lease, and that no estoppel
certificate so requested shall require such subordination and shall confirm that
this Lease shall not be so subordinated.

 

9.20          Waiver of Covenants.  No waiver of any condition or covenant of
this Lease shall be deemed to imply or constitute a further waiver of the same
or any other like condition or covenant, and nothing therein contained shall be
construed to be a waiver on the part of Landlord of any right or remedy at law
or otherwise, and all of Landlord’s remedies herein provided for shall be deemed
to be cumulative. A modification or amendment of this Lease will be valid and
effective only if it is in writing signed by each of the parties.

 

9.21          Headings.  The headings used in this Lease are inserted for
convenience and are not to be considered in the construction of the provisions
of this Lease.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

9.22          Covenants Run With Land.  All covenants and agreements contained
in this Lease shall be construed as covenants running with the land, and all
rights and powers given to and obligations imposed upon the respective parties
shall be construed as inuring to and binding upon the successors in interest and
the permitted assigns of the parties hereto, respectively.

 

9.23          Time of Essence.  Time is of the essence with respect to the
performance of the parties’ obligations under this Lease.

 

9.24          Condition Precedent.  This Lease is expressly contingent upon the
execution of and payment of the Purchase Price under that certain Stock Purchase
Agreement dated October 26, 2007, to be effective on the Effective Date as
defined in said Stock Purchase Agreement by and among VCG Holding Company, a
Colorado corporation and Manana Entertainment, Inc., a Texas corporation, d/b/a
Jaguar’s Gold Club Dallas, and Bryan S. Foster. Absent execution of and payment
of the Purchase Price under the aforementioned Stock Purchase Agreement, this
Lease is void ab initio, does not bind the parties and does not create any
right, claim or liability by or between the parties hereto.

 

9.25          Right of Offset.  Notwithstanding anything contained herein to the
contrary, the Tenant or his assigns or subtenants shall have the right of offset
against any sums due hereunder as a result of Bryan S. Foster
(Landlord/Shareholder) or his assigns default of all or any terms of this Lease
or Stock Purchase Agreement stated above in Section 9.24 to the extent of
damages incurred. The right of offset shall not be exercised until the
arbitration procedures set forth in Section 9.27 have been exhausted.

 

9.26          Limitation of Damages.  No party shall be liable to any other
party for any special or punitive damages, whether at law or equity.

 

9.27          Arbitration.  Each of the parties hereto agrees to submit to
binding arbitration any and all differences and disputes which may arise between
them, their heirs, successors, assigns, employees, officers, directors,
affiliates, subsidiaries, or Shareholders who are related to this Agreement.
Prior to initiating arbitration, the parties shall first meet face-to-face to
effect a resolution of the differences. Any differences which the parties are
unable to resolve in said face-to-face meeting shall be heard and finally
settled at a mutually agreed upon location by the parties, by binding
arbitration in accordance with the Commercial Rules of the American Arbitration
Association. If the parties do not agree upon a location, the arbitration
proceeding shall be conducted in Dallas, Texas. Any award entered in any such
arbitration shall be final, binding, and may be entered and enforced in any
court of competent jurisdiction. The arbitrator shall make such orders and
conduct and schedule all proceedings in connection with the arbitration so that
final arbitration commences no less than thirty (30) days and concludes no later
than seventy-five (75) days after a party files the initial notice of
arbitration, and so that the final arbitration award is made and delivered to
the parties within ninety (90) days after the filing of the initial notice of
arbitration. The cost of such arbitration shall be apportioned as determined by
the arbitrator, in any manner determined by him/her based upon the fault or lack
thereof by the respective parties. If the cost of such arbitration is not
apportioned by the arbitrator, then the cost shall be borne equally between the
parties hereto. Nothing herein contained shall be construed as preventing any
party from instituting legal or equitable action against any of the other
parties for temporary or similar provisional relief to the full extent permitted
under the laws applicable to this Agreement, or any such other written agreement
between the parties or the performance hereof or thereof or otherwise pending
final settlement of any dispute, difference or question by arbitration. Any such
provisional relief may be modified or amended in any way by the arbitrator at
any time after his appointment.

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

 

/s/ BF

 

 

 

 

Initials

Initials

 

IN WITNESS WHEREOF, the parties have executed or have caused this Lease to be
executed on October 26, 2007, to be effective as of the Effective Date as
defined in the Stock Purchase Agreement executed simultaneously by the parties
hereto.

 

 

LANDLORD: BRYAN S. FOSTER

 

 

 

 

 

/s/ Bryan S. Forster

 

 

BRYAN S. FOSTER

 

 

 

 

 

TENANT: VCG HOLDING COMPANY

 

 

 

 

 

BY:

 

/s/Micheal L. Ocello

 

 

ITS:

 

President

 

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF DEED OF GROUND LEASE

AND KEY PROVISIONS SUMMARY

 

Effective Date:

 

               , 2007

 

 

 

 

 

 

 

Landlord:

 

Bryan S. Foster

 

 

 

 

 

 

 

Tenant:

 

VCG Holding Company, a Colorado corporation

 

 

 

Land and Leased Premises:

 

2151 Manana Drive, Dallas, Texas, Dallas County, and more particularly described
on Exhibit “A”

 

 

 

Notices:

 

Landlord:

 

Tenant:

 

 

 

 

 

 

 

Bryan S. Foster 2171 Manana Drive Dallas, Texas 75248

 

VCG Corporation c/o Troy Lowry 390 Union Blvd., Suite 540 Lakewood, CO 80228

 

 

 

 

 

 

 

With a copy to:

 

With a copy to:

 

 

 

 

 

 

 

Kevin Richardson
6716 Valley View Lane
Sachse, TX 75048

Art Selander, Esq.
Quilling, Selander,
Cummiskey & Lownds,
P.C.
2001 Bryan Street, Suite
1800
Dallas, TX 75201

 

VCG Holding Corp.
c/o Michael Ocello
1401 Mississippi Ave., Suite 10
Sauget, IL 62201

Martin A. Grusin
The Law Offices of Martin A.
Grusin, P.C.
780 Ridge Lake Blvd., Suite 202
Memphis, TN 38120

 

 

 

 

 

Lease Commencement Date:

 

                      , 2007

 

 

 

 

 

 

 

Rent Commencement Date:

 

                      , 2007

 

 

 

 

 

 

 

Expiration Date (Initial Term):

 

                      31, 2012

 

 

 

 

 

 

 

Lease Term:

 

Initial Term – five (5) years (Section 1.1)
Renewal Terms - four (4) terms of five (5) years each (Section 1.2)

 

 

 

Initial Monthly Rent:

 

$25,000.00

 

 

 

 

 

 

 

2nd Term Monthly Rent:

 

(if renewed) $27,500.00

 

 

 

 

 

 

 

3rd Term Monthly Rent:

 

(if renewed) $30,250.00

 

 

 

 

 

 

 

4th Term Monthly Rent:

 

(if renewed) $33,275.00

 

 

 

 

 

 

 

5th Term Monthly Rent:

 

(if renewed) $36,602.50

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

Permitted Uses:

 

Solely for the operation of an adult entertainment facility or adult cabaret or
for such other lawful purpose as Tenant may elect, so long as Tenant maintains a
Specialized Certificate of Occupancy or the equivalent to operate as an adult
cabaret (Section 1.4)

 

 

 

Broker

 

None

 

 

 

 

 

 

 

Exhibits

 

Exhibit “A” - Legal Description

 

 

 

If there are any inconsistencies between this Memorandum of Deed of Ground Lease
and Key Provisions Summary and the other provisions of the Deed of Ground Lease,
then the Deed of Ground Lease shall control.

 

 

(INITIALED: BF, MO)

 

--------------------------------------------------------------------------------


 

 

 

LANDLORD

 

 

 

 

 

/s/ Bryan S. Foster

 

 

 

BRYAN S. FOSTER

 

 

 

 

STATE OF TEXAS

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me this 29th day of October, 2007, by
BRYAN S. FOSTER.

 

 

 

/s/ Linda Miller

 

 

 

Notary Public, State of Texas

 

 

 

 

 

 

TENANT

 

 

 

 

 

VCG CORPORATION

 

(NOTARY STAMP: LINDA MILLER, NOTARY PUBLIC, STATE OF TEXAS, MY COMMISSION
EXPIRES OCTOBER 16, 2009)

 

 

By:

/s/ Micheal L. Ocello

 

 

 

Michael Ocello, President

 

 

 

 

STATE OF TEXAS

§

COUNTY OF DALLAS

§

 

 

 

This instrument was acknowledged before me this 26th day of October, 2007, by
Michael Ocello, President of VCG CORPORATION on behalf of and as the act and
deed of said corporation.

 

 

 

/s/ Christine M. Price

 

 

 

Notary Public, State of Texas

 

(NOTARY STAMP: CHRISTINE PRICE, NOTARY PUBLIC, STATE OF TEXAS, MY COMMISSION
EXPIRES MARCH 20, 2010)

 

--------------------------------------------------------------------------------